WS KIPETO ENERGY
Wa

Limited

Environment Impact Assessment (EIA) Study
for the Proposed 220kv Transmission Line
Project, Kajiado County, Kenya

Report Prepared for
Kipeto Energy Limited
Report No. KT/4003/EIA/01

August 2013

a

Sy,

Kurrent

Complete Energy Solutions
Environment Impact Assessment (EIA) Study
for the Proposed 220kv Transmission Line
Project, Kajiado County, Kenya

Prepared for:

Kipeto Energy Ltd.

14 Riverside, Riverside Drive, Westlands
P. O. Box 8366 — 00200

Nairobi, Kenya

knamunje@hotmail.com

Prepared by:

Kurrent Technologies Ltd.
Hass Plaza, 4"" Floor,
Lower Hill Road,

P. O. Box 16989 — 00620
Nairobi, Kenya

Tel: (+254) 20 273 0308/10
Fax: (+254) 20 273 0296
E-mail: info@kurrent.co.ke

August 2013

Compiled by: Reviewed by:
Sanjay Gandhi - COO Eng. James N. Mwangi - CEO
NEMA Lead Expert — Registration No. 0119 NEMA Lead Expert — Registration No. 0120

Approved By — Dr. Kenneth Namunje
Director, Kipeto Energy Limited
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

1

Title of Project

NEMA Reference Number

Project Manager
Firm of Experts

NEMA License Number

Project Details

Proposed 220kV transmission line project

NEMA/PR/5/2/10952

Galetech Energy Developments Limited, Ireland

Kurrent Technologies Ltd. (Kenya)

0191

Specialists Mr. Sanjay Gandhi Team Leader

Mr. Dickens Odeny Ecologist

Ms. Phillista Malaki Ornithologist

Mr. Bernard Agwanda Bat Specialist

Mr. Joel Omondi Sociologist

Mr. Henry Holland Visual Impact Specialist
Client : Kipeto Energy Limited

©Kurrent Technologies Ltd. — Aug-13

Kurrent Technologies Ltd. has prepared this report for the sole use of the Proponent, showing reasonable skill and care for
the intended purposes as stated in the contract under which this work was completed. The report may not be relied upon by
any other party without the express agreement of the Proponent, the NEMA or Kurrent Technologies Ltd. No other
warranty, expressed or implied is made as to the professional advice included in this report.

Where any data supplied by the Proponent or from other sources has been used, it has been assumed that the information is
correct. No responsibility can be accepted by Kurrent Technologies Ltd. for inaccuracies in the data supplied by any other
party. The conclusions and recommendations in this report are based on the assumption that all relevant information has
been supplied from those bodies from whom it was requested.

No part of this report may be copied or duplicated without the express written permission of the Proponent and Kurrent
Technologies Ltd.

Where field investigations have been carried out these have been restricted to a level of detail required for achieving the
stated objectives of the work.

This work has been undertaken in accordance with the Quality Management System of Kurrent Technologies Ltd.

Chapter: Project Details

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

List of Acronyms

DOSHS

EIA

EMCA

EMP

EPR

ERC

ESIA

ESM

GDP

GE

GEL

GIS

GPS

HSE

ISO

IUCN

KEL

KETRACO

KP&LC

KTL

KWS

LN.

NEC

NEMA

OSHA

Directorate of Occupational Safety and Health Services
Environment Impact Assessment

Environment Management and Coordination Act, 1999
Environment Management Plan

Environment Project Report

Energy Regulatory Commission

Environment and Social Impact Assessment
Environmentally Sound Management

Gross Domestic Product

General Electric (USA)

Galetech Energy Developments Limited
Geographical Information System

Global Positioning System

Health, Safety and Environment

International Organization for Standardization
International Union for the Conservation of Nature
Kipeto Energy Limited

Kenya Electricity Transmission Company Limited
Kenya Power and Lighting Company Limited
Kurrent Technologies Ltd.

Kenya Wildlife Services

Legal Notice

National Environmental Council

National Environment Management Authority

Occupational Safety and Health Act, 2007

| Chapter: Project Details

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

PCC Public Complaints Committee

SERC Standards and Enforcement Review Committee
SIA Social Impact Assessment

TAC Technical Advisory Committee

TOR Terms of Reference

&| Chapter: Project Details

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Definitions and Terminology

Alien species

Alternatives

Ambient

Biodiversity

Compaction

Cultural resources

Cumulative
impacts

Direct impacts

Domestic Waste

Do-nothing
alternative

Economic growth

Animals and plants invading and becoming established in areas where
they do not normally occur

Alternatives are different means of meeting the general purpose and
need of a proposed activity. Alternatives may include location or site
alternatives, activity alternatives, process or technology alternatives,
temporal alternatives or the “do-nothing” alternative.

Refers to the surrounding environment and/or conditions

The number and variety of living organisms on earth, the millions of
plants, animals, and micro-organisms, the genes they contain, the
evolutionary history and potential they encompass, and the
ecosystems, ecological processes, and landscapes of which they are
integral parts.

Compression of the soil such that it is difficult to plough, and water
cannot drain through it effectively or an increase in the density of
something.

A broad term covering any physical, natural and spiritual properties
and features that are adapted, used and created by humans, in the past
and the present. Cultural resources include traditional systems of
cultural practice, belief or social interaction.

Impacts that result from the incremental impact of the proposed
activity on a common resource when added to the impacts of other
past, present or reasonably foreseeable future activities (e.g.
discharges of nutrients or heated water to a river that combine to
cause algal bloom and subsequent loss of dissolved oxygen that is
greater than the additive impacts of each pollutant). Cumulative
impacts can occur from the collective impacts of individual minor
actions over a period of time and can include both direct and indirect
impacts.

Impacts that are caused directly by an activity and generally occur at
the same time and at the place of the activity. These impacts are
generally associated with the construction, operation or maintenance
of an activity and are generally obvious and quantifiable.

Solid waste, composed of garbage and rubbish, which normally
originates from residential, private households, or apartment
buildings. Domestic waste may contain a significant amount of toxic
or hazardous waste from improperly discarded pesticides, paints,
batteries, and cleaners.

The “do-nothing” alternative is the option of not undertaking the
proposed activity or any of its alternatives. The “do-nothing’
alternative also provides the baseline against which the impacts of
other alternatives should be compared.

Percentage change in GDP, generally measured in terms of a calendar
year.

© Kurrent Technologies Ltd. Revision 00: August 2013

4) Chapter: Project Details
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Ecosystem

Effluent

Emissions

Employment

Endangered species

Endemic

Environment

Environment
Impact Assessment

Environment
Management Plan

Environmental
impact

Environmental
Impact Assessment
Report

Environmental
Management Plan

Organisms together with their abiotic environment, forming an
interacting system, inhabiting an identifiable space.

That water which flows out of a man-made system into a river,
usually wastewater.

Referring to pollutants released into the atmosphere.

Number of people employed in jobs in the formal sector of the
economy.
Taxa in danger of extinction and whose survival is unlikely if the

causal factors continue operating. Included here are taxa whose
numbers of individuals have been reduced to a critical level or whose

habitats have been so drastically reduced that tl
immediate danger of extinction.

An “endemic” species is a species that grows

endemic to that area) and has a restricted distri!

ey are deemed to be in

in a particular area (is
ution. It is only found

in a particular place. Whether something is endemic or not depends
on the geographical boundaries of the area in question and the area
can be defined at different scales.

The surroundings within which humans exist and that are made up of:
i). The land, water and atmosphere of the earth;
ii). Micro-organisms, plant and animal life;

iii). Any part or combination of (i) and (ii) and the inter-relationships
among and between them; and

iv).The physical, chemical, aesthetic and cultural properties and
conditions of the foregoing that influence human health and well-
being.

Environment Impact Assessment (EIA) means the process of

collecting, organizing, analyzing, interpreting and communicating

information that is relevant to the consideration of the application.

An operational plan that organizes and coordinates mitigation,
rehabilitation and monitoring measures in order to guide the
implementation of a proposal and its ongoing maintenance after
implementation.

The degree of change in an environment resulting from the effect of
an activity on the environment, whether desirable or undesirable.
Impacts include both the direct or indirect consequences of an
activity.

In-depth assessment of impacts associated with a proposed
development. The second Phase of an Environmental Impact
Assessment.

A legally binding working document, which stipulates environmental
and socio-economic mitigation measures that must be implemented
by several responsible parties throughout the duration of the proposed
project.

© Kurrent Technologies Ltd.

Revision 00: August 2013

&| Chapter: Project Details
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Erosion

Fauna
Flora
Groundwater

Habitat

Hazardous

Hydrology
Indigenous

Indirect impacts

Industrial

Land

Legal requirements

Migration

Monitoring

Negative impact

Noise

Wearing away of rock and soil by physical or chemical action,
especially by wind or water, leading to removal of particles.

The animal life of a region.
The plant life of a region.
Subsurface water in the saturated zone below the water table.

The normal abode or locality of a living organism defined by the set
of physical, chemical and biological features. the natural home of
species of plants or animals.

Processes or substances which have the potential to cause significant
danger or harm to human health or the environment (e.g. hazardous
waste).

The study of the occurrence, distribution and movement of water
over, on and under the land surface.

Born, growing, or produced naturally (native) in an area, region, or
country.

Indirect or induced changes that may occur as a result of the proposed
activity (e.g. the reduction of water in a stream that supplies water to
a reservoir that supplies water to the activity). These types of impacts
include all the potential impacts that do not manifest immediately
when the activity is undertaken or which occur at a different place as
a result of the activity.

Resource use patterns linked to or influenced by commercial /
industrial benefits.

Terrestrial bio-productive system that comprises soil, vegetation and
other biota, as well as the ecological and hydrological processes that
operates within the system.

Identification and listing of the specific legislation and permit
requirements which could potentially be infringed upon by the
proposed project, if mitigation is necessary should the proposed
development impact on a heritage resource.

The number of people entering and leaving the country. Internal
migration refers to the relocation of people within the country.

In an environmental context, the repetitive and continued observation,
measurement and evaluation of environmental data to follow changes
over a period of time to assess the efficiency of control measures.

A resultant change due to an activity that reduces the quality of the
environment (e.g. by reducing indigenous species diversity and the
reproductive capacity of the ecosystem; by damaging health; property
or by causing nuisance).

Any acoustic phenomenon producing any aural sensation perceived as
disagreeable or disturbing by an individual or group. Noise may
therefore be defined as any unwanted sound or sound that is loud,
unpleasant or unexpected.

© Kurrent Technologies Ltd.

Revision 00: August 2013

*| Chapter: Project Details
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Perennial
Pollutant

Pollution

Pollution
prevention

Positive impact

Rare and

endangered species

Red data species

Rehabilitation

Significant impact

Soil

Solid Waste

Stakeholder

Surface Water

Topography
Topsoil

Flow throughout the year.
A substance that contaminates.

Defilement or unfavorable alteration of the surroundings, normally as
a result of human actions. In the water environment, any foreign
substance that impairs the usefulness of water.

Complete prevention of releasing hazardous substances having
polluting properties to any public stream or water body.

A resultant change due to an activity that improves the quality of the
environment (e.g. restoring natural species diversity and ecosystem
functioning, by removing nuisances or improving amenities).

Species, which have naturally small populations, and species which
have been reduced to small (often unstable) populations by man's
activities.

Species listed in terms of the International Union for Conservation of
Nature and Natural Resources (IUCN) Red List of threatened species.

The restoration of a disturbed area which has been degraded as a
result of activities such as mining, road construction or waste
disposal, to a land use in conformity with the original land use before
the activity started.

An impact that by its magnitude, duration, intensity or probability of
occurrence may have a notable effect on one or more aspects of the
environment.

A mixture of organic and inorganic substances, the composition and
structure of the latter is derived from the parent rock material. Soil
also contains bacteria, fungi, viruses and micro-arthropods,
nematodes and worms.

Any solid, semi-solid, liquid, or contained gaseous materials
discarded from industrial, commercial, mining, or agricultural
operations, and from community activities. Solid waste includes
garbage, construction debris, commercial refuse, sludge from water
supply or waste treatment plants, or air pollution control facilities, and
other discarded materials.

Individuals or groups concerned with or affected by an activity and its
consequences. These include authorities, local communities,
investors, work force, consumers, environmental interest groups and
the general public.

All water naturally open to the atmosphere (rivers, lakes, reservoirs,
ponds, streams, seas, estuaries) and all springs, wells, or other
collectors directly influenced by surface water.

Referring to natural features on the surface of the earth.

The top few centimeters of soil that contains most of the soil organic
matter and nutrients.

© Kurrent Technologies Ltd.

Revision 00: August 2013

~| Chapter: Project Details
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Contents
2 Executive SUMMASY ........ceeceececee cee ceteceeeeeeeteeeeeeeeees
2.1 INtPOCUCTION 0. eter eter tree tees tees rene teeeteeetiee
2.2 Project CESCriPtiONn 0... eee eee e cere e tee teee rene teee
2.2.1. Transmission line and associated infrastructure ...............
2.2.2 COMSTFUCTION PFOCESS .......eeeeceese cee eseeeeeetseeeeeeteeeeeeeteeee
2.2.3 Operational Phase... cece cee eeeseeeeeeseeeeeeeeeeee
2.2.4 Decommissioning phase ............cccccccseescseeeteeeeseseeeees

2.3 Need and desirability of the project and consideration of

AITCFMALIVES .... eee ec eecceeceeeseceeeeeteeeeeseeseateaseaeeeeeateantaeenees 2-9
2.4 EIA PrOCeS oe eee eee eee eee tees tees tees tees teeeteeetneetenees 2-10
2.4.1 Objectives of the EIA... cece eee cseeeeeeteeeeeeeeees 2-10
2.4.2 Approach to the EIA Study........cccce eee eects 2-11
RC R100) ©) 11° 2-11
2.4.4 Baseline Data Collection .........ccccecece esses tees 2-13
2.4.5 Public/stakeholder engageMent............ccccceseseeeeteeeeees 2-13
2.4.6 Key issues raised during stakeholder consultations......... 2-13
2.4.7 Impact ASSCSSMENL.........cc cece ccs e eee ce eects teeeeeeteeeeeeeeeeees 2-13
2.4.8 Environment management plan (EMP) ...........cceeees 2-14
2.4.9 Reporting and DisClOSure...........cccccccccseeeseteeeeeeseseeeeeees 2-14
2.5 Key findings of the specialist studies «0.0... 2-16
2.5.1 Avifauna impact assessment (Appendix A)...........:0ce 2-16
2.5.2 Bat study (ADPendix B) ......ccccsecssssecsssecsseecssecessecesseessecesses 217 5
Qa
2
(6)
24

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.5.3 Terrestrial ecology (Appendix C).........ccceeeeeeeeees
2.5.4 Socio-economic impacts (Appendix D) ..........ce eee
2.6 Structure of the EIA Study oe eeeeeeeeeeees

List of Figures

Figure 2-1: Image showing approximate route of the 220kV transmission line................00+

Figure 2-2: The Environment Imapct Assessment Process ..........:csscsesesesseseseeeeee

List of Tables

Table 2-1: List of Specialist Studies undertaken as part of the EIA Study............cseee

2-4
sesssesenen 2-15

.2-12

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

nd
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2

2.1

Executive Summary

Introduction

Kipeto Energy Limited (KEL) proposes to contrast a 17km long 220 kV
transmission line to evacuate power from their 1OOMW wind farm to the proposed
Kenya Power Isinya switching sub-station as shown in Figure 2-1. The proposed
transmission line will be constructed in a 60m wide wayleave to be acquired from
local land owners affected by the route. The transmission line will evacuate
electrical power from a wind farm sub-station to a proposed switching station
owned by the Kenya Power.

It is envisaged that once the transmission line has been commissioned, KEL will
hand over the operations and maintenance of the transmission line to the Kenya
Power who has signed a Power Purchase Agreement (PPA) with KEL.

Kurrent Technologies Ltd. (KTL) has been appointed by KEL to complete the
Environment and Social Impact Assessment (ESIA) Study report for the necessary
environmental authorization required in terms of Legal Notice 101 titled
Environment (Impact Assessment and Audit) Regulations, 2003 (EIA/EA
Regulations) promulgated under the Environment Management and Coordination
Act, 1999 (EMCA). KTL is a National Environment Management Authority
(NEMA) registered Firm of Experts and is producing this report in accordance
with Regulations 18 — 23 of the EIA/EA Regulations.

This ESIA Study has further been undertaken in accordance with the International
Finance Corporation (IFC) Performance Standards (PS) 1-8. The proposed
transmission line is defined as an “associated facility” to the 1OOMW wind farm to
be developed by KEL.

The objective of the proposed project is to evacuate power generated by a |OOMW
wind power project owned by KEL and for which environmental authorization
was granted by NEMA in 2012. The high level of economic growth experienced
in recent years and projections of continued growth point towards capacity of the
power generation, transmission and distribution system being outstripped by
lemand in the short term.

This document is the Non-Technical Executive Summary of the ESIA for the
project. It presents an overview of the project and highlights the key impacts
identified through the Environmental and Social Impact Assessment (ESIA)
process and the mitigation and management measures that have been proposed by
KEL to reduce negative impacts and enhance positive impacts.

The ESIA Study describes the detailed environmental assessment of the proposed
project including an Environment Management Plan (EMP). The NEMA is the
lead agency in Kenya responsible for environmental authorization of the project.
The NEMA file reference number for the project is NEMA/PR/5/2/10952.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

ny
sed 220kV Transmission Line Project, Kajiado County, Kenya

‘Figure 2-1: Image showing approximate route of the 220k

Glyagaleni

Google earth

2010m)_e 6.82. km

Executive Summary

a: Cnes/Spot Image, Digital Globe, Europa Technologies, Google

© Kurrent Technologies Ltd. Revision 00: August 2013

EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.2

2.2.1

Project description

The project will comprise construction of an overhead 17km long transmission
line for evacuating power generated by a 10OMW capacity wind farm. The
transmission line will start from a sub-station to be constructed at the wind farm
area near the Esilanke Primary School and terminate at the proposed Kenya Power
Isinya switching sub-station.

A wayleave agreement is in the process of being negotiated with respective land
owners whose land is affected by the proposed transmission line. This wayleave
will be used for the construction and operation of the project.

Transmission line and associated infrastructure

The transmission line will be designed to established national and international
codes during the detailed design phase. Most of the codes will be derived from the
Kenya Electricity Transmission Company Ltd. (KETRACO), International
Electrotechnical Commission (IEC), etc. A list of some of the local and
international standards that will be used for the design and construction of the
proposed transmission line are provided in Section 3.6 of the ESIA Study.

Transmission towers are the most visible component of the bulk power
transmission system. Their function is to keep the high-voltage conductors
separated from their surroundings and from each other. Higher voltage lines
require greater separation. The unintended transfer of power between a conductor
and its surroundings, known as a fault to ground, will occur if an energized line
comes into direct contact with the surroundings or comes close enough that an arc
can jump the remaining separation. A fault can also occur between conductors.
Such a fault is known as a phase-to-phase fault. The first design consideration for
transmission towers is to separate the conductors from each other, from the tower,
and from other structures in the environment in order to prevent faults. This
requirement and the electrical potential (voltage) define the basic physical
dimensions of a tower, including its height, conductor spacing, and length of
insulator required to mount the conductor. Given these basic dimensions, the next
design requirement is to provide the structural strength necessary to maintain
these distances under loading from the weight of the conductors, wind loads,
seismic loads and possible impacts. Of course, the structure must meet these
requirements in the most economical possible manner. This has led to the
extensive use of variants on a space frame or truss design, which can provide high
strength with minimal material requirements. The result is the ubiquitous lattice
work towers seen in several parts of the country. The last design requirement is to
provide a foundation adequate to support the needed tower under the design loads.

For the proposed transmission line, a tower spotting exercise was carried out
based on several factors in order to determine the span length (distance between
two towers). While it is not fixed, the towers will be spaced between 250m and
400m apart.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

A variety of conductor compositions and constructions are currently in use to meet
a variety of specific requirements. In the early years of the industry, copper was
used almost exclusively because of its high electrical conductivity, but cable
diameters with copper were determined more by the need for mechanical strength
than by the need for improved conductivity. The low strength-to-weight ratio of
copper limited the acceptable span length (distance between towers). Aluminum,
with its higher strength-to-weight ratio, was introduced as an alternative to copper,
allowing for greater span lengths. Though copper has higher conductivity than
aluminum, the lower density of aluminum gives it a conductivity-to-weight ratio
twice that of copper.

The voltage required for economical transmission of electric power exceeds the
voltage appropriate for distribution to customers. First, customer equipment
generally operates at only a few hundred volts, rather than at the hundreds of
thousands of volts used for transmission. Second, if high voltages were
maintained up to the point of customer connection, fault protection would be
extremely expensive. Therefore, distribution from the transmission line to
customers is accomplished at much lower voltages, so transformers are required to
reduce voltage before the power is introduced to a distribution or sub-transmission
system. These transformers mark the end of the transmission line and are located
at substations.

For the proposed transmission line, two new sub-stations will be required; one
will be constructed near the proposed 1OOMW wind farm which will collect and
evacuate the power generated to the transmission line and the second one will be
at the termination point in Isinya where Kenya Power is proposing to construct a
switching station at Isinya. While the dimensions of the Kenya Power sub-station
are unknown, the KEL sub-station will be about 140m x 130m or 18 hectares in
size.

A wayleave or right-of-way (ROW) is a largely passive but critical component of
a transmission line. It provides a safety margin between the high-voltage lines and
surrounding structures and vegetation. The ROW also provides a path for ground-
based inspections and access to transmission towers and other line components, if
repairs are needed. Failure to maintain an adequate ROW can result in dangerous
situations, including ground faults.

A ROW generally consists of native vegetation or plants selected for favorable
growth patterns (slow growth and low mature heights). However, in some cases,
access roads constitute a portion of the ROW and provide more convenient access
for repair and inspection vehicles.

For the proposed transmission line, a wayleave of 60m will be required. The
wayleave will go through several land owners properties and subsequently KEL is
in the process of negotiating agreements with land owners for creation of the 60m
wide ROW or wayleave.

As far as possible, existing access routes will be used for construction and
maintenance of the proposed transmission line. The access roads/routes will be
upgraded in order to meet the loads expected for transmission line construction
and maintenance. Roads are also classified as temporary or permanent. A
temporary road will be decommissioned after construction is complete, and the
ROW will be restored.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.2.2

The roadway includes the traffic-bearing traveled way, the shoulders, and areas
adjacent to the road that have been excavated or filled to provide drainage and
support. Beyond the roadway are the clearing width and the outer boundary of the
ROW. These features are important for estimating the environmental impact.

Access road widths (traveled way plus shoulders) are commonly from 3.5m to
4.5m. The proposed transmission line access roads/routes will be built or
expanded such that they are between 4m and 5m in width. No additional cleared
area is needed beyond the ditches.

Construction process

There will be several construction phase activities associated with the proposed
transmission line project with some of the key ones being:

e Staging area development;

e Establish access to the transmission line route;

e Tower construction;

e Sub-station construction;

e Conductor stringing; and

¢ ROW restoration.

A description of the above activities is given herein.

Equipment and materials are stockpiled before and during construction in staging
areas, which are normally adjacent to the ROW where they would not interfere
with the movement of materials, erection of towers, and line pulling.

The staging areas are used for storage of materials and fuel used during
construction, including diesel fuel, gasoline, lubricating oil, and paints. Depending
on the location and stage of construction, they may be used for storage of
herbicides that are used to maintain clearance along the ROW. Blasting agents
may be stored at staging areas, subject to applicable regulations and standards.

For construction of long distance transmission lines, staging areas would typically
be located every 13km to 16km. The size would vary, but 1 to 3 acres would
accommodate materials and vehicle and equipment parking. Tower assembly
areas are accounted for separately.

The proposed transmission line project is relatively short (17km) and subsequently
may not require multiple staging areas. The proposed compounds (2 in number)
for the 1OOMW wind farm components may be sufficient to accommodate the
transmission line components.

The extent of new access road construction that would be required to service
construction and maintenance of a transmission line is very site-specific. Existing
roads may serve some of the ROW, and some sections may be accessed only by
air.

Note that fill material and road base are likely to be derived from local sources at
sites known as borrow pits. Excavation of borrow pits removes material and

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

np
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

possibly habitat from nearby land. These impacts can be minimized by restoration
of the surface of the pits.

For the proposed transmission line project, the borrow pit has already been
identified by the project manager which is situated adjacent to the proposed
location of the wind farm sub-station. KEL is in the process of negotiating with
the land owner for the use of the borrow pit.

Specific sites for structures such as towers and substations must be cleared as well
as the ROW, staging areas, and areas for tower assembly. Clearing of the ROW
can employ a variety of techniques, including the use of heavy equipment, such as
dozers and scrapers, or selective hand-clearing. The choice depends upon
topography, current growth, land use, and plant species on ROW-adjacent
property and the presence of sensitive environments. In sensitive areas, hand-
clearing may be used to minimize environmental disturbance. However, even with
careful practices, habitat may be changed by ROW clearing, especially if it results
in substantial changes to the original vegetation cover. Changes may extend to the
area adjacent to the ROW, which is subsequently exposed to increased sunlight or
other changes. Changes in drainage patterns may be an important consideration,
especially if the ROW is adjacent to a body of water.

Where a crossing is required, there is further risk of impact to the body of water
and its aquatic species, since these are dependent on the bordering wetlands that
must also be crossed. Erosion at the points of crossing introduce soil particles,
increasing sedimentation and the associated clouding of water. The maintenance
of a buffer zone between the ROW and the body of water is one strategy used to
minimize impacts. Hand-clearing and the removal of slash (cuttings) from the
water and the immediately adjacent shore are strategies to reduce construction
impacts.

Tower construction will begin by excavating foundations for each of the four legs
of the steel lattice tower. In areas of hard rock, use of pneumatic hammers or
blasting may be required. Once each foundation hole has been drilled to the
required size and depth, an anchor bolt cage with reinforcement is lowered into
the hole and concreted. A crane will be used to lift and place the tower base on the
anchor bolt cage. In some cases, helicopter cranes may be used to connect tower
sections during the assembly.

Substation construction is expected to take 6 to 9 months and will cover
approximately 10 acres for the fenced station plus 3 acres for construction
support.

The process of attaching conductor wires to the insulators suspended from the
towers is called conductor stringing. It generally involves pulling the conductor
off of a truck-mounted spool. This process typically will not result in additional
land disturbance beyond that required for tower construction. An exception may
occur at diversion towers where severe line direction changes occur.

It is general practice to restore the ROW after construction, although the
replacement of tall vegetation is not a part of restoration directly within the ROW
boundaries. Tall vegetation can create ground-fault hazards, including the risk of
fire. Plants consistent with native species are selected, although with consideration
of their growth rates and mature plant heights. In some areas, the ROW must
remain passable by land vehicles for line inspections.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.2.3

2.2.4

2.3

Operational phase

During normal operation, transmission lines require very little intervention. The
only exception is periodic inspections and vegetation management. Inspections are
frequently done using tracked or other ground vehicles. In some cases, air
inspections may also be carried out where ground vehicles find difficulties
accessing the ROW. Ground vehicles are useful where a closer inspection of a
potential hazard is required.

ROW maintenance is used to assure safe clearance between conductors and
vegetation and to allow passage for inspections on foot or by vehicles. Vegetation
management is a critical function which involves mechanical cutting and use of
chemical herbicides. In some cases, it involves the replacement of native species
with plants that have more favorable growth patterns.

Although normal operation requires minimal intrusion into the ROW, line or
tower failures can result in the reintroduction of heavy equipment, work crews,
excavation, and materials transport.

Decommissioning phase

It is envisaged that the pipeline will be operational for more than 30 years, and it
is likely that this period will be extended. A decommissioning plan will be
provided to NEMA three months prior to the decommissioning of the transmission
line. The decommissioning plan will take into account the environmental
legislation at the time of decommissioning, new technologies for rehabilitation
and any residual impacts.

Need and desirability of the project and consideration of
alternatives

Kenya has a specific blueprint for power generation, transmission and distribution
referred to as the Least Cost Power Development Plan (LCPDP) 2010 — 2030.
This LCPDP identifies the need for various projects in the power sub-sector that
need to be developed and implemented during the plan period.

The transmission and distribution system comprises of 1331 Km of 220 KV, 2112
km 132 kV, 649 km 66 kV, 29 km 40 kV, 13,031 km 33kv and 24,334 km of 11
kV. 220 kV forms the system transmission backbone, the main lines being the
parallel Kamburu — Dandora 1&2 and Kiambere — Embakasi lines interconnecting
Mt. Kenya and Nairobi regions and evacuating hydro generation.

Kiambere-Rabai 220 KV line interconnects Mt Kenya and coast regions. Apart
from the low rated 132 kV Rabai-Juja line, Kiambere-Rabai line forms the only
other link between Nairobi and Coast regions. This is a very long transmission
path to Nairobi and power transfer capability between Mombasa and Nairobi is
therefore limited by system stability and overloading of Rabai-Juja line. This
interconnection also lacks n-1 reliability with the risk of coast system collapse
when Rabai-Kiambere line trips on load.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

np
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.4

2.41

Olkaria — Dandora 220 kV double circuit lines designed to evacuate geothermal
generation at Olkaria form the link between Central Rift and Nairobi regions. The

lin

between Nairobi and West Kenya region is completed by the 132 kV Juja-

Lessos-Tororo double circuit line.

The line is old and lowly rated, and lacks sufficient capacity to transmit power

im

Sul

from West Kenya to Nairobi especially during contingencies when significant

ort for generation support is required from Uganda.

sequent to the above, Kenya needs to develop a significant amount of

transmission line infrastructure to evacuate power generated by various types of

power generations sources.

A

ditionally it is recognized that the 1OOMW KEL wind power project needs to

evacuate power using transmission lines and there are currently no existing
transmission lines that can be used to evacuate power from this power plant.

Sul

sequently, the proposed transmission line project is an associated project to the

100MW wind power project being promoted by KEL.

The development of the 100MW wind power project and transmis:

ion of

electricity to the national grid through the proposed Kenya Power Isinya switching
sub-station will assist in bridging the demand side management of power in the
country.

EIA process

Objectives of the EIA

Un

der the Second Schedule of the EMCA, an EIA is mandatory for all

transmission line projects. The purpose of an EIA is to provide information to
regulators, the public and other stakeholders to aid the decision-making process.
The objectives of an EIA are to:

Define the scope of the project and the potential interactions of project
activities with the environment (natural and social).

Identify relevant national and international legislation, standards and
guidelines and to ensure that they are considered at all stages of project
development.

Provide a description of the proposed project activities and the existing
environmental and social conditions that the project activities may interact
with.

Predict, describe and assess impacts that may result from project activities and
identify mitigation measures and management actions to avoid, reduce,
remedy or compensate for significant adverse effects and, where practicable,
to maximize potential positive impacts and opportunities.

Provide a plan for implementation of mitigation measures and management of
residual impacts as well as methods for monitoring the effectiveness of the
plan.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.4.2

2.4.3

Approach to the EIA Study

The approach taken in this study is guided by the principles of integrated
environmental management. The approach is therefore guided by the principles of
transparency which is aimed at encouraging decision making. The underpinning
principles of integrated environmental management are:

e Informed decision making;

e Accountability for information on which decisions are made;
e A broad interpretation of the word “environment”;

e Consultation with stakeholders;

e Due consideration of feasible alternatives;

e An attempt to mitigate negative impacts and enhance positive impacts
associated with the proposed project;

e An attempt to ensure that social costs of the development proposals are
outweighed by the social benefits;

e Regard to individual rights and obligations;

¢ Compliance with these principles during all stages of planning,
implementation and decommissioning of the proposed development; and

¢ Opportunities for public and specialist input in the decision making process.

The study has also been guided by the requirements of the EIA Regulations set out
in terms of the Environment Management and Coordination Act, 1999 (EMCA).

The EIA process consists of two phases namely the Environment Project Report
(EPR) phase and the detailed Environment and Social Impact Assessment phase.
The overall aim of the Environment Project Report (EPR) phase (scoping study)
was to determine whether there are environmental issues and impacts that require
further investigation in the EIA.

Scoping

The proposed project was registered with the NEMA on April 22°", 2013 with
registration number 10952 and it was determined that an EIA was required. A
Scoping Report presenting an overview of the project and outlining the key issues
to be studied in the EIA was submitted to the NEMA on March 31“, 2013. It was
approved by the NEMA on June 12", 2013 and subsequently an approved TOR
for ESIA Study given.

Specifically, the objectives of the EPR phase were to:

e Develop a common understanding of the proposed project with the authorities
and stakeholders;

e Identify stakeholders and engage them on the proposed transmission line
project and processes;

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e Provide stakeholders with the opportunity to participate in the process and
identify issues and concerns associated with the proposed project;

e Identify potential environmental impacts that will require further study in the
impact assessment phase of the EIA process; and

e Develop a terms of reference (TOR) for conducting the EIA Study.

The range of specialist studies undertaken during the EIA phase were informed by
the issues identified in the final Environment Project Report (EPR) Study. The
specialist studies and experts used are listed in Table 2-1. Results from these
studies have been incorporated into the EIA Study, particularly into the
description of the affected environment and impact assessment.

Table 2-1: List of Specialist Studies undertaken as part of the EIA Study

ist Study Specialis A dix in Volume II
ESIA Study
Avifauna Study Ms. Phillista Malaki Appendix A
Bat Study Mr. Bernard Agwanda Appendix B
Ecology Mr. Dickens Odeny Appendix C
Social impact assessment | Mr. Winstone Omondi Appendix D

Stakeholder Engagement | Mr. Winstone Omondi Appendix E
Plan

Visual Impact Assessment | Mr. Henry Holland Appendix F

The activities that have been conducted thus far as part of the EIA process
include:

e Hosting public consultation meetings, focus group discussions and key
informant interviews with land owners, non-land owners and to engage the
communities affected by the proposed project on potential environmental and
social issues;

e Undertaking baseline data collection of various environmental and social
parameters between January and July 2013;

e Preparation of the Environment Project Report for submission to the NEMA
for consideration;

e Appointment of environmental and social specialists and completion of
specialist study report;

¢ Compilation of an Environment and Social Impact Assessment (EIA) Study
Report including incorporation of comments raised by stakeholders, specialist
studies and an Environment Management Plan (EMP); and

e Submission of the Final EIA Study Report to the NEMA for onward
distribution to other lead agencies associated with the proposed project for
consideration.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.4.4

2.4.5

2.4.6

2.4.7

Baseline Data Collection

For the EIA, baseline data was obtained from the following sources.

e Available data including feasibility reports by Gibb Africa, construction tender
pack from Galetech Energy Developments; input from stakeholders; and
published sources on the internet; and

e Appropriate baseline surveys conducted between January and July 2013 to
characterize the baseline environment.

Public/stakeholder engagement

A Stakeholder Engagement Plan (SEP) for the transmission line project was
developed to ensure that stakeholder engagement was undertaken in a systematic
and inclusive manner and provided important input to the EIA process. The
objective of engagement is to ensure that sources of existing information and
expertise are identified, legislative requirements are met and that stakeholder
concerns and expectations are addressed.

A series of consultation meetings involving people from the project area and
Kajiado County administration were undertaken for the EIA between January and
July 2013.

Key issues raised during stakeholder consultations

Public/stakeholder meetings form an integral part of the ESIA_ process;
subsequently various types of meetings were held with respect to the proposed
project. These included stakeholder meetings with land owners, non-land owners
and other community members, focus group meetings with the youth and women
and one-on-one meetings.

Some of the issues raised by the public include:
e Economic issues (employment, economic benefits, etc.);
e Ecological issues (impacts on terrestrial ecology);

e Health, safety and security arising from the operation of the new transmission
line; and

¢ Social issues (conflicts over job opportunities, disruption of infrastructure and
services, etc.).

These issues informed the specialist studies and the detailed environmental
assessment.

Impact Assessment
The impact assessment process followed four steps namely:

(1) Identification and prediction of potential environmental and social impacts as
a consequence of project activities.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.4.8

2.4.9

(2) Evaluation of the importance and significance of the impact using a matrix.

(3) Development of mitigation measures to manage significant impacts where
practicable.

(4) Evaluation of the significance of the residual impact.

The impact assessment considered both predictable and unpredictable impacts
(such as accidents). Impacts were assessed as either significant or not significant.
Those that were assessed as significant were further rated as being of minor,
moderate or major significance. For significant impacts mitigation measures were
developed to reduce the residual impacts to as low as reasonably practicable
(ALARP) levels. This approach took into account the technical and financial
feasibility of mitigation measures.

Environment management plan (EMP)

The purpose of the EMP is to ensure that social and environmental impacts, risks
and liabilities identified during the EIA process are effectively managed during
the construction, operations and closure of the proposed transmission line project.
The EMP specifies the mitigation and management measures to which KEL is
committed, and shows how the Project will mobilize organizational capacity and
resources to implement these measures. It also shows how management measures
aimed at mitigation and enhancement will be scheduled.

Best practice principles require that every reasonable effort be made to reduce and
preferably to prevent negative impacts, while enhancing positive benefits,
especially within the communities most directly affected by the proposed project.
These principles have guided the EIA process. For the proposed project, potential
negative impacts will be avoided through careful design.

The EMP is a key product of the EIA process and is generated based on
management and/or mitigation measures that will be taken into consideration to
address impacts during the planning and design, pre-construction and construction
activities, and operations, as necessary.

The EMP is a living document that will be periodically reviewed and updated. It
may be necessary to update the version presented in this EIA Study (See Section
11) during the detailed design phase, prior to the commencement of construction.

Responsibility for the EMP will reside in the Owner’s Engineer for the
transmission line project, but there will be links with other functional clusters in
areas such as operation and maintenance services.

Reporting and Disclosure

The EIA process and outcomes were drawn together into a draft ESIA which was
submitted to NEMA for review. In accordance with Kenya EIA requirements,
NEMA will disclose the ESIA Study to the public for review and comment.
NEMA will base the decision to grant or deny the EJA License for the project on
the outcome of the review process.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 2-1 showed schematically the various elements which comprise the EIA
process for the proposed transmission line project and the sequence in which they
occur.

Figure 2-2: The Environment Imapct Assessment Process

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

nN
a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.5

2.5.1

Key findings of the specialist studies

Specialist studies were undertaken on specific aspects of the environment, with
the aim of ascertaining the potential project impacts and making recommendations
for measures to avoid and/or mitigate/enhance these effects during the planning
and design; preconstruction and construction; operation and closure phases. These
recommendations inform the environmental assessment. As the proposed project
is a transmission line project, most environmental impacts are envisaged to occur
during the construction phase.

Avifauna impact assessment (Appendix A)

Baseline avifauna surveys associated with the proposed 10O0OMW wind farm and
transmission line projects began in May 2011 and continue to date. Surveys were
based on known migration patterns of birds going through the wind farm and
transmission line areas. The survey methods involved vantage point watches and
transect surveys The surveys were carried out in alignment with international
guidelines such as the Scottish National Heritage (SNH 2005) Bird Survey
Methods for use in assessing the impacts of onshore wind farms on bird
communities.

Diurnal Vantage Point (VP) Surveys were carried out to estimate spatial and
temporal use of the site by resident and migrant raptors and other diurnal
passerines. Sampling intensity was designed to document raptor movement
throughout the proposed development area.

Ten vantage points were selected along the transmission line. The survey points
were selected to provide good visibility in all directions while surveying different
habitats, topographic features, and portions of the study area without overlap. VP
watches were carried out to assess the likelihood of collision with the transmission
line (overlooking the proposed site to assess the usage of the site by overflying
birds.

Electrocution is a significant mortality factor among medium-sized and large birds
such as Storks, Eagles, Vultures, other Raptors, Owls, Ravens and Bustards.
Raptor species potentially at risk in the greater study area include Tawny Eagle,
Lesser Kestrels, and White-backed Vulture.

Collisions are another significant threat posed by overhead lines to birds. Those
that would be mostly impacted are bustards, storks, cranes and various species of
ducks observed. These species are mostly heavy-bodied birds with limited
maneuverability, which makes it difficult for them to take the necessary evasive
action to avoid colliding with power lines.

Habitat destruction is expected during the construction phase and maintenance of
the transmission line and substation. Habitat destruction occurs during the
construction of access roads, the clearing of power line servitudes and
construction of substations. Servitudes have to be cleared of excess vegetation at
regular intervals in order to allow access to the line for maintenance, to prevent
vegetation from intruding into the legally prescribed clearance gap between the
ground and the conductors and to minimize the risk of fire under the line which
can result in electrical flashovers. These activities have an impact on birds

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.5.2

breeding, foraging and roosting in or in close proximity of the servitude through
modification of habitat.

Bat study (Appendix B)

A bat study was undertaken to understand the impact of the proposed transmission
line on bats that exist within the 1OOMW wind farm area. Recognized methods
were used to identify the bat species prevalent in and around the project footprint
area. Mist nets were used to capture bats in habitats under detailed study; an
Anabat SD2 bat ultrasonic sound recorder was used to document bat diversity and
monitor activities in static positions in selected bat habitats such as fly-ways. A
bat box detector was used to record bats in walk transects within target habitats.

Between March and December 2012, fifteen bat species from eight families were
recorded in the larger 1OOMW wind farm area. An additional bat survey specific
to the proposed transmission line was carried out between March and May 2013.
In each month when the surveys were carried out, two bat specialists were
deployed to the field to collect baseline data on bats in the project area. The bat
specialists were in the field continuously for five nights each month. Nocturnal bat
surveys were conducted up to about 10:00pm at night each night.

The bat specialists conducted a reconnaissance visit along the transmission line
route to establish vantage points for undertaking bat surveys. A total of four
vantage points were identified and marked for collection of baseline data on bats
and to assist in prediction of potential impacts associated with the construction of
the transmission line.

Key issues of concern with respect to bats along the proposed transmission line
include:

Bat collisions with the transmission line cables and infrastructure during the
operational phase. Based on bat surveys conducted in the Kipeto area,
echolocating bats are less likely to collide with transmission line cables and
infrastructure. Additionally, fruit bats which could potentially be vulnerable to
collisions are rare in Kipeto and often fly lower than the hub height.

Electrocution of bats on the transmission lines when a part of their body, normally
wing membranes simultaneously get in contact with energized wire and neutral,
energized wire and earthed object or touching two energized wires at the same
time. The probability of this happening is more likely when cables are close
together, given that the size of wing span of a bat (10cm-60cm apart). In order to
mitigate this, electrical cables should be spaced sufficiently wide (>60cm) to
ensure that the wing span of a bat does not touch two transmission line cables
simultaneously.

Bat habitat alteration and disturbance during the construction phase resulting from
the presence and use of construction plant and equipment to clear foraging and
roosting areas. Mitigation measures include clearing minimal amounts of existing
vegetation along the transmission line route for access tracks and possibly
avoiding construction activities during resident bat breeding seasons.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.5.3

Contamination of water resources used by bats along the proposed transmission
line route from siltation and oil contamination from fugitive construction plant
emissions. There are relatively small water points along the transmission line
route that are used by resident bats and which could be contaminated by
construction phase activities. In order to minimize such contamination, the
contractor will be required to have a strict duty of care towards pollution of
surface waters which could adversely impact bat resources such as water.

Herbicides if used to maintain the vegetation along the wayleave could potentially
have negative impacts on bats’ health as especially if active chemicals within the
herbicides leach out into surface waters. It would be prudent to manage the
wayleave vegetation using environmentally friendly herbicides or manual means
such as slashing.

Terrestrial ecology (Appendix C)

The Kipeto-Isinya landscape is diverse and characterized by different habitats
complementing support for wild herbivores and local communities. The diversity
of plant species is relatively high in the south eastern area of the proposed
transmission line. There are mixed habitats and species. The upper areas have
more grassland, which are easily affected by harsh climatic conditions such as
drought.

Key issues of concern associated with terrestrial ecology and their mitigation
measures include:

e Introduction of alien invasive floral and faunal species. While its origins to the
project area may be unknown, it is best to ensure that all construction plant
and equipment is thoroughly cleaned of any potential propagules before being
introduced to the project area. Additionally, all containers should be checked
and fumigated in order to avoid faunal species such as rodents being
introduced into the project area.

on terrestrial woody plants through clearing the wayleave for the
ssion line. The Acacia species forms a large part of the woody tree
species in Kajiado area. The species is in particularly suitable for growth in the
dry land due to its adaptation to season droughts. The Acacia species plays an
important role in providing habitat for animals such as birds and other
mammals. As far as is practical, removal of woody plant species and grasses
should be avoided within the 60m wayleave of the transmission line. Further,
lattice towers that fall directly over a cluster of wooded plants, should be set
back to avoid cutting down the cluster of trees which act as a refuge for
reptiles and small mammals.

e Adverse impacts on aquatic habitats along the wayleave. There are no
permanent rivers crossing the proposed transmission line route, but there are
seasonal riverine habitats and marshes. The construction of the transmission
line using heavy construction plant and equipment may potentially cause soils
to be susceptible to run-offs. Due to increased susceptibility during rainy
seasons, erosion may occur in areas having weak soil strengths thus muddying
downstream areas. Secondly, construction plant and equipment may go
through riverine areas thus destroying habitats that exist there. Contamination

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.5.4

of water pans with soil could be detrimental as both animals and humans use
that water. Mitigation measure to prevent alteration of aquatic habitat included
intelligent clearing of the wayleave for construction and operational purposes
and prevention of sedimentation activities.

Temporary obstruction of movement by wild herbivores. The Kipeto
landscape contains some wild herbivores such as zebras and Thompson’s
gazelles. The construction of the transmission line may potentially affect
activities and behaviors of some of the wild herbivore species resulting from
construction vehicles. The species depend on the area for habitats, foraging
grounds and migration during dry season. Some of the mammals prefer
woodlands or bush lands, riverine, grasslands and rocky areas. during the
construction of the power line there will be movements of vehicles and noise
generated by vehicles and construction equipment. The noise would
potentially scare animals away from dispersal areas. Speed of the vehicles
used in the area would be a concern to lives of Thompson Gazelles. The
gazelles normally graze in a group and they tend to follow each other. A
vehicle intercepting a group crossing a road runs the risk of hitting individuals
which normally try to catch up with the rest. Activities leading to interference
of movements by wild herbivores are viewed as adverse to the species. These
adverse impacts can be mitigated by enforcing a maximum speed limit for all
vehicles of 40km/h; also animals should be given the right of way. Secondly,
construction activities should be carried out during daylight hours only to
allow nocturnal animals to forage.

Poaching for bush meat. During the construction phase of the transmission
line, there is a potential for poachers to disguise themselves as construction
workers and kill wild herbivores for bush meat. Wild herbivores are known to
forage in the Kipeto area including the transmission line route. Mitigation
measures will include screening of construction workers, using intelligence
from the local community to identify potential poachers and engaging the
community on how to identify construction workers.

Impacts on herpetofauna. Construction phase activities may potentially impact
the movement of herpetofauna through the wayleave area and access roads.
This is anticipated to be a temporary short term adverse impact. As most
herpetofauna crawl, chances of crushing the species such as snakes, lizards,
geckos, etc. are higher. Mitigation measures include controlling speed limits
on access roads to 40km/h, driver alertness to visible species and possibly
working during daylight hours only.

Socio-economic impacts (Appendix D)

Public/stakeholder consultations for the proposed 1OOMW wind power project and
17km long 220kV transmission line began in 2009 and continue to date. There
have been numerous meetings that have been held between the affected
communities, KEL and the NEMA Firm of Experts to understand, appreciate and
manage social and economic impacts arising from the two projects.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

A formal Stakeholder Engagement Plan (SEP) has been prepared for the design,
construction, operation and decommissioning phases of the project. The key social
issues arising from the construction of the proposed transmission line and their
mitigation measures include:

Perception of limitations on land use rights due to land take for the 60m wide
wayleave. There appears to be a perception among some land owners along
the wayleave that they will have limited land use rights once they sign an
agreement with KEL for the wayleave. This is however untrue, as the local
communities will continue to practice their animal grazing activities over the
wayleave and the only thing they will not be allowed to do is erect semi-
permanent or permanent structures within the wayleave. Mitigation measures
include engagement of the affected land owners on the contents of the
“easement agreement” and provision of timely compensation to each land
owner based on market rates.

Destruction of existing paddock fences and gates that cross the proposed
wayleave. During the construction phase, there is a potential for destruction of
paddock fences along the wayleave belonging to some land owners resulting
in the loss of livestock. Mitigation measures include minimal destruction of
paddock fences and in their absence, repairing fences and gates following
completion of the construction.

The construction of the transmission line will not doubt have several potential
adverse impacts such as increased vehicular traffic resulting in increased air
emissions, generation of various types of wastes, potential accident situations
resulting in damage to people, property and the environment, noise, etc. These
potential adverse impacts can be mitigated through the development an
implementation of a construction HSE Plan by the contractor.

Impacts related to compensation payments for easement agreements. The
compensation to be paid out to each land owner that signs an easement
agreement with KEL could potentially have positive and adverse impacts.
From a positive perspective, the compensation paid out to the individual lan
owners could be used to improve the social wellbeing of the land owner an
his/her family(ies). Conversely, compensation payments to polygamous lan
owners could potentially escalate family disputes if monies paid out are not
managed properly. Mitigation measures include engagement of the respective
land owners on the contents of the easement agreement and its contents.

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

2.6 Structure of the EIA Study

This report is Volume I of the EIA Study undertaken for the proposed
ion line project and represents the outcome of the EJA phase of the

transmis
process; it contains the following sections:

Section | provides the Project Details associated with the proposed project.

Section 2 is an Executive Summary of the environment and social impacts

associated with the proposed project.

Section 3 provides a location and description of the project and its components.

Section 4 provides an overview of the regulatory and legal context for the

proposed project and the EIA process.

Section 5 provides an overview of the baseline environment and social setting of

the project.

Section 6 discusses the procedures and processes to be used in the implementation

of the project.

Section 7 discusses the construction process and materials to be used during the

construction and implementation of the project.

Section 8 provides an overview of the products, by-products and wastes to be

generated throughout the project life cycle.

Section 9 discusses the methodology used for undertaking the environment and

social impact as

ssment of the proposed project.

Section 10 presents the assessment of environmental and social impacts

associated with the project.

Section 11 presents the Environment and Social Management Plan (ESMP)

associated with the project.

Section 12 evaluates the project alternatives including the “no-go alternative”.

Section 13 provides a plan for the prevention of accidents and hazardous activities

during the construction and operation of the project.

Section 14 presents a plan for the prevention of health hazards and

implementation of security measures during the life cycle of the project.

Section 15 presents the gaps in knowledge and uncertainties encountered while

undertaking the environment and social impact assessment.

Section 16 provides the conclusions of the Firm of Experts associated with the

proposed project.

Section 17 lists the references that were used to undertake the ESIA Study

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

In compiling this ELA Study, a number of specialist studies were undertaken by
the Firm of Experts. These studies are appended in Volume II of this EIA Study
and are listed below for ease of reference.

Appendix Description of Speciali

A Avifauna Impact Assessment

Bat Study

Ecological Impact Assess

Social Impact Assessment including Stakeholder Engagement Plan

Stakeholder Engagement Plan

Tm) oO) A] w

Landscape and Visual Impact Assessment

Chapter: Executive Summary

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Contents
3 Location and description of the project... 3-3
3.1 Location of the project ....... eee reer reee tee 3-3
3.2 Objectives of the project ....... eee eeeeeeeeeeeeeeeeeeeees 3-3
3.3 Description of the project... cere eee eee eee 3-3
3.4 Technical details of the tower and transmission power
line design...
3.4.1 TOWEIS ..eeeececceeeeeeeeeeeeeeeeeeeeeeeaeeeeeaeeeeeaeeeeeaeeeseeeseeeeteeeneeeae 3-5
3.4.2 Easement requirements and clearances..........:.cccceeeeeeee 3-5
3.4.3  FOUNAALIONS oo... eee ceeeeeeeeeeeeeeeeeeeeeteeeaeeaeeeeeseeeeeeeeeenetea 3-7
3.4.4 — Stringing Of CONGUCTOIS ...........cceccceseteteeeeseseteteteeseseseteneeseeees 3-7
8.4.5 — INSUIALOLS oo. cece eee eee eeeeeeeeeeeeeeeeeaeeeeeaeeaeeeeeeeteeteaeeneteae 3-7
3.4.6  — COMAUCHOIS eee eeeeeeceeeeeceeeeeeeeeeeeeaeeeeeeaeeeeeaeeaeteeeseeseeeeeeneeeae 3-8
3.4.7 — ACCOSS .eeeeceeceeeceeeeeeeeeeeeeeeeeeeeeaeeeeeaeeeeeaeeeeeaeteteeeeeeeeeeeeeeneteae 3-8
3.4.8  CONStFUCTION CAMPS ........cc cece eee e te eeee cee teeee setae eeeeteeeeeneteeeee 3-8
3.5 Project tiMiNg .........cccceccceeeseceeseeeeeseeseeseesesseeeesseeeeeeeeeenees 3-9
3.6 Technical description ......... cece eee ree eee tee tenets 3-9
3.6.1 Design and equipment standards...........ccccceeeeeee essences 3-9
3.7. Pre-construction and construction processes.............. 3-12

3.7.1 Typical process for the construction of transmission lines ....3-12

3.7.2 Specifications for easement and tOWeTS..........ccceeeee eens 3-12

3.7.3. Easement negotiations and registration .. fa
o
ro
Oo
x=
1S)
3-41

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.8 Operational phase Process ........ eee teeeneeeeeeeeeeees 3-15

3.9 DeCOMMISSIONING ..........ccccecceecesseseeeeeeseetteeeteeteeeeteeteees 3-15

List of Figures

Figure 3-1: Image showing alternative transmission line routes ....... ccc eee eeeeeeeeeeees

Figure 3-2: Image of a typical 220k V transmission tower? ..........c:cssscsseeseeseeseseeeseseeeeeeeseeee

Figure 3-3: Tower illustration indicating minimum conductor ground clearance and

vegetation height specifications in South Africa ........c.ccceseeceseeseseseeeseeeseseeseseeneseseeeeseeeseeee

Figure 3-4: Typical multi-circuit tower ........0...ccsesceeseeeseeeseseeseseseseseesssesessseeseseseeseseeneees

Figure 3-5: typical strain type toWeP ...........cceseeeseeeseseesesesseseseesesesseseseeaeseseeseseessseseeseseeneaes

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3

3.1

3.2

3.3

Location and description of the project

Location of the project

As stated earlier, the proposed transmission line will transport electricity from a
100MW wind farm sub-station to the proposed Kenya Power sub-station in Isinya;
the transmission line will be constructed within an easement about 60m wide for
the entire length of the route which is about 17km. Two alternative routes were
evaluated during the feasibility study of the transmission line and Figure 3-1
shows the preferred route that was used for this EIA Study.

Objectives of the project

The objective of this project is to transport electrical power generated by a
100MW wind farm in the Oloiyongalani location and feed it into the national
electricity grid through the proposed Isinya sub-station.

Subsequently, the objectives of the project are given below.

e The transmission line is an associated facility to the 1OOMW wind farm
project for which NEMA has already granted an EJA License;

e The transmission line will transport electrical power from a proposed sub-
station within the wind farm area to the proposed Kenya Power Isinya sub-
station.

Description of the project

As electricity cannot be stored, power is generated and delivered over long
distances at the very instant that it is needed. In Kenya, thousands of kilometers of
high voltage Transmission power lines (i.e. 400kV, 220kV and 132kV power
lines) transmit electricity, which is generated at various power stations in the
country to Kenya Power’s major substations. At these transmission substations,
the voltage is stepped down and the electricity is distributed to distribution
substations all over the country through distribution power lines (i.e. 66kV, 33kV
or 11kV distribution power lines). At the distribution substations the voltage is
further reduced and the power is distributed to local users via numerous small
power lines referred to as reticulation lines. The power generated by power
generation companies can only be utilized from those points of supply which
transform the power into a usable voltage.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

'Figure 3-1: Image showing alternative transmission line routes

olsinya

6 llyagaleni
}

Google earth

0.17 km ©

~
Oo
®
°
a
oO
x=
£
=
fo}
c
fo}
s
=
n
Oo
To
To
cS
oO
c
S
3
cS}
fo}
a)

' Map Data: Google, Europa Technologies, Cnes/Spot Image, Digital Globe

© Kurrent Technologies Ltd.

EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.4

3.4.1

3.4.2

Technical details of the tower and transmission power line
design

Towers

Transmission power line conductors are strung on in-line suspension towers and
bend (strain) towers. A self-supporting steel lattice tower is proposed for the
220kV transmission line project as shown in Figure 2 below.

Figure 3-2: Image of a typical 220k V transmission tower

For this type of tower, it is envisaged that vegetation will be cleared around an
area of 20m x 20m around the position, including de-stumping/cutting stumps to
ground level, treating with herbicide and re-compaction of soil. Controlled
agricultural practices around the tower will be allowed where feasible.

Easement requirements and clearances

An easement will be registered against the title deeds of the properties that the
proposed Transmission power line is to traverse.

The easement width for the proposed 220kV Transmission power line is 60m, i.e.
30m on either side of the center line. The easement is required to ensure the safe
construction, maintenance and operation of the power line, and thereby entitles
Kenya Power certain rights (e.g. unrestricted access and right of way (ROW)).

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

bad
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

While there is no given standard in Kenya about the separation distances between
two high voltage transmission lines, the standard in South Africa is 55m for
400kV transmission lines. Near the Isinya sub-station, construction is currently on
going for the 220kV Isinya — Suswa power transmission line as shown in Figure
3-1. Subsequently, it is envisaged that a separation distance of 55m will be
maintained between two parallel high voltage transmission lines in order to ensure
the reliable operation of both lines. In South Africa, the minimum vertical
clearance to buildings, poles and structures not forming part of the Transmission
power line must be 5.6m while the conductor ground clearance is generally 8.1m.
Figure 3-3 depicts this pictorially. Most farming activities, except for sugar cane
and commercial trees, can be practiced under the Transmission power line,
provided that safe working clearances and building restrictions are adhered to
under all circumstances.

In South Africa, the minimum distance of a 400kV Transmission power line
structure from proclaimed public roads is 95 m from the center of the structure to
the centerline of the road. The minimum distance between any part of a tree or
shrub and any bare phase conductor of a 400 kV Transmission power line must be
5.6m.

A tower spotting exercise was carried out by Gibb Eastern Africa on behalf of
KEL to determine the locations of each tower for the transmission line. After
negotiating with land owners, the final position of the center line for the
transmission line and coordinates of each bend in the line will be determined by
the surveyors. Optimal tower sizes and positions will be identified and verified
using a ground survey.
For stringing purposes, it is anticipated that a strip of land about 8 — 10m in width
will be cleared of all trees and shrubs down the center line of the transmission line
easement. Any tree or shrub in other areas that will interfere with the operation
and/or reliability of the Transmission power line must be trimmed or completely
cleared. Vegetation clearance for the proposed 220kV transmission power line
will be minimal due to the characteristic low-growing plant species predominant
in the study area. The clearing of vegetation may take place with the aid of a
surveyor.

Figure 3-3: Tower illustration indicating minimum conductor ground clearance and
vegetation height specifications in South Africa

No vegetation 3.8m
Minimum conductor ground | |_Delow conductors

clearance = 8.1m

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.4.3

3.4.4

3.4.5

Once the center line has been cleared, the contractor’s surveyor will peg every
tower position. Where required, once the tower positions have been marked, the
vegetation clearing team will return to every tower position and clear vegetation
for assembling and erection purposes.

Foundations

The choice of foundation is usually influenced by the type of terrain encountered
and the underlying geotechnical conditions. The actual size and type of foundation
to be installed will depend on the soil bearing capacity (actual sub-soil
conditions).

Strain structures require more extensive foundations for support than in-line
suspension structures, which contribute to the cost of the construction of the
transmission line. The typical footprint area required for the construction of the
foundation for the transmission line is approximately 1.5m x 1.5m per foundation.
Associated with this, the minimum working area required around a structure
position is about 20m x 20m for self-supporting towers, with a 5 m radius around
anchors.

Foundations may be mechanically excavated where access to the tower position is
readily available. The same usually applies to the pouring of concrete required for
setting of the foundations. Prior to erecting the towers and filling of the
foundations, the excavated foundations are protected in order to protect
unsuspecting animals and people from possible injury. All foundations are
backfilled, stabilized through compaction, and capped with concrete at ground
level.

Stringing of conductors

A guyed wire is used to string the conductors between towers. This can be
undertaken mechanically or by hand. The line is generally strung in sections (from
end to bend). Cable drums are placed at 2 km intervals (depending on the length
of the conductor) during this stringing process. In order to minimize any potential
negative impacts on the surrounding area, these cable drums should be placed
within the servitude.

nsulators

Composite insulators are used to connect the conductors to the towers. Glass and
porcelain have been used for many years, and are the most common. They are,
however, heavy and susceptible to breakage by vandals, as well as contamination
y pollution. Composite insulators have a glass-fiber core with silicon sheds for
insulation. Composite insulators are lightweight and resistant to both vandalism
and pollution.

Composite (Long rod type) insulators with silicone based weather shed material
may be used for strain assemblies. Composite horizontal line post insulators may
e used for the intermediate structures and on the jumper supports.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.4.6

3.4.7

3.4.8

Conductors

The conductors are made of aluminium with a steel core for strength. Power
transfer is determined by the area of aluminium in the conductors. Conductors are
used singularly, in pairs, or in bundles of three, four or six. The choice is
determined by factors such as audible noise, corona, and electro-magnetic field
mitigation.

Many sizes of conductor are available, the choice being based on the initial and
life-cycle costs of different combinations of size and bundles, as well as the
required load to be transmitted.

Access

A vehicle access road is usually required to be established to allow access along
the entire length of the easement. Access is required during both the construction
and operation/maintenance phases of the transmission line life cycle. Any new
access roads that are required will be established during the construction phase
and are more established by vehicle passage than by grading or blading.

In order to reduce potential impacts associated with the construction of new access
roads, existing roads will be used as far as possible where available and new
access roads will be constructed by means of driving over the vegetation where
possible to avoid permanent removal of the existing vegetation. All access points
and roads will be negotiated with landowners, and are to be established during the
construction phase.

Construction camps

This construction of the transmission line will require the establishment of a
construction camp/s at an appropriate location along the route. The construction
camp is estimated to be required to house approximately 100 people. The exact
siting of this construction camp is required to be negotiated with the relevant
Jandowner, and must take cognizance of any no-go and sensitive areas identified
by the EIA studies.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.5 Project timing

The timing of the project is envisaged as indicated in the table below.

Duration

Potential Date

Undertaking the ESIA Commenced November 9 months
2012
EPR = Study Report April, 2013 30 days
preparation and
submission to NEMA
Submission of draft ESTA August 2013 7 days
Study for review
Submission of final ESIA September 2013 30 days
Study to NEMA
NEMA decision October 2013 30 days after submission
Planning and design Underway
Construction phase May/June 2014 12 months
Operational phase May/June 2015 Expected lifespan of
transmission line of more
than 30 years
3.6 Technical description
3.6.1 Design and equipment standards

Currently there are minimal Kenyan standards and codes of practice on the design
of transmission lines and associated infrastructure. Subsequently, the design and
equipment standards for the proposed transmission line and associated
infrastructure will comply with international standards and best practices. It is
expected that the transmission line will have a lifespan of more than 30 years.
Partial lists of the codes and standards that will be used in designing the
ion line are presented in the table below.

Table 1: Design Standards and Codes of Practice

/Code De:

Manufacturer DIN ISO 9001

Standar

ription

Planning and Design of Overhead Power | IEC 60 826
Lines with rated voltages above 1 kV

Quartering wind, angle of 45° TEC 60 826
Clearances IEC 60 826
Broken wire conditions DIN 1054, BS 8004
Coefficient of dynamic wind pressure TEC 60 826

Chapter: Location and description of the project

© Kurrent Technologies Ltd.

Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Wind pressure on conductors, ground wires | IEC 60 826

and on areas of steel angle members

Foundation concrete; compressive strength DIN 1045

Access roads; maximum size, weight and axle | DIN 1072

loading of vehicles

Concrete work, concrete Class 25 DIN 1045

Towers; quality of steel DIN 17100
EN 10025

Steel; yield stresses DIN, BS

Tower materials

Euro Norm, DIN ASTM A123/143

Bolts nuts, with metric thread, min. grade 5.6

DIN 267

DIN 555
Spring lock washers DIN 127
Flat washers DIN 126
Step bolts DIN 57105, Part 1
Earthing bolt M 16 DIN 48088, Part 2
Danger plates DIN 40006

Bolts, locking type; with hot-dip galvanized
nuts

DIN 48073 form "S"

Earthing grid

VDE 0141

Conductor reels

DIN 46 391, BS 1559

Line conductors Type, routine, sample tests

TEC 60889, IEC 61089, IEC 61232, ASTM

B415, ASTM B416

Conductors and ground wire

DIN 48200, 48201, 48203, 48204

Aluminum clad steel wire

ASTM B 415, B 416

Optical fiber CCITT ITU-T G652, 655 recommend. IEC 793-1

OPGW TEC 60794-4-1, IEEE 1138, Annexure A.
for short circuit tests ITU-T issues for
single mode fibers IEC recommendations,
IEEE

OPGW tests TEC 60793-1, 60794-4-1

Fittings for OHTL IEC, DIN

DIN 17200, DIN 1725
DIN/VDEO0212 IEC 60383-2

Part 50, Part 5,1 Part 52, Part 53, IEC 60
575, TEC 1211

Material for fittings
Fittings for OHTL

Static mechanical behavior Dynamic
mechanical behavior of anti-vibration fittings
Electrical contact behavior of current carrying
fittings, under normal operating conditions

Partial discharge characteristics, tests Thermal

Chapter: Location and description of the project

© Kurrent Technologies Ltd.

Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

mechanical tests Impulse over-voltage
puncture test

Ball and socket connection IEC 120, DIN 48062/2, DIN 48066, DIN
48068, DIN 48069, DIN 48070/1, DIN
48073, DIN 48074, DIN 48075, DIN
48078/1, DIN 48083, DIN 48088/2, DIN
48215, DIN 48334, DIN VDE 0210,
ASTM A153

Clevis Caps for Insulators Hinges (only form
"S" to be utilized) Connecting Dimensions for
protective fittings Eye links Yokes (only form
"S" to be utilized) Connecting Bolts (only
form "S" to be utilized) Connecting
Dimensions for Eyes and Clevises P.G.
Clamps Clevis Straps (only form "S" to be
utilized) Compression Dies Earth Clamping
Bolts Clamps & joints Turnbuckles
Galvanizing

Fatigue test, dynamic endurance of the | DIN VDE 0212 Part 51 (Issue July 1986)
damper

Glass Insulators TEC 60305

Polymer Composite Insulators; Design, type, | IEC 60383, IEC 61109
routine, sample tests

Insulator strings Type tests TEC 60383, IEC 60437, IEC 61109,
DIN/VDE 0212 p. 53

Insulator-, Conductor-, OPGW fittings and DIN/VDE 0212 p. 50-54
line accessories, type, routine, sample tests

Ball & Socket type insulators Track resistance | IEC 60587
of the material shall be min. class 1A 3.5

Resistance of the insulator rod against brittle | IEC 61109
fracture

Corrosion protection coating DIN 55945, 53678, 536220 ISO 4628,
2409

The list of design standards listed in the table above incorporate Health, Safety
and Environmental aspects associated with transmission line design. Subsequently
by using the above standards and codes, the design engineers are able to minimize
potential health, safety and environmental impacts associated with the proposed
project.

It is worth noting that health, safety, environment, reliability and quality standards
that are incorporated into the codes are designed to meet the requirements of the
codes and standards bodies that publish them. The code bodies are normally
national, regional or international bodies and the codes and standards then apply
to all projects within their jurisdiction and discipline. This is done to ensure that
the engineering standards employed are at least above a certain minimum level
that has been verified by the national or international body to be safe and reliable
to an acceptable level.

Using international standards and codes of practice as a baseline, the design
engineers may increase the level of safety in their design of the transmission line
in order to take into consideration the local environmental risks and sensitivities.

Chapter: Location and description of the projec

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.7

3.7.1

3.7.2

Pre-construction and construction processes
Typical process for the construction of transmission lines

Section 7 of this EIA Study discusses the construction phase procedures and
processes that will be used for constructing the proposed transmission line. Given
below is a brief overview of the construction process used for transmission line
construction.

e Aerial survey of the route.

e Determine technically feasible alternative transmission line routes or
corridors.

e Investigate the environmental feasibility of alternatives and recommend a
preferred route or corridor.

e Environmental authorization with regard to the preferred route or corridor.
e Negotiation of final route corridor within corridor with landowners.

¢ Selection of best-suited structures and foundations.

e Final design of line and placement of towers.

e Establishment of construction camps and construction of access roads.

e Vegetation clearance.

¢ Centre line track establishment.

¢ Construction of foundations.

e Assembly and erection of towers.

e Stringing of conductors.

e Rehabilitation of working areas and protection of areas susceptible to erosion.

e Testing and commissioning of the power line.
Specifications for easement and towers

The proposed transmission line will require an easement 60m wide, i.e. 30m either
side of the center line. No permanent residence is allowed within the easement.
The easement is required for the safe operation of the power line and reliability of
electricity supply to consumers.

Steel lattice towers will be constructed at intervals along the route of the
transmission line, at a spacing of approximately 400 — 500m. Each tower is
approximately 30 — 40m high as shown in Figure 3-4. Final towers to be used will
be determined after surveying and profiling of the line.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 3-4: Typical multi-circuit tower

pot Ge

For safety reasons, the transmission line requires minimum clearance distances.
Some best practices used in countries such as South Africa indicate the following

clearance distances:

The minimum vertical clearance distance between the ground and power line
conductors is 8.1m;

The maximum crop height permitted within the easement is 4.3m;

The minimum vertical clearance to any fixed structure that does not form part
of the power line is 5.6m;

The minimum distance of a 400kV power line from a proclaimed public road
is 95m from the center line of the road;

The minimum safe distance required from the center of the power line to the
edge of a domestic house is 40 - 50 m.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.7.3

Figure 3-5: typical strain type tower

=

weone

hf sobp

Easement negotiations and registration

Before construction commences on a transmission line, the Proponent needs to
secure easement rights via negotiations with affected landowners.

An easement does not mean that the holder of the easement, viz. Kipeto Energy
Limited (KEL) or Kenya Power is the owner of the land, but merely that KEL or
Kenya Power has the right of way to convey electricity across the land, subject to
conditions agreed between KEL and affected landowners.

An easement provides KEL and Kenya Power certain defined rights for the use of
the specific area of land such as:

e Access to erect a transmission line along a specific agreed route.
e Reasonable access to operate and maintain the line inside the easement area.

e The removal of trees and vegetation that will interfere with the operation of
the line.

The registration of easements can be a lengthy process, as it requires contractual
negotiations with each affected landowner. Once this is complete, an application
for registration of the servitude is lodged with the County Lands Office against the
property deed.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

3.8

3.9

The actual location of the towers on which the conductors will be strung is
determined by a number of different factors, including:

e The outcome of KEL negotiations with landowners, including landowner
preferences.

e Environmental features and technical requirements.

As a result of these factors, it is challenging to predict the exact position of the
towers within the ESIA process, and final positions are often identified at the
stage when the detailed engineering design is compiled, with site-specific input
from specialists.

Operational phase process

During operation, Kenya Power requires access to the easement to enable
maintenance of the transmission line. This could require traversing private
property. Maintenance is carried out at regular intervals, and will be done by road
so that electricity supplies are not disrupted. Maintenance activities are highly
specialized and are, therefore, carried out by Kenya Power employees/contractors.

The easement will need to be cleared occasionally to ensure that vegetation does
not interfere with the operation of the line.

Decommissioning

The proposed transmission line is expected to be operational for more than thirty
years and it is likely that this period may be extended.

Chapter: Location and description of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

4 Legal and regulatory context of project...

4.1 Constitution of Kenya, 2010.00... :ceececeeseeteeeteeeteeeees
4.2 Environment Management and Coordination Act.......

4.2.1 L.N. 101: EIA/EA Regulations 2008 ............cccescceeteeeeees
4.2.2 _L.N. 120: Water Quality Regulations, 2006...
4.2.3 L.N. 121: Waste Management Regulations, 2006..............

4.2.4 L.N. 61: Noise and Excessive Vibration Control Regulations,
0-10] ARES

4.2.5 Licenses and Permits required under the EMCA...............
4.3 The Land Act, 2012 .o.......ccecccccceecsssseeeeessessneeeeeessssneeeeeees
4.4 The Energy Act, 2006.0... eects eee eee teeteeetees

4.5 Occupational Safety and Health Act, 2007 (OSHA).....

4.5.1 _L.N. 31: The Safety and Health Committee Rules 2004.

4.5.2 _L.N. 24: Medical Examination Rules 2005...

4.5.3 _L.N. 25: Noise Prevention and Control Rules 2006...........

4.5.4 _L.N. 59: Fire Risk Reduction Rules, 2007 ....

4.5.5 L.N. 60: Hazardous Substances Rules, 2007 ............:
4.6 Public Health Act, Cap 242 ........ececceceeseeteeteeteeeteeeees

4.7 Physical Planning Act, Chapter 286 00.0... eee

4.8 Water Act, 2002

4.9 Other important legislation ....

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

on
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.10 IFC Performance Standards ...........:::ccccceeseeeteeeteeeteeeees

4.11 Legislation and guidelines that have informed the
preparation of the EIA report ..

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

S|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

441

4.2

4.21

Legal and regulatory context of project
Constitution of Kenya, 2010

Environment and social sustainability is covered explicitly in the Constitution of
Kenya, 2012. Clause 42 under the Bill of Rights of the Constitution of Kenya,
2010 provides inter alia that every person has a right to a clean and healthy
environment. Clause 43 of the Constitution provides that every person in Kenya
has economic and social rights.

Chapter 5 of the Constitution provides for the sustainable management of land and
the environment in Kenya. Specifically, Clauses 69 — 72 deal with environmental
management in Kenya and the proposed project will be conducted in accordance
with these Clauses.

Clause 69(1)(f) of the Constitution requires the State to develop systems for
environmental impact assessment. The State already has a system for
environmental impact assessment in the form of the Environment Management
and Coordination Act, 1999 (EMCA) and its subsidiary legislation titled Legal
Notice 101: Environment (Impact Assessment and Audit) Regulations, 2003 (L.N.
01).

Environment Management and Coordination Act

The proposed project will be undertaken in accordance with relevant sections of
the Environment Management and Coordination Act, 1999 (EMCA), specifically
Clauses 58 — 63. These sections of the Act are operationalized by subsidiary
legislation promulgated under the Act and specifically L.N. 101: Environment
(Impact Assessment and Audit) Regulations, 2003.

[he EMCA is a framework environmental law in Kenya. This Act was assented
to on January 14, 2000 in order to provide a structured approach to environmental
management in Kenya. With the coming into force of the EMCA, the
environmental provisions within the sectoral laws were not superseded; instead
the environmental provisions within those laws were reinforced to better manage
Kenya’s ailing environment.

L.N. 101: EIA/EA Regulations 2003

The proposed project is subject to relevant provisions of these regulations and
subsequently, this ESIA Study has been undertaken in accordance with the
appropriate requirements.

On June 13” 2003, the Minister for Environment and Mineral Resources
promulgated Legal Notice 101: Environment (Impact Assessment and Audit)
Regulations, 2003 as provided for under section 147 of the EMCA. These
regulations provide the framework for undertaking EIAs and EAs in Kenya by
NEMA licensed Lead Experts and Firm of Experts.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.2.2

4.2.3

An EIA or EA Study in Kenya is to be undertaken by a Kenyan duly licensed by
the NEMA. The EIA/EA Regulations also provide information to project
proponents on the requirements of either an EIA or EA as required by the EMCA.

L.N. 120: Water Quality Regulations, 2006

These regulations will apply to the proposed project during the construction phase
and minimally during the operational phase. The EPC contractor will be required
to ensure that all effluent from construction activities is treated in accordance with
the above regulations prior to discharge into the environment.

This regulation was promulgated on September 4" 2006 and became effective on
July 1 2007. The regulation provides for the sustainable management of water
used for various purposes in Kenya. For industries in Kenya, the regulation
requires that Proponents apply for an “Effluent Discharge License” annually for
discharging process wastewater either into the environment, aquatic environment
or public sewers.

For effluent discharges into the environment and aquatic environment, a
Proponent needs to apply directly to the NEMA. For discharges into public
sewers, a Proponent needs to apply for the license to the relevant county. The
regulation contains discharge limits for various environmental parameters into
public sewers and the environment.

L.N. 121: Waste Management Regulations, 2006

During the construction phase, the proposed project may generate various types of
wastes. For the most part, it is expected that the wastes will be non-hazardous in
nature and can be disposed off in accordance with the above regulations. If
however any hydrocarbons that may be used at the site in the form of petroleum
fuels come into contact with soils, then the contaminated soils will be disposed off
in an ESM in accordance with the regulations.

The Waste Management Regulations were promulgated on September 4" 2006
and became effective on July 1“ 2007. This regulation is comprehensive and
covers the management of various kinds of waste in Kenya. Generally it is a
requirement under the regulations that a waste generator segregates their waste
(hazardous and non-hazardous) by type and then disposes the wastes in an
environmentally acceptable manner.

Under the regulation, it is a requirement that waste is transported using a vehicle
that has an approved “Waste Transportation License” issued by NEMA. Wastes
generated in Kenya must be disposed off in a licensed disposal facility. Such a
facility will require annual environment audits to be undertaken by NEMA
registered Lead Experts.

It is further a requirement under the regulation for a Proponent to install at their
premises anti-pollution equipment for treatment of various types of wastes. The
treatment options shall be approved by the NEMA in consultation with the
relevant lead agency.

© Kurrent Technologies Ltd. Revision 00: August 2013

#) Chapter: Legal and regulatory context of project
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.2.4

The regulation contains definitions of hazardous wastes in the Fourth Schedule.
The regulation requires that prior to generating any hazardous waste, a Proponent
shall undertake an EIA Study and seek approval from the NEMA.

Labeling of hazardous wastes is mandatory under the regulation and the specific
labeling requirements are provided in Rule 18. The treatment options for
hazardous waste disposal provided in Rule 19 include incineration or any other
option approved by the NEMA.

L.N. 61: Noise and Excessive Vibration Control Regulations, 2009

Some sections of the transmission line corridor contain rocky outcrops and it may
be necessary to cut them for purposes of constructing tower foundations. If any
blasting is to be done, the EPC contractor shall apply for a noise permit from
NEMA during the construction phase of the project. The fourth schedule of the
regulations contains details of the application for a noise license while the fifth
schedule provides a description of the noise permit that the NEMA will grant the
main contractor.

In May 2009, the Minister for Environment and Mineral Resources promulgated
the above regulations for management of noise and excessive vibration. The
general prohibition states that no person shall make or cause to be made any loud,
unreasonable, unnecessary or unusual noise which annoys, disturbs, injures or
endangers the comfort, repose, health or safety of others and the environment.

The regulations further provide factors that will be considered in determining
whether or not noise and vibration is loud, unreasonable, unnecessary or unusual.

For fixed installations, excessive vibration under these regulations is defined as
any vibration emanating from the source and exceeds 0.5cm/s at 30m from the
source.

Rules 13 and 14 of the regulations define the permissible noise levels for
construction sites and are reproduced below. These noise limits will be applicable
to the proposed project.

Facility Maximum noise level permitted (Leq) in dB(A)

Day Night

i). | Health facilities, 60 35
educational institutions,
homes for the disabled,

etc.
ii). | Residential 60 35
iii). | Areas other than those 75 65

in (i) and (ii) above

Time frame:

Day: 6.01 am— 8:00 pm (Leq, 14 hours)
Night: 8:01 pm— 6:00 am (Leq, 10 hours)

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

oa
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Rules 5 and 6 of the regulations define noise levels for various types of activities

that generate noise.

The First Schedule to the regulations defines permissible

noise levels to be complied with during the operational phase of a project and is
reproduced below.

Zone Sound Level Limits Noise Rating Level
(dBA) (NR)
(Leq, 14h) (Leq, 14h)
Day Day
A. | Silent Zone 40 35 30 25
B. | Places of Worship 40 35 30 25
C. | Residential:
Indoor 45 35 35 25
Outdoor 50 35 40 25
D. | Mixed residential (with 55 35 50 25
some commercial and
places of entertainment)
E. | Commercial 60 35 55 25
Time frame:
Day: 6.01 am— 8:00 pm (Leq, 14 hours)
Night: 8:01 pm— 6:00 am (Leq, 10 hours)

The regulation further stipulates that a permit will be required during the
construction and operational phase of a project if there will be equipment that will
produce noise during this phase of the project.

4.2.5 Licenses and Permits required under the EMCA

The subsidiary legislation under the EMCA is partially monitore«

of permits and licens

s. Subsequently all licenses and permits res

through the use
uired during the

construction phase shall be the responsibility of the EPC contractor and their
agents. During the operational phase, all permits and licenses required to operate
the project will be the responsibility of the Proponent.

The subsidiary legislation under the EMCA requires the fol
permits to be available for inspection:

Effluent Discharge License under Legal Notice 120: TI

lowing types of

e Environment

Management and Coordination (Water Quality) Regulations 2006;

Waste Transport License under Legal Notice 121: The Environment

Management and Coordination (Waste Management) Regu.
disposal of all types of wastes; and

ations 2006 for

Noise Permit under Legal Notice 61: The Environment Management and
Coordination (Noise and Excessive Vibration Pollution) (Control)

Regulations, 2009.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

om
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.3

4.4

4.5

The Land Act, 2012

The Land Act is intended to be the substantive law governing land in Kenya. It
provides for the legal regime that will govern inter alia, the administration and
management of public land and private land; contracts over land, leases, charges,
compulsory acquisition, easements and related rights.

The Wayleaves Act was repealed when the Land Act 2012 came into force and
subsequently, the proposed project will need to comply with relevant provisions of
the Act as they apply to the easement to be acquired for the transmission line
project.

The Energy Act, 2006

The proposed transmission line project must be compliant with relevant clauses of
the Energy Act, 2006. Specifically, a license or permit issued by the ERC is
required for transmission of electrical energy. Clause 30 states that in order to
grant a transmission license to a Proponent, the ERC will consider:

e The impact of the undertaking on the social, cultural or recreational life of the
community;

e The need to protect the environment and conserve the natural resources in
accordance with the EMCA;

e The ability of the Proponent to operate in a manner designed to protect the
health and safety of users of the service for which the license or permit is
required and other members of the public who would be affected by the
undertaking.

Clauses 46 — 50 specify the process steps required for construction of transmission
ines through any land. The proposed project will have to comply with the
requirements of these clauses.

The Energy Act, 2006 is presently the primary legislation in Kenya that contains
provisions for the management of the energy sector. The subsidiary legislation to
operationalize the Act is yet to be developed but is expected to stipulate HSE
licensing requirements for all types of energy related activities such as the
proposed project.

The Act which was promulgated in 2006 with an effective date of July 1“ 2007
contains several HSE provisions for the environmentally sound management of
projects in the energy sector. These are highlighted below and the Proponent will
required to comply with these provisions during the construction and
operational phase of the project.

Occupational Safety and Health Act, 2007 (OSHA)

The proposed project will be undertaken in compliance with the OSHA especially
during the construction phase. During the operational phase, there will be minimal
activity along the transmission line corridor.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

aa
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Specifically, the EPC contractor will be required to fully comply with the
requirements of Legal Notice 40 titled: Building Operations and Works of
Engineering Construction Rules, 1984 (BOWEC) during the construction phase of
the project. The EPC contractor will develop and implement a construction health
and safety plan for the entire construction phase duration in alignment with the
BOWEC, OSHA and international health and safety best practices.

[he OSHA was enacted to provide for the health, safety and welfare of persons
employed in workplaces, and for matters incidental thereto and connected
therewith.

Part II of the Act provides the General Duties that the Occupier must comply with
respect to health and safety in the workplace. Such duties include undertaking
S&H risk assessments, S&H audits, notification of accidents, injuries and
langerous occurrences, etc. A number of sections under this part shall be
applicable to the proposed project.

Part III of the Act provides the Administrative framework for supervision of the
Act.

Part IV deals with the enforcement provisions that the DOSHS has been provided
with under the Act. It discusses the instances when Improvement and Prohibition
Notices can be issued as well as the powers of OSH officers. This part of the Act
will be mandatory for the Occupier to comply with for the proposed project.

Part V of the Act requires all workplaces to be registered with the DOSHS. This
part will be applicable for the proposed project as the Occupier will have to apply
for registration of their project with the DOSHS on completion of the construction
phase and before the operational phase of the project.

Part VI of the Act lists the requirements for occupational health provisions which
include cleanliness, ventilation, overcrowding, etc. Some sections of this part of
the Act will apply to the Occupier during the operational phase of the project.

Part VII of the Act contains provisions for the safe operation of machinery and
includes all prime movers and transmission equipment. Additionally this part
includes the safe operation of cranes, chains, ropes, lifting tackles, pressure
vessels and their statutory examination by DOSHS Approved Persons. This part
of the Act will apply to the proposed project during the construction and
operational phases respectively.

Part VIII of the Act contains provisions for general safety of a workplace
especially fire safety. This part of the Act will apply to the proposed project
during the design, construction and operational phases respectively of the project.

Part IX of the Act deals with Chemical Safety. This will be applicable to the
proposed project as it will receive, store, handle and distribute materials such as
petroleum fuels, lubricants, etc. The Occupier will be required to have MSDS
sheets for all hazardous materials handled in the workplace including labeling of
all receptacles containing such hazardous materials.

Part X of the Act deals with the General Welfare conditions that must be present
during the construction and operational phase of the project. Such conditions
include first aid facilities, supply of drinking water, accommodation for clothing,
ergonomics, etc.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

om
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.5.1

Part XI of the Act contains Special Provisions on the management of health,
safety and welfare. These include work permit systems, PPE requirements and
medical surveillance. Some sections of this part of the Act will be applicable to
the proposed project during the construction and operational phase.

Part XII of the Act deals with Special Applications such as platforms erected over
water and workplaces where steam boilers or hoists and lifts are used. This part of
the Act will not be applicable to the proposed project.

Part XIII of the Act stipulates various fines and penalties associated with non-
compliance with the Act. It includes those fines and penalties that are not
included in other sections of the Act and will be important for the Occupier to
read and understand the penalties for non-compliance with S&H provisions.

Part XIV of the Act is the last section of the Act and contains miscellaneous
provisions which are not covered elsewhere in the Act. Some sections under this
part of the Act will be apply to the proposed project and it is in the interest of the
Occupier to read, understand and ensure compliance with it.

Some of the important subsidiary legislation which operationalizes the Act and is
applicable to the proposed project is described below.

L.N. 31: The Safety and Health Committee Rules 2004

These rules came into effect on April 28", 2004 and require that an Occupier
formalize a Safety and Health (S&H) Committee if there are a minimum of 20
persons employed in the work place. The size of the S&H Committee depends on
the number of workers employed at the place of work.

For the Proponent and Contractor, the OSHA and the S&H Committee Rules 2004
are important as they require compliance with the following measures:

e Posting of an Abstract of the Factories and Other Places of Work Act in key
sections of each area of the factory or other workplace;

e Provision of first aid boxes in accordance with Legal Notice No. 160 of 1977;

e Ensuring that there are an appropriate number of certified first aiders trained
by an approved institutions and that the certification of these first aiders is
current;

e Provision of a General Register for recording amongst other things all
incidents, accidents and occupational injuries;

e Appointment of a S&H Committee made up of an equal number of members
from management and workers based on the total number of employees in the
workplace;

e Training of the S&H Committee in accordance with these rules;
e Appointment of a S&H management representative for the Proponent;

The S&H Committee must meet at least quarterly, take minutes, circulate key
action items on bulletin boards and may be required to send a copy of the minutes
to the DOSHS provincial office.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

Sy
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.5.2

4.5.3

Appropriate recordkeeping including maintenance of all current certificates
related to inspection of critical equipment such as cranes, air compressors, lifts,
pulleys, etc. Such inspections need to be undertaken by a approved person
registered by the Director of the DOSHS.

L.N. 24: Medical Examination Rules 2005

These rules provide for Occupiers to mandatorily undertake pre-employment,
periodic and termination medical evaluations of workers whose occupations are
stipulated in the Second Schedule of the OSHA and the First Schedule of the
above Regulation. Workers that fall under the above two schedules are required
to undergo medical evaluations by a registered medical health practitioner duly
registered by the DOSHS.

It will be incumbent on the EPC Contractor to ensure that Material Safety Data
Sheets (MSDSs) for chemicals used in the construction phase are studied for
toxicological and epidemiological information and workers trained on their safe
handling, use and disposal. If any of these products present negative impacts to
human health, the workers exposed to the chemicals will be required to undergo
medical examinations in accordance with the above Rules.

L.N. 25: Noise Prevention and Control Rules 2005

These rules were promulgated on March 10” 2005 for occupational noise
exposures and apply to workplaces in Kenya. The regulation is applicable to the
project as there will be noise potentially generated by construction equipment that
may exceed the permissible noise levels given below.

The rules set the permissible level for occupational noise in any workplace (which
includes construction sites) as follows:

e 90 dB(A) over an 8-hour TWA period over 24-hours; and
e 140 dB(A) peak sound level at any given time.

Additionally the rules set permissible limits for community noise levels emanating
from a workplace as follows:

e 50 dB(A) during the day; and
e 45 dB(A) at night.

If noise levels exceed the above permissible levels, the Occupier is required to
develop, rollout and implement a written hearing conservation program which
should include the following sections as a minimum:

e Undertaking a Noise Level Survey;

e Education and training of persons affected by excessive noise;
e Engineering noise control methods;

e Hearing protection requirements;

¢ Posting of notices in noisy areas;

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

=
Ss
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.5.4

e Audiometric testing methods and frequencies for those exposed to high noises;
and

e Annual program review.

The Proponent is to ensure that any equipment brought to a site in Kenya for use
shall be designed or have built-in noise reduction devices that do not exceed 90
dB(A). The Proponent shall request the supplier of the machine or equipment for
its noise characteristics.

There is also a requirement for a Proponent to medically examine those employees
that may be exposed to continuous noise levels of 85 dB(A) as indicated in
Regulation 16. If found unfit, the occupational hearing loss to the worker will be
compensated as an occupational disease.

It is expected that during the construction phase of the project, there may be plant
and equipment that exceeds the threshold levels of noise stipulated under the
Rules. It will therefore be incumbent on the main contractor and their sub-
contractors to ensure that their equipment is serviced properly and/or use
equipment that complies with the threshold noise values given above.
Alternatively the main contractor will be required to develop, rollout and
implement a written hearing conservation program during the construction phase.

L.N. 59: Fire Risk Reduction Rules, 2007

These rules were promulgated by the Minister for Labor on April 16" 2007 and
apply to all workplaces. A number of sections of the rules apply to the proposed
project as enumerated below.

Regulation 5 requires Proponents to ensure that fire resistant materials are used for
construction of new buildings. A number of minimum specifications of materials
are provided in the regulation.

Regulation 6 requires that all flammable materials be stored in appropriately
designed receptacles.

Regulation 7 requires that all flammable storage tanks or flammable liquid
containers be labeled with the words “Highly Flammable” in English or Kiswahili.
It is therefore practical for the Proponent to use a system similar to the Hazardous
Material Identification System (HMIS) of labeling their product containers. The
regulation requires a Proponent to consult the product’s MSDS for appropriate
labeling requirements.

Regulation 8(3) requires a Proponent to have a Spill Prevention, Control and
Countermeasures plan (SPCC). This may be important if there will be chemicals
stored at the construction site.

Regulation 16 requires Proponents to ensure that electrical equipment is installed
in accordance with the respective hazardous area classification system. It is also a
requirement that all electrical equipment is inspected 6-monthly by a competent
person and the Proponent is required to keep records of such inspections.

Regulation 22 provides a description of the functions of a fire-fighting team.
Regulation 23 requires Proponents to mandatorily undertake fire drills at least
once a year.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

=
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.5.5

Regulation 33 requires Proponents to have adequate fire water storage capacity.
As a minimum this regulation requires Proponents to have at least 10m? of
dedicated fire water storage capacity.

Regulation 34 requires Proponents to develop, rollout and implement a
comprehensive written Fire Safety Policy. This policy should contain a Fire
Safety Policy Statement signed by the CEO, a Fire Safety Policy Manual and a
brief summary of the Fire Safety Policy of the company.

Regulation 35 requires a Proponent to notify the nearest OSH area office of a fire
incident within 24 hours of its occurrence and a written report sent to the Director
of DOSHS within 7 days.

L.N. 60: Hazardous Substances Rules, 2007

These rules were promulgated by the Minister of Labor on April 16" 2007 and
may apply to the proposed project if it will expose workers to chemicals that can
potentially be hazardous to occupational health.

The Rules state that the Proponent shall ensure that where chemicals come into
contact with employees, the exposure limits set out in the First Schedule of the
Regulations are not exceeded. Where employees may be exposed to two or more
chemicals in the workplace the Proponent shall work out the combined exposure
using the narrative given in the Second Schedule of the Regulations. The Minister
of Labor is empowered to change the exposure limits given in the First Schedule
of the Regulations.

It is the responsibility of the Proponent to ensure that all employees exposed to
chemicals in the workplace are protected adequately from exposure to hazardous
substances that may be present using the hierarchy of hazard control methods.
Such methods include elimination of the chemicals, substitution of the chemicals
with less hazardous ones, engineering controls, administrative controls, use of
PPE and emergency response planning. If engineering controls are applied, the
Proponent will undertake the maintenance and testing of the engineering controls
once every 24 months using a DOSHS approved Engineering Controls Examiner
who will submit his report to the Director DOSHS within 30 days.

Regulation 12 — 15 requires Proponents to have a chemical safety program
developed and implemented at their workplace if chemicals will be stored and
handled. The Proponent is required to maintain an inventory of all MSDSs for the
chemicals stored and handled in their workplace. As a minimum, the MSDS shall
comply with the format indicated in the Third Schedule of the Regulations and
will be disclosed fully to the employees handling the chemical. All unused,
obsolete or expired chemicals must be disposed off in an environmentally sound
manner. All containers containing chemicals must be labeled appropriately as
indicated in the MSDS for that chemical. Training of employees on the hazards
associated with handling chemicals safely in the workplace will be provided at the
Proponent’s cost.

Regulation 16 requires the Proponent to monitor chemical exposure levels in the
workplace annually by engaging a DOSHS registered Air Quality Monitor. The
cost of the exposure monitoring survey will be borne by the Proponent. The Air
Quality Monitor shall submit a report to the DOSHS Director within 30 days.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

=
i)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.6

4.7

4.8

4.9

Regulation 19 requires Proponents that use hazardous chemicals in the workplace
to subject those employees to medical examinations in accordance with the
requirements of Legal Notice 24: The Factories and Other Places of Work
(Medical Examination) Rules 2005.

Public Health Act, Cap 242

The Public Health Act was promulgated for securing the health of workers and
communities working around projects. It came into force on September 6", 1921
and has been revised several times with the latest revision being done in 1986.

Part IV-A: General Provisions of the Act deals with the prevention and
suppression of infectious diseases and certain sections of this part will be
applicable to the project.

Part IX of the Act deals with the governance of sanitation and housing associated
with a project. Certain sections of this part will be applicable to the project during
the construction phase of the project.

Physical Planning Act, Chapter 286

The Physical Planning Act was promulgated for the preparation and
implementation of physical development plans and connected purposes. This Act
which was promulgated in 1996 requires the Proponent of a Project to submit an
ESIA Study to the respective local authority if in the opinion of the local authority
the Project is anticipated to have adverse environmental impacts (Section 36 of the
Act).

Water Act, 2002

Under the Water Act, the principle requirement for the Proponent will be to apply
for a water abstraction permit from the relevant water services board and pay the
requisite licensing fees. This will be applicable as the project will require water
for construction purposes.

Other important legislation

The above sections highlight some of the principal Acts in Kenya that the
proposed project will require to be in compliance with. The outline of legislation
provided in the above sections is not exhaustive and it is possible that there may
be other laws and regulations that the proposed project may need to comply with.
Subsequently, the Proponent and Contractor must err on the safe side by ensuring
that a legal risk assessment is carried out before commencement of the project to
ensure that any Acts not listed above which are important are complied with and
the necessary permits applied for prior to the construction phase of the project.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

=
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

4.10

4.11

IFC Performance Standards

The proposed transmission line project is expected to receive funding from
international sources. Subsequently, it will be important for the environment and
social assessment process to comply with the relevant requirements of either:

e The International Finance Corporation’s (IFC’s) Environmental and Social
Performance Standards (PSs); or

e The Equator Principles.

There are eight PSs that have been developed by the IFC; of these, PS1 on
Assessment and Management of Environmental and Social Risks and Impacts is
probably the single most important PS that the proposed project needs to comply
with. The other seven PSs will also be applicable as they apply to the proposed
transmission line project and have been used to conduct this ESIA Study.

Legislation and guidelines that have informed the
preparation of the EIA report

The following legislation has informed the scope and content of this ESIA Study:
e Environment Management and Coordination Act, 1999
e Environment (Impact Assessment and Audit) Regulations, 2003

e Environment Management and Coordination (Water Quality) Regulations,
2006

e Environment Management and Coordination (Waste Management)
Regulations, 2006

e Environment Management and Coordination (Noise and Excessive Vibration
Pollution) Regulations, 2006

e Energy Act, 2006;

e Land Act 2012

e Public Health Act;

e Water Act, 2002;

¢ Occupational Safety and Health Act, 2007 and its subsidiary legislation.

Chapter: Legal and regulatory context of project

© Kurrent Technologies Ltd. Revision 00: August 2013

=
ES
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

5 Baseline environmental conditions... 5-4
5.1 Climate and vegetation... eect eeeeeneereeeeeeees 5-4
£o a =U) | 5-4

5.1.2 — Agro-eCOlOgical ZOMES...........ccccesescceseteteeseseseeteneeeesessteneeeeaees 5-5

5.2  TOPOQraphy ou... cece reer eee reee tree teee tee teeeteeeteeeteeetees 5-6
5.3 Geology and SOIIS 00.0... cece cee eeee eens eneee tee reteteees 5-9
5.3.1 S@ISMIC FISK... ee eee cece eee ceceeeeeeeceeeeceeeeeeeseeceseeteaeeeeesaaeese 5-10

5.4 HYCrOGeOlOgy.......cecceccersesssssssessesseseesecseeeeeeseseseeseesaees 5-12
5.5 HYCrOloGy «ue eee eter sete e tees sees tees teeeteeeteeeteeeteeetenees 5-12
5.5.1. Sources of water for the project .........cccccecs cesses rece 5-12

5.6 ECOlOQY.......ccccceccecseccsecsnseeseeseeseaseaseseeaecseesseeeseeseeseseaseases 5-13
5.6.1 Vegetation Characteristics ............cccccceeeseteseeseseeteteeeeeeee 5-13

Eo © Y-  (01 61,010 (01 (0) 0 )— 5-13

5.6.3 Bush lands ....... cece ceeececeeeeseceeeecseceseesseseseeseeeseesiaeets 5-14

5.6.4 Woodland/shrub land .........0cccccccecseeeecseeseesseceeeseeeeeeeseeees 5-15

5.6.5 Aquatic habitat... cece ce ceeececeeeececeeeeseseseeseeeeeeeaeees 5-16

5.6.6 Developed water reSOUrCeS .........ccceececseeeeecseeeeeeseeeeeeeeeees 5-17

5.6.7 Mammals .0.....cececccsesceecseeeeeesseceeeesseceseesseeeseesssseseessaeeseesaness 5-18

5.6.8  Herpetofauna .......cccccccccccseecseceeecseceseececeseesseseseeseseseesaaeets 5-20

5.7 Birds and bats baseline...

5.7.1. Avifauna and bird micro-habitats.........0... cece rece 5-22

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.7.2 Baseline study On bats .........ccccecccececseeeeeeseeeeeseeeeeeeeeees

5.8 Socio-economic baseline..

5.8.1 Overview of Kajiado County .........ccccecseeeeeseeseeeseeeeeeeeeees
5.8.2 Demography .......ecceccecceeeee cece eeesseceeeecseeeseesseeeseeseeseseesanees
EOk = ec I = 0 [pp
5.8.4 Employment and Labor force ..........cccceccseeseeseeseeecseeeeeeeeees
5.8.5 Health & Education oo... cece ceceee cece eeececeeeeseeeeeeeseeees

5.8.6 Transport...

5.8.7 HOUSING.........cccesecceescseseteseeseseseseeeeeseseseeesescseseeescseseseneeeeaees

5.8.8 The LUMP and Kipeto Transmission line project ..

5.8.9 Public/stakeholder Consultation..........0cccccesesee essere

List of Figures

Figure 5-1: Mean monthly rainfall map of Kajiado area ...........cscscsceseeseeseeeseeeeseseeeeseeeseeee

Figure 5-2: Mean monthly temperature graph for Kajiado area...

Figure 5-3: Image showing the elevation profile of the transmission line route ..............04+
Figure 5-4: Image showing eco-zones in Kajiado County ..........ccccceseeseesseseseeeeseseeeseeeseeee

Figure 5-5: Geological map of the Kajiado area.........c.cccscessseseessesseseseeseseseeseseesesesneseseeneeee

Figure 5-6: Seismic Hazard Distribution Map - Kenya
Figure 5-7: Image showing mixed herbaceous plants along the wayleave.

Figure 5-8: Project area showing distribution of rock outcrop areas

Figure 5-9: Trees (Erythrina abyssinica) growing on soil pans within rock outcrops

Figure 5-10: Succulent herbs growing on rock crevices

Figure 5-11: Image of Acacia drepanolobium..........

Figure 5-12: Image of Acacia mellifera... cececeseeseseseseseseseseseseseseseseseeeseseseseseseseaeeeaeeven
Figure 5-13: Mixed trees and shrub like habitat 0.0... eeeseseseeeseseseeeseseseseseeeeeseeeeeeeen
Figure 5-14: Scattered Acacia woodland within valleys ...........cccssscsseessseseeeseeseseseeseseeseeee

Figure 5-15: Points along transmission line with aquatic system where aquatic plants and

AMUMAIS 00... eeeeeseeeseeeeees ees sseseeseseeeeeseeneee

Figure 5-16: Water pan used for drinking livestock and vis

ed by wild animals ................

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-17:
Figure 5-18:
Figure 5-19:
Figure 5-20:
Figure 5-21:
Figure 5-22:
Figure 5-23:
Figure 5-24:
Figure 5-25:
Figure 5-26:

Figure 5-27:

Water with the Grey Crown Crane in the background ..........ccccseeseseeseseeeeee
A group of Zebras grazing ..........ccecceeseeseseseseseesesesseseseeseseeeseseesessseeseseeeseeeeen
Wildebeest and Zebra..........ccecesessssessseseesseseseseeeseseseseesesessessseesesesneeeseeneeee
Harte Beast in the background... eseseseseseseseseseseseseeeeeseseseseaeeeaeeeen

Mature cobra Olt... ccesecseseeeseesssesessssessssesessesesessseeseseseeseseeeseseeeeeeeees

Gecko on tree StM....... ccc

Image showing location of bat vantage POINtS ...........c.ccceseeses eee eseeeseeteeeeeeee
Graph showing respondents by gender ............ccscesesseseeseseseeseseeteseseeeeseeees
Graph showing respondents by age ..........:.cceeesssesseeseesesesseseseeeseseeseseeeseeeeee
Graph showing respondents perceived benefits of the project ...............

Graph showing respondents perceived adverse impacts of the project ...........

we d-21

5-18
5-19
5-19
5-20
5-21

5-23
5-30
5-31
5-31
5-32

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd.

Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.1

5.1.1

Baseline environmental conditions

This section provides a description of the project setting and is based on a review
of the existing information, site visits undertaken by the project team and
discussions with the public/stakeholders.

Climate and vegetation

Rainfall

The nearest town to the propsoed transmission line route for which weather data
records were found happens to be Kajiado. The prevailing climate in Kajiado is
known as a local steppe climate. Throughout the year there is little rainfall in
Kajiado. Rainfall is concentrated in the months March-May and October-
December.

Figure 5-1: Mean monthly rainfall map of Kajiado area

Rainfall (mm)
120 113
100
74
80
64
57 62
60
43
35
40 26
20 I us i
0 a.
A A Ss \ \ ge NWN & $ $ $ cS
FFF KKH SPS SK SF SF
eS Y x FM
ea YT 98

The average annual temperature in Kajiado is 18.9 °C. About 500 mm of
precipitation falls annually. The hottest part of the year is from January to March;
at other times the temperatures are moderate.

£] Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.1.2

Figure 5-2: Mean monthly temperature graph for Kajiado area

Temperature (°C)
30
25
20
15
10
5
0 r r T T
S Ss © F WB ££ JS FY ¥ SF SF SF
s rh a ~ ss > & Ss
«< & Ss
No rivers flow perennially, but water can be obtained by digging in the bed of the
Kajiado river. Apart from springs on the Ol Doinyo Narok plateau, the local
population is dependent on boreholes and the old pipeline to Magadi, which
rings water from the Ngong hills across the Kapiti plains to Kajiado, and then

follows the railway.

The vegetation of the Kapiti plains and other volcanic areas consists of rank grass
and whistling thorn, but the river-courses are followed by lines of isolated trees.
The area of Basement System rocks produces a much thicker growth of thorn
trees, and thickets of evergreen forest occur in the valleys. In the Rift Valley
vegetation is limited to stunted thorn bushes and small patches of grass. The
eastern scarp of the Rift Valley, however, is thickly covered with thorn trees and
evergreens.

Cultivation is carried out by the non-indigenous peoples in small areas
Agro-ecological zones

According to the Food and Agricultural Organization (FAO), agro-ecological
zones (AEZ) are zones that have similar combinations of soil, landform and
climatic characteristics. The particular parameters used in the definition focus
attention on the climatic and edaphic requirements of crops and on the
management systems under which the crops are grown. Agro-ecological zones are
divided into seven zones.

Generally, Zone I is humid areas with annual mean rainfall between 1100 —
2700mm; Zone II is semi-humid with annual mean rainfall between 1000 —
1600mm; Zone III is classified as semi-humid with annual mean rainfall between
800 — 1400 mm; Zone IV is semi-humid to semi-arid with an annual mean rainfall
600 — 1100 mm; Zone V is semi-arid with annual mean rainfall of 450 — 900mm,
and; Zone VI is arid with annual mean rainfall between 300 - 550mm.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.2

Most of Kajiado county lies in the semi-arid and arid zones (zones V and VI).
Only 8% of the District's land is classified as having some potential for rain fed
cropping (zone IV): most of this is in the Athi-Kapiti Plains, close to Nairobi, and
in the south of the District, along the Kilimanjaro foothills.

Mean annual rainfall ranges from 300 to 800 mm. Rainfall is bimodal, with "short
rains" from October to December and "long rains" from March to May. The
distribution of rainfall between the two seasons changes gradually from east to
west across Kajiado County.

Topography

The general topography of Kajiado County is characterized by plains and
occasional volcanic hills. The land rises from about 500 meters above sea level
around Lake Magadi to about 2,500 meters above sea level in the Ngong Hills
area.

The elevation profile of the proposed transmission line route is shown in Figure 5-
3. The elevation at the wind farm sub-station where the transmission line begins is
about 2002m above mean sea level while the elevation at the proposed Isinya
switching sub-station is about 1705m above mean sea level.

The digits indicated in Figure 5-3 are the locations of the proposed steel lattice
towers which are spaced between 250m and 400m along the entire length of the
transmission line route.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

‘Figure 5-3: Image showing the elevation profile of the transmission line route

we
Google earth

662m eye alt 22:24 km €

x

' Image courtesy of Google Earth, 2013

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Baseline environmental conditions

ia
qi
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

The district can be divided into four topographic areas namely the Rift Valley,
Athi Kapiti Plains, Central Broken Ground and the Amboseli Plains as shown in
Figure 5-4.

Figure 5-4: Image showing eco-zones in Kajiado County

Amboseli Plains

The proposed transmission line project falls within the Athi Kapiti Plains which
consist mostly of open rolling land. The area also includes the Ngong Hills with
an altitude of 2,460 meters above the sea level and is the source of Athi River. The
river is fed by its major tributaries Mbagathi and Kiserian both of which are
permanent rivers.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.3

Geology and soils

The geological succession found in the Kajiado area including the location of the
proposed transmission line project routing is:

Age Formation Tectonics
Recent
?P
Orthophyre-trachyte Grid faulting
Alkali Trachytes

Pliocene to Miocene Keju Nero Basalts Rift Faulting

Esayeiti Volcanics

{e)

[e)

Ol Doinyo Narok
Agglomerate and
Kerichwa Valley Tuff

Olorgesailie Volcanic
Series

Mbagathi Trachyte
Upper Athi Tuffs
Kapiti Phonolite

peneplains
“Archaean————~—~—~S~S™~*C Basement System —SFolding” «= and
metamorphism of

Basement System

The Kipeto area is generally a highland volcanic plain and plateau standing above
the lower Athi plains to the east and the Rift Valley System to the west. Kipeto
area is predominantly covered by black cotton soil which is underlain by volcanic
rocks, mainly agglomerates, tuffs and phonolites. The area has several faults
running in a north-south direction.

There are also small to medium sized caves found in some of the outcrops of the
volcanic rocks spread out in the area.

The project area is overlain by relatively shallow mainly black cotton soils which
in some areas grade into more grayish colored loamy soils. These soils are
products of weathering of the underlying volcanic rocks — the Oldoinyo Narok
Agglomerates and Kerichwa Valley tuffs. There are scattered outcrops of
agglomerates and welded tuffs which mean there is no soil cover.

Between the black cotton soil and bedrock is a layer of lateritic soil that is
grayish-brown in color and often contains rounded gravel.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.3.1

The project area lies in the Ol Doinyo Narok plateau which ranges between 1850
and 2035m above mean sea level. The area has numerous faults running north-
south and is associated with the Rift Valley system that has a similar trend. Small
to medium sized caves were also observed with the small ones averaging around
three meters wide by one meter high and two meters horizontal depth. The largest
cave was about 25m wide, 7.5m high and 10m deep. Not much is known about the
genesis of these caves but some had indications of being enhanced erosion by
water. The geological map of the Kajiado area indicating the approximate location
of the proposed wind energy facility is indicated in Figure5-4.

Figure 5-5: Geological map of the Kajiado area

APLANATION

Seismic risk

The location of the proposed transmission line project generally exhibits low
seismic hazards as shown in the Figure 5-4. The measure of seismic risk is defined
by Probabilistic Ground Acceleration (PGA) which is the maximum acceleration
of the ground shaking during an earthquake. The PGA for an earthquake along the
transmission line route is in the range of 0.2 — 0.8m/s’.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

*Figure 5-6: Seismic Hazard Distribution Map - Kenya

World Health

Organization
sana mane Africa

Kenya: Seismic Hazard Distribution Map

‘Seismic hazard (PGA, m/s ) ‘Significant
|(Modined trom Giardini et 2! 1999) 2150 B.C. to 2010
HE even 0-02 (ona, 2010)

Hl 2-08 ener sone megntice
ern (08-28) . Serutoeie
Hon es-o a
ve igh =) © 01-1 9¢ute

| Raton

Plate boundaries e 2.0-2.9(Very minor)

(NOAA, 1008) © eae

International boundaries: .

(United Nations, 2010) O essen

oor citi @  50-S.o(mocentey

‘Major cities

(Geonames, 2010) © 20-20(s0ee1

Significant volcanic eruptions .

435 B.C. to 2010 @ 2: 2902y 20

(NOAA, 2010) ~antoancmnia

re e
=

“The boundaries and name: chown and the decigntion: uoed on ic mop donate
the expression of any opin whatsoever on he part one Wierd Heath

"Dore ine fo iran may ot ete a aeons

Stine Speny aovmacs sae sara Son tnd See nee
Rona © ter Ie eopaciat We meepemen waar le anne
Se rece ate Vand eth Open es ages
rome

Jowno2oe. aang: cena

Further information
“margencs  Mansanaaran tcSen in he stican Pagow
oer avery

2 Image courtesy of World Health Organization (WHO)

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Baseline environmental conditions

BA
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.4

5.5

5.5.1

Hydrogeology

Groundwater occurs in pores and interstices of various rock formations depending
on the geological conditions and physiography of an area. The permeability and
porosity of the rock formations, the degree and depth of weathering, the fracturing
of the rock and the tectonic historical conditions of the area is used to determine
the groundwater potential of a formation. The hydrogeology of an area is therefore
determined by the nature of the parent rock, structural features, weathering
processes and precipitation patterns.

Hydrology

No perennial rivers flow in the Kipeto area so water supplies are scarce, and the
local population depends largely on water pans (dams). Water can be obtained by
igging in the bed of the Kajiado River, and several small dams retain some of the
flow.

[he few bore-holes in the area are situated in natural drainage basins, obtaining
water from permeable bands such as biotite gneisses, within the Basement
System. In volcanic areas the best supply comes from the junction of volcanic
rocks and the Basement System, the weathered surface of which acts as aquifer.

The geology report for Kajiado indicates that water from a number of boreholes
has been chemically analyzed; although most of the water is somewhat hard it is
suitable for domestic consumption, but the fluorine content is usually on the high
side. Most of the water analyzed is from boreholes in the Basement System, and
the fluorine content is appreciably lower than water found in volcanic parts of the
country.

Sources of water for the project

During the project period, water will be needed for human use at base camps and
for construction. The main possible sources of water are:

i). Existing boreholes and shallow wells in the proximity of the proposed
transmission line route. To access water from existing boreholes, authority
will be required from Athi Catchment WRMA regional office; or

ii). Sinking a new borehole; or

iii). Purchasing water in bowsers from towns such as Kajiado, Isinya, Kitengela,
Athi River, Kiserian or Ongata Rongai.

The proposed project contractor will be required to prepare a water management
plan for the project.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.6

5.6.1

5.6.2

Ecology

A number of field surveys were undertaken to characterize the baseline terrestrial
ecology along the proposed transmission line route. The following surveys were
undertaken as part of the baseline study:

e  Plant/vegetation survey;
e Aquatic survey;

e¢ Mammal survey; and

e Herpetofauna survey.

Additionally the IUCN red list data of threatened species was used to determine
the conservation status of species covered by the above surveys. The surveys were
conducted along the length of the proposed transmission line route and covered a
width of about 500m on either side of the center line.

Vegetation characteristics

Grasslands are predominant in the upper parts of the project area. Some areas have
mixed herbaceous plants which are opportunistic and a few are invasive species
(Figure 5-6). Grasses are normally tall during peak wet seasons. Herbivores
disperse to the vast grasslands during wet season to effectively use the landscape.

Figure 5-7: Image showing mixed herbaceous plants along the wayleave

Rock outcrops

Rock outcrops occur mostly in the upper area of the proposed transmission line
near the wind farm area (Figure 5-7). These are part of volcanic rocks that
protrude in the area.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-8: Project area showing distribution of rock outcrop areas

LEGEND

3,100 1,560 0 3,100m
_ Rock outcrop areas fe

Some succulent plants were observed growing on rock crevices and on soils whic!
collect on small depressions (Figure 5-8 and 5-9). The Aloe sp. is conspicuous in
the outcrop area; some grow on the crevices and others on soils near the rocks.

Figure 5-9: Trees (Erythrina abyssinica) growing on soil_| Figure 5-10: Succulent herbs growing on rock crevices
pans within rock outcrops

5.6.3 Bush lands

Bushes were prominent in the lower areas of the proposed transmission line route.
The bushes observed comprise the Acacia drepanolobium and Acacia mellifera
(Figures 5-10 and 5-11). These are generally woody species but short (less than
3m tall) with canopy (branches) spreading near the ground. The species
sometimes occur as singles or clusters forming bushy shapes.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-11: Image of Acacia drepanolobium

Re pate i

Figure 5-12: Image of Acacia mellifera

5.6.4 Woodland/shrub land

This group includes woody plants that have a diameter at breast height less than
10 cm and are less than 4 m high. In addition they stand forming low density with
open habitats (Figure 5-12 and 5-13). These areas support undergrowth such as
grasses and herbs. Woodland or shrub lands are restricted to riverine valleys or
runoff restricted areas with exception of one located at the foot of the overhanging
rocks in Kipeto area. The latter apparently occur at the foot of the rocks receiving
water from the rock catchments and remain there for long time.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-13: Mixed trees and shrub like habitat

Figure 5-14: Scattered Acacia woodland within valleys

5.6.5 Aquatic habitat

The proposed transmission line route appears to have established drainage valleys
intersecting it that collect run-off during the rainy season. However there are no
permanent rivers or streams cutting across the transmission line route. The valley
receives run-offs during the rainy season and stores water in pools which can then
be used during the dry season. An image of the types of pools found along the
transmission line route is shown in Figure 5-14.

Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

5-16
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-15: Points along transmission line with aquatic system where aquatic plants
and animals

eee

Common plant species within

~|Croton dichogamous

the riverine system are Cyperus sp.,
Typha domingensis, Ficus sp., and

LEGEND
* Water pools within Seasonal River

|— Power Transmission Line

| _|1km buffer

The water pools serve aquatic animals such as frogs serving as breeding sites.
Frogs and toads lay their eggs when water currents are relatively calm and hatc

ie

tadpoles which grow into full adult before the pools are dry. Thus the pools
contribute in maintaining life cycles of frogs and toads in the riverine systems.
Wetland plants such as Typha domingensis and Cyperus sp. are important part of
riverine and aquatic systems. They stabilize riverine and stream banks creating
suitable habitats for insects and birds. The Cyperus sp. are good forage for
livestock during dry season thus, the system is valued during dry season in

providing service to the locals.

Riverine vegetation which comprises mainly of Croton dichogamous and Carissa
edulis creates bushland cover type within the valley adjacent to the wayleave that

forms habitats for birds.

5.6.6 Developed water resources

Water pans are common water resources developed by the Masai community in
the Kipeto area. Most of the water pans are constructed for livestock but

alternatively serve the wild herbivores with drinking water (Figure 5-15).

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-16: Water pan used for drinking livestock and visited by wild animals

Wetland birds were observed near some water pans which provide sources of food
and water for the animals. The presence of Grey Crown Crane near a water pan
indicates the resource serves important ecological roles (Figure 5-16).

Figure 5-17: Water with the Grey Crown Crane in the background

2 = |

5.6.7 Mammals

The Kipeto-Isinya landscape is characterised by diverse animal species. The
conspicuous mammals that were observed during the faunal survey include Zebra
and Thompson Gazelles (Figure 5-17).

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-18: A group of Zebras grazing

Other mammal species are not widespread in the area but occur specifically in
mixed grass and bushy landscapes. The species observed were the Harte-beast and
Wild-beast (Figure 5-18).

Figure 5-19: Wildebeest and Zebra

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-20: Harte Beast in the background

Other mammals were identified by their droppings; these include the African hare
and warthog. Some mammals were identified by the signs of their activities e.g.
rodents and moles which create mounds in grass fields. Also seen were holes
created by mammals such as spring hares and aardvarks which are nocturnal
creatures.

While not seen, local accounts indicated that the low lying areas of Kipeto are
sometimes visited by Elands and Cheetah.

5.6.8 Herpetofauna

Snakes were not physically observed but their presence was noted by moults that
remain in the grasses or on bushes. The common species observed was the spitting
cobra (Figure 5-20). This species is common in the Maasai land in the grasslands.

© Kurrent Technologies Ltd. Revision 00: August 2013

| Chapter: Baseline environmental conditions
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-21: Mature cobra molt

in the rock outcrop areas (Figure 5-21). They live in the rock crevices or areas
with stone where they can hide under them and busk on rocks in the morning sun
shine.

Figure 5-22: Gecko on tree stem

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.7

5.7.1

Birds and bats baseline

Avifauna and bird micro-habitats

[he landscape within the proposed transmission line is mainly characterized by
wooded grassland and rock outcrops that opens up to dwarf Acacia
repanolobium habitat towards the proposed Kenya Power switching sub-station
at Isinya. It is expected that limited vegetation will be removed along the
wayleave, as the construction phase will require the making of a permanent access
road, which will provide access for the construction and operational phase
activities respectively.
The proposed transmission line falls within pastoral landscape with associated
grasslands and scattered acacia woodlands. The majority of this habitat is regarded
as suitable for terrestrial bird species for foraging, roosting and as passage for
migrating birds. It must be emphasized that birds will, by virtue of their mobility,
utilize almost any areas in the landscape from time to time.

[he scattered acacia woodlands in the study area su

ort the majority of and a

mixed diversity of avifaunal s;

ecies found in the study area. Unique species found

within the woodland include wheaters, pipits, larks etc. The disturbance associated
with clearing of woodland and grassland for the transmission line servitude will
potentially impact on such species. Acacia encroached grasslands tend to occur
towards the southern reaches of the proposed route. Species at risk to collisions in
this area include a host of raptors such as, Lesser Kestrels, Verreaux’s Eagle, etc.
observed at the time of the survey.

Cultivated land represents a significant feeding area for many bird species in any
landscape due to readily accessible food for birds and other predators; the crop or
pasture plants cultivated are often eaten by birds, or attract insects which are in
turn eaten by birds; during the dry season cultivated lands often represent the only
green or attractive food sources in an otherwise dry landscape. Cultivated lands
are scattered throughout this study area. Relevant bird species that will be
attracted to these areas include the Hornbill and Raven species and possibly
Storks. However this should not pose significant threat as it’s not a widely
practiced activity.
Man-made water pans and natural depressions occur in close proximity to the area
of the proposed transmission line. These form suitable habitat for duck species
and drinking points for other birds. These were mainly observed along the stream.
At certain times of the year, they are characterized by slow flowing water and tall
emergent vegetation, and provide habitat for water birds.

Avifauna surveys have been going on in the Kipeto wind farm area in 2011, 2012
and 2013 respectively. During the avifaunal survey for the transmission line
project, a total of 63 species of birds were recorded; of the species recorded, none
were found to be classified as endangered using the IUCN red data list of
threatened species.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd.

Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.7.2

The habitat along the transmission line provide suitable habitats for grassland bird
species including pipits, wheatears, Larks etc most of which breed on the ground.
Raptors including Kestrels, Kites and eagles were recorded. These are key targets
for monitoring with respect to the impacts of the proposed development. Bird
movements are possible between these habitats within the proposed development
site during different times of the year. The routing of the transmission line coul
increase this collision risk, particularly near wooded areas or rock outcrops that
form cliffs. Storks and herons have also been identified as groups especially prone
to collisions with overhead lines (Jenkins et al. 2010), and this risk is increase
when lines run through suitable habitats like cliffs.

Baseline study on bats

Even though bats have been known to be affected by wind turbines and associate
structures since the 1960s, it is only recently when systematic studies mostly in
US and Europe have begun to show specific causes and how the bats are affecte
(Hortker et al 2005).

A bat survey was undertaken at four vantage points (labeled as BPO1, BP02, BP03
and BP04) along the transmission line route as indicated in Figure 5-16 below.

*Figure 5-23: Image showing location of bat vantage points

Bats were studied using standard methods as detailed in the Kipeto Wind Farm
ESIA Bat Study (Kurrent Technologies 2013). Mistnets were used to capture bats
in habitats under detailed study. Anabat SD2 bat ultrasonic sound recorder was
used to document bat diversity and monitor activities in static positions in selected
bat habitats such as fly-ways. Bat box detector was used to record bats in walk
transects within target habitats.

* Image courtesy of Google Earth, 2013

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

The characteristics of each of the four bat point surveys are given below.

1. Bat
a.
b.
c.
d.

2. Bat

a.

3. Bai

a.
b.

c.
d.

4. Bat

a.

Survey Point 1 (BP01)

Characterized with large rocky cliff slopping eastward;

A patch of thick woodland dominated by Euphobia sp trees and Ficus sp.
This habitat is unique island; forest like in the middle of open country

The rocky cliffs are sites for bat roosting, while the fig trees are foraging
site for both fruit and insect bats especially when the figs are on fruits.

Wahlberg’s Epauletted fruit bat (Epomophorus wahlbergi), Neoromicia
sp., Slit-faced bat (Nycteris hispida), Horseshoe bat, (Rhinophus
fumigatus) and False vanmpire (Cardioderma cor) were recorded in this
habitat in a single night survey.

Survey Point 2 (BP02)

This point is a confluence where 3 valleys meet and has series of small
water spring.

There is a human made water pond at this site

Grass is short but green, apparently trimmed by frequent grazing animal

[he bats species recorded here include Neoromicia sp, and Little free-
tailed bat (Chaerophon pumila). The area could be frequented by other
foraging bats in the general areas.

Survey Point 3 (BP03)
This is deep river valley

It has series of seemingly permanent water bodies (pools) on rocky valley
bottom mixed with soft ground where human has sunk ponds.

There were tracks of zebra, Thomson gazelle watering here too.

Enerau primary school and a church are situated near this point
presumably because of this water.

According to IFC performance standards guidance note 6, it is a potential
critical habitat for biodiversity not just bats

Baseline survey Slit-faced bat (Nycteris hispida), Little free-tailed bat
(Chaerophon pumila), Wrickle lipped bat, (Mops condylurus) and
unidentified Pipistrelle.

Survey Point 4 (BP04)

This is bush/woodland more high in height and dense than elsewhere
westward

The wood/bush is dominated by Whistling acacia, Acacia drepanolobium.

It is also a habitat close to buildings near Isinya and could be a foraging
where house roosting bats could be an issue.

Survey of bats in this habitat was conducted near water pan measuring
30m by 20m and following species were registered: Tadarida sp, Little

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

®
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.7.2.1

5.7.2.2

free-tailed bat (Chaerophon pumila), Mops condylurus, and Rusty
pipistrell (Pipistrellus rusticus).

Natural vulnerability due to high height flight

High flying bats (above vegetation) typically tend to possess narrow and long
wings coupled with high aspect ratio. The high flying bats tend to prefer open
spaces where they are able to cruise and catch their prey in-flight. Bats in this
category are potentially at a higher risk of collisions with wind turbines than low
and slow flying bats.

The Guano bat, Tadarida ventralis, is the only species in this category recorded in
Kipeto. It prefers open country or low bushland where it feeds above vegetation
(Tailor P et al., 2003). It is in the Least Concern category of IUCN Red List of
Threatened Species. Whereas records at the National Museums shows it is
widespread in Kenya especially in the semi-dry to dry counties, it was one of the
least abundant in Kipeto according to the results of this study. T. ventralis roosts
in houses, feeds on beetles in open spaces high in space. It is one of the least
abundant bats in Kipeto, according to the records this study.

Natural vulnerability due to medium height flight

Bats in this category do not fly high over bushes and trees but rather low near the
ground among bushes and trees. They possess moderately long and broad wings.
Several species recorded in this study fall in this category and include Little free-
tailed bat, Chaerophon pumilus, Angolan free-tailed bat, Mops condylurus,
Yellow winged bat, Lavia frons, Yellow bellied house bat, Scotophillus dinganii,
and Hildebrandt’s horse-shoe bat, Rhinolophus hildebrandtii.

A typical example of low flying bats recorded in Kipeto area is the greater long-
fingered bat, Miniopterus inflatus. Because this bat species is often confused with
M. schrebersii which is speculated to be migratory (Simmons 2005), a sample
caught in mist net at a valley near turbine 26 (T26) was collected and compared
with reference collection at NMK to confirm its identity. The species was
registered around T26, T34 and T62. Its relative abundance compared to others
was on average 17% at T26, 2% at T34 and 10.5% at T62 in November/
December 2012 combined data. This species is listed as Least Concern in IUCN
Red list* , and not listed in any regional and national conservation lists. It has been
recorded elsewhere in Kenya” in Chyulu, and some coastal Kenya caves.

Echolocation signals recorded on Anabat in Kipeto from this bat is low duty FM
at around 48 kHz and is fairly brief 2-4ms. The bat is known to have high wing
loading (narrow long wings) and moderate aspect ratio (Monadjen et al., 2010).
These three traits: call duration, wing loading and aspect ratio, typifies edge
feeders, between or along vegetation (Altringham, 2001) at intermediate height (2-
10meters above ground).

* Schlitter, D. 2008. Miniopterus inflatus. In: IUCN Red list of Threatened species. Version
2012.2www.iucnredlist.org downloaded on 02. Feb 2013

> Kuzmin L., et al., 2009. New Species of bat lyssavirus, Shimoni bat virus. Pubmed
Agwanda B. 2011. Bats of Fikirini cave, Shimoni. National Museums of Kenya, Nairobi

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.7.2.3

5.8

5.8.1

Several other species recorded in Kipeto share similar traits with M. inflatus. They
include the following

e Tiny Pipistrelle, Piptrellus nanulus, was relatively more abundant, 47%
around T26. IUCN Red list category: Least Concern

e Rusty Pipistrelle, Pipitrellus rusticus, was least abundant at T42 and T64 but
was the only bat around T13 over water pan. IUCN Red list category: Least
Concern

e Schlieffen’s Twilight bat, Nycticeinops schlieffeni but is less abundant, only
recorded once around T62. IUCN Red list category: Least Concern

Overall, the bats in this category are vulnerable to colliding with turbines made of
50-meter long blades mounted on 80 meter long hub. However, most species in
this category were registered in bushes and valleys away from actual turbine sites.

Natural vulnerability due to low height flight

Bats in this category possess broad big wings enabling them to fly slowly and
even hover and have high frequency calls with broad band or several harmonics to
help them ‘scan the cluttered environment. This category comprise Slit-faced bat,
Nycteris thebaica and to lesser extent Rhinolophus fumigatus.

There were no recorded species of these bats during the field surveys.
Socio-economic baseline

The proposed 17km long 220 kV transmission line lies between Kajiado North
and Kajiado Central constituencies respectively. The transmission line route
commences close to Esilanke Primary School and goes in a south easterly
direction towards the A104 (Athi River — Namanga) highway. The transmission
line crosses over the A104 highway a few kilometers north of Kajiado town and
will be connected to the national grid at the proposed Kenya Power Isinya
switching sub-station.

For purposes of the socio-economic study, the baseline is considered as the
transmission line route. Socio-economic impacts associated with the construction
and operation of the transmission line have been evaluated in Section 10 of this
ESIA Study.

Overview of Kajiado County

The county of Kajiado has a population of about 687,312 (2009 census) and is
made up of three constituencies namely Kajiado North, Kajiado Central and
Kajiado South respectively. The proposed transmission line project falls within
two constituencies namely Kajiado North and Kajiado Central.

A vast portion of the county of Kajiado is inhabited by the Maasai, whose
livelihoods depend on livestock, which in turn rely on the sustainable use of
rangeland. While this land was traditionally Group Ranch land in the mid-1980s,
the process of sub-division was undertaken with little thought about the negative
impacts of the sub-division on the well-being of the land, the Maasai or Wildlife.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.8.2

5.8.3

The sub-divisions were hastily finalized without a sound framework for further
use of common resources, which has greatly decreased the pastoralists’ resilience
to droughts and other ecological shocks. Recently, the Kajiado County Council
developed a Land Use Master Plan (LUMP) for future land use; the Land use
Master Plan is an effort to coordinate development within the area. The Kipeto
Wind farm lies in Zone D of the Kitengela-Isinya-Kipeto development plan area.

Over the last 30 years, the human population of Kajiado County increased four-
fold, or by 4.7% a year (Republic of Kenya, 1982). At least half of this increase
was due to immigration. In 1979 the population of Kajiado County was estimated
at 149,000 or an overall density of 7.6 people/km? while the population density in
pastoral areas was approximately 5 people/km* (CBS, 1981).

The economy of Kajiado County is still dominated by the Maasai, who are largely
pastoralists, but rain fed farming largely by non-Maasai has taken over as a
significant economic activity in higher agricultural potential areas. Irrigated
cropping has also been increasing along river valleys and in swampy areas. The
main areas for irrigated cropping are along the Ngong Hills, along the Nolturesh
River in the Kimana area, in the Kilimanjaro foothills and around Namanga.

Demography

The population of Kajiado is 687,312 (Male 50.2% and Female 49.8%) according
to the 2009 Kenya Population and Housing Census Report. Kajiado North
constituency has a population of about 193,081 according to the 2005-2010
District Development Plan. Isinya District has a population of about 104,266 as
per 2010 estimates from the district plan records.

The current estimated population growth rate is about 4.5 percent per annum and
life expectancy at birth is 43 years. While population is predominantly Maasai, the
County is also occupied by a growing number of non-Maasai communities such as
the Kikuyu, Kamba, Luo, and Somali especially within the urban centres of
Ngong, Kiserian, Ongata Rongai, and Isinya. A large proportion of these are
immigrants seeking or building residential home as and in search of work
opportunities as a result of the strong commercial and construction industry that
has driven the county economy over the last recent years.

Land

Land adjudication and subdivision of group ranches dominating land use in the
region in the past led to individual land tenure that contributed to land sales to
immigrant communities and opened the area previously under strictly livestock
farming to other types of economic activities including educational institutions,
residential gated communities, and commercial farming using drip water and
greenhouses in the more agriculturally potential areas.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.8.4

5.8.5

5.8.6

Land Use: The Maasai are a pastoral people with livestock forming the basis of
their economic livelihood, the focus of social relations, and a critical element of
ethnic self-definition. With most of the area being rangeland, ranching and
livestock production form the dominant land-use. As you approach the Nairobi
Namanga Road, land use changes with commercial and educational institutions
increasing in number. There are a number of primary and secondary schools as
well as university institutions being built along the Athi River — Namanga
highway (A104) where the transmission line meets the main road.

Employment and Labor force

The key employer in rural Kajiado County is livestock farming and a large
number of male adults graze cattle. They protect the homestead, maintain water
sources for the community, and protect the livestock from wild animals and theft.
Wealth is measured by the amount of land owned by a household and the number
of animals they keep. This is as opposed to the increasingly urban immigrant
population whose economy in the recent years is driven by construction industry
as more build homes and more residential and commercial housing facilities are
constructed in the major towns bordering Nairobi.

Health & Education

There are only two (2) district hospitals in the county which is far and limited in
staff, medical facilities and drugs. Access and accessibility to good health services
is a basic and crucial issue in the County.

Kajaido Education Levels

Population with primary
education

Population with
secondary education

mCan read and write

Transport

The prevalent mode of transport is foot. Public transport and public transport are
secondary. The County’s road networks are poor and gaining access to health and
educational facilities is gruesome.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.8.7

5.8.8

Housing

Several households in rural Kajiado are constructed using galvanized iron sheets
(commonly known as Mabati). Most homes in the Kipeto area are traditionally
built by women, constructed of branches woven together with grass and smeared
with cow dung on the walls. The homes are built in a large circle that serves to
protect an inner kraal (Commonly referred to as bomas). All houses are either
owned or self-constructed.

Kajiado County Households by main type of Roof Material for
Main Dwelling Unit

0% 0%

0%
lm Corrugated Iron Sheets Roof
mTile Roof

m Concrete Roof

m Asbestos Roof

™ Grass Roof

tm Makuti Roof

| Tin Roof

m= Mud/Dung Roof

The LUMP and Kipeto Transmission line project

The proposed Kipeto transmission line project will be developed within the Land
Use Development Plan (LUMP) framework for Zone D (Kipeto Region) through
which the transmission line passes. While the project description and technical
components do not go against the premise of the integrated development planning,
it calls for strict management of the environment to ascertain certain standards
proposed in the integrated development master plan are respected.

According to the LUMP, general the Permitted Land Use for Region D includes:
a) Livestock production minimum Land size 24 Ha.

b) Wildlife Production/Promotion — Minimum Land size 24 Ha.

c) Limited Farming

d) Restrict Commercial Activities in Oletepes

e) Promote Eco-Tourism

f) 10% of the Land to be planted with Environmentally-Friendly Trees.

g) Prepare Action Plans

h) Prepare Environmental Action Plans (EAP) for Environmental Sensitive
Areas.

i) Permit Eco-Friendly Development in selected Areas.

| Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

5.8.9

j) Primary access roads size 9m;
k) Wildlife promotion and Eco-Tourism
J) Annual Environmental Audits.

These are to be considered in assessing impact that needs to be assessed in the
three phases of construction, operation and decommissioning.

Public/stakeholder consultation

This section provides an overview of the community consultation and
participation process for the proposed transmission line project. It is based on field
work carried out by the project sociologist, analysis and conclusion drawn from
those discussions guided by the IFC’s Performance Standards 1, 2, 4, 5 and 7, the
constitution of Kenya, national EJA regulations and other relevant legislation and
references.

A stakeholder participant survey was carried out and the data entered in a
statistical spreadsheet. The following were the outcomes; for the sample taken, the
respondents were mainly male 92%.

Figure 5-24: Graph showing respondents by gender

Majority of the respondents said they were Livestock farmers. 40% said they had
lived in the area all their lives. 82% of the respondents said they were land owners
owning land along the Kipeto transmission line route and only 1% said they were
neighbors.

© Kurrent Technologies Ltd. Revision 00: August 2013

&| Chapter: Baseline environmental conditions
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-25: Graph showing respondents by age

m Missing mUnder 30 mUnder 50 m Under 60 mUnder 70 m Over 70

The age distribution was also defined mainly by parents and elder sons of various
families within the household. Most households are polygamous and sons
representing various wives were present. The families are relatively large as is the
majority of the land in which the transmission line passes. 64% mentioned
livestock farming as the only economic activity they are engaged in while 30%
said they also had some business activities apart from livestock farming.

Figure 5-26: Graph showing respondents perceived benefits of the project

20 19 48
18 16
= 16
Sia
12
€ 10
gs 8
5 6 4
ea 1 1 1 i 2
2
—_— ———
Se Se Sf gf et SF tt
OOS ff OOo E of gs
& § § § « &
s oe < “
s s
x é
<
&

Majority of the respondents’ participants ranked Community projects as the
highest perceived benefit they expected (19%). Majority mentioned community
projects like schools, health facilities (the whole project area has only one at
Oliyangalani); others mentioned bringing electricity to their community including
the schools and church.

17% mentioned compensation for land taken as their highest perceived benefit.
Compensation for land taken drew a lot of discussions with inquiries as to how the
compensation is calculated, how much land is taken, issues related to one off
payment verse annual and or periodical payments.

Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd.

Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 5-27: Graph showing respondents perceived adverse impacts of the project

ces
Jay Be
istroyed
5%
Houses On
The Way

Leave
5%

Land Agreement
That Does Not

. Take Land
Less land for Land Available For 5%
building because My Sons May Be
of way leave Affected
5% 5%

&| Chapter: Baseline environmental conditions

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

6 Procedures and processes to be used in the
implementation of the project... eee 6-3

6.1 Kipeto Energy Limited ..........cccecesescesseseceseeseeteeeeeseeees 6-4

6.2 Site selection process. ...

6.2.1. Technical/commercial considerations ............:cccceeeeeeeeeee 6-4
6.2.2 Initial environmental considerations ...........c:ccccceeeeeeee eee 6-4
6.2.3 Initial public/stakeholder Consultation ............::ccceeceseeeeeeee 6-5
6.3 Project feasibility process and procedures ...............05 6-6
6.3.1. Technical/commercial considerations ...........:c:ccceeeeee eee 6-6
6.3.2 Environment Project Report (EPR) ........c:ccccceseeseeeeeeeeee 6-6
6.3.3 Public/stakeholder Consultation...........ccccceeeeseeeee cece eeeee 6-7
6.4 Detailed assessment process and procedures .............. 6-7
6.4.1. Technical/commercial considerations ............:c:cceceeeeeeeeeee 6-7
6.4.2 Environmental considerations ............c:ccccceeeeseeeeeeeeeeeeeeeee 6-7
6.4.3 Public/stakeholder Consultation...........cccccceeeeeeeeeeeeeeeeeeee 6-8
6.5 Planning application process and procedures................ 6-9

6.6 Construction phase process and procedures ....

6.6.1 Technical considerations. ...........ccccccceescsee eee ceeeeeeceeeeeeeeeeee 6-9
6.6.2 Environmental considerations ...........c:cccceeeeeeseeeeeeeeee 6-10
6.6.3 Public/stakeholder Consultation...........0ccccccecseseeeeeee cece 6-10
6.7. Operational phase process and procedures..............+ 6-11

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.7.1. Environmental considerations ...........c:ccccceesesee esses eeeees

6.7.2 Public/stakeholder Consultation..........0ccccccesseseeeseeeeeeeees

6.8 Decommissioning phase process and procedures

6.8.1 Extent of decommissioning ............:.ccccccceseteeeeseeeteneeeeseee

6.8.2 Decommissioning Process ...........cccccceeescessteceesesesteneeeesees

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6 Procedures and processes to be used in the
implementation of the project

This section of the EIA Study describes the procedures and processes to be used in
implementation of the proposed 220kV transmission line project. The section
highlights the processes that will be used for the implementation of the
transmission line project including:

¢ Site selection process;

e Project feasibility process;
e Detailed assessment;

e Planning application;

¢ Construction process; and
¢ Operational process.

The section describes the steps that will be taken for development of the proposed
transmission line and provides an overview of the various aspects that play a role
in its development.

For the proposed project, KEL appointed two professional companies listed below
for the design, construction supervision and EIA work including the permitting
process associated with the transmission line development project.

Galetech Energy Developments Limited (GED): is an Irish based
internationally focused multi-disciplinary renewable energy consultancy.

The company specializes in the delivery of feasibility analysis, project design,
project management, GIS mapping, permitting & environmental impact
assessment reports, and have the capability to offer a full range of project
levelopment services to suit its clients’ needs.

Kurrent Technologies Ltd.: is a Kenyan based company specializing in
providing complete energy solutions for clients in sub-Saharan Africa. Kurrent
Technologies Ltd. is a NEMA registered Firm of Experts undertaking the
Environment and Social Impact Assessment (ESIA) Study of the proposed 220kV
transmission line project. Kurrent Technologies Ltd. will also be involved as the
owners HSE expert.

This section of the ESIA Study is divided into the areas outlined below.

e Technical and commercial considerations: Provides the various technical
aspects of the project including accessibility, infrastructure and construction
issues.

Includes the environmental and
ion line wayleave.

e Environmental and social considerations:
social analysis along the proposed transmi

e Public/stakeholder consultation process: Provides the processes that have been
adopted for engaging the project affected communities and land owners, lead
agencies and other stakeholders associated with the proposed project.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

P|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.1

6.2

6.2.1

6.2.2

Kipeto Energy Limited

Kipeto Energy Limited (KEL) is a special purpose vehicle that is promoting a
100MW wind power project which comprises a 17km 220KV transmission line
(subject of this ESIA Study). The company’s promoters include General Electric
of the USA and Craftskills Wind International East Africa Limited.

KEL is the proponent of the proposed project and will be providing the financing
necessary for the design, construction and implementation phases.

Site selection process

The first step in the development of any project is the site selection criteria and the
process involves looking at a chosen area in order to identify one or more sites
which may be suitable for development. During the screening process, the
developer identifies suitable sites and further defines the technical, commercial or
environmental constraints in order that only the most favorable sites are taken
forward.

KEL appointed Gibb International (Gibb) to conduct a feasibility study for the
proposed transmission line in mid-2012. As part of the feasibility study, Gibb
conducted a “Detailed Connection Options Study”. This study analyzed three
potential routes for the proposed transmission line study namely “Kipeto —

Ngong”, “Kipeto — Athi River” and “Kipeto — Isinya”.

Based on an analysis of the three options, Gibb concluded that the optimum grid
connection point should be the proposed Kenya Power Isinya switching sub-
station.

Technical/commercial considerations

One double circuit power line is proposed to connect the wind power facility to
the electricity distribution grid at the proposed Kenya Power Isinya sub-station.
The transmission line towers will be approximately 35m tall and the transmission
line way leave will be approximately 60m in width.

Two alignment alternatives were considered for the transmission line one starting
close to turbine number 1

Initial environmental considerations

Concurrent with the technical considerations, proponents should consider the
environmental and social acceptability of potential sites for a proposed
development. One way of achieving this is by undertaking an Environment and
Social Impact Assessment (ESIA) Study of the project.

In the early stages of site selection, proponents should endeavor to address the
range of environmental and social issues at a preliminary level and which could
limit the environmental and social susceptibility of the project.

£| Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.2.3

During the feasibility study of the proposed transmission line, Gibb conducted a
site visit along the various routes in order to familiarize themselves with the site
conditions.

The proposed Kipeto — Isinya routing of the transmission line will require
easement agreements to be signed between KEL and each of the land owners who
will be directly impacted by the project. Based on Gibb’s feasibility study of the
project, KEL initiated a process of signing easement agreements with each of the
land owners affected by the project.

During the environmental scoping process, Kurrent Technologies Ltd. (KTL)
undertook desk-top and field studies associated with the following environmental
and social aspects:

Terrestrial ecology: In understanding the project, KTL took account of the
existing information relating to both ecological designations and any particular
protected areas found along the proposed wayleave;

Ornithology assessment: An ornithological impact assessment was undertaken to
understand and assess the potential impacts on avifauna related to the proposed
transmission line. In particular, the assessment was undertaken to evaluate the
collision risk potential of avifauna with the proposed transmission line and
mitigation measures identified in order to reduce the risk of such collisions.

Bat study: Similar to the ornithological impact assessment, KTL undertook a bat
study to understand and evaluate the potential impacts associated with the design,
construction and operations of the proposed transmission line.

Social Impact Assessment: The proposed transmission line project will traverse
through properties of landowners between Oloyogalani and Isinya and
subsequently there will be potential social impacts associated with the project.
Subsequently KTL undertook baseline social data collection studies through
public meetings with both land owners and non-land owners in the project
footprint area, focus group discussions, etc.

Landscape and visual impact assessment: A 220kV transmission line project
could potentially have visual impacts arising from the types and sizes of lattice
structures that will be dotted along the landscape within the transmission line
route. Subsequently a landscape and visual impact assessment was undertaken to
evaluate the sensitivities associated with construction and therefore presence of
large steel lattice tower structures and transmission lines along the transmission
line route.

Initial public/stakeholder consultation

KEL has from the onset of the EIA process, had engagement sessions with the
Ministry of Energy, land owners and non-land owners along the proposed
wayleave, Government Ministries and Lead Agencies among others. Formal and
informal stakeholder engagement meetings have been held with relevant people
engaged in the proposed transmission line project.

The engagement sessions have been fruitful in explaining the proposed project to
stakeholders.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.3

6.3.1

6.3.2

Project feasibility process and procedures

During this phase, the Gibb and KTL undertook further examination of the
proposed project including:

¢ Conducting a tower spotting exercise
e Establishing the revised transmission line corridor route; and

e Developing an Environment Project Report (EPR) Study to identify specific
environmental constraints and opportunities prior to undertaking the detailed
ESIA.

During the feasibility stage, Kurrent Technologies Ltd. continued engaging the
communities in the project area.

Technical/commercial considerations

During the project feasibility stage, the focus of the technical work was on
gathering site specific information by visiting and/or surveying the project area to
determine existing and future KETRACO/KPLC power transmission line
infrastructure in the immediate and wider area.

Technical data provided by KEL: This included coordinates of the wind farm
and technical parameters of the turbines and control system.

KP&LC’s present and future infrastructure in the Kipeto area: Visits were
made to KP&LC offices to establish their current and future transmission line
infrastructure operated at a minimum of 66 kV within the Kipeto area.

Data from KETRACO: Data was obtained from KETRACO and included
schematic drawings of the proposed transmission systems and sub-stations in the
immediate and wider area up to the year 2015, coordinates of sub-stations and
construction timelines.

Environment Project Report (EPR)

During the initial site selection process, the scoping process for site selection
includes sustainable management of the project. During the feasibility stage, a
scoping study is undertaken to identify the environmental issues that will be
studied in more detail during the ESIA phase.

The EIA Regulations in Kenya require that a proponent undertake a scoping study
to agree the scope of the environmental assessment required during the detailed
ESIA phase. This is referred to as an Environment Project Report (EPR) Study
and was undertaken by KTL with the report submitted to NEMA for
consideration.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.3.3

6.4

6.4.1

6.4.2

Public/stakeholder consultation

Public/stakeholder consultation is a continuous process throughout the project life
cycle. During the feasibility stage, KTL and KEL continued to engage the
communities along the proposed easement through public meetings.

The public information provided during this stage gave a clear indication of the
future stages of consultation and development process to enable individuals know
what opportunities are available for commenting on issues of concern to them.
During this phase, KTL also provided information to the communities along the
proposed wayleave about the environmental studies that would be undertaken for
the project. Communities in the project area were encouraged to provide their
views as part of the social impact assessment process for the project.

Detailed assessment process and procedures

KEL will undertake a detailed assessment of the project if the site selection
process and feasibility studies indicate that the project is commercially and
environmentally viable.

Technical/commercial considerations

Throughout the detailed assessment phase, Gibb continued to gather preliminary
engineering design information and continued to re-appraise the economic
viability of the project.

Environmental considerations

Where the NEMA believes that the proposed project is likely to have significant
effects on the environment by virtue of factors such as its nature, size or location,
then it may require the developer to undertake a detailed ESIA Study.

For the proposed project, the NEMA approved the TOR on June 19", 2013 for the
ESIA Study and asked the developer to undertake a detailed environmental
assessment of the project.

A number of baseline studies have been undertaken for this ESIA Study as
outlined below and have been used to predict the environmental and social
impacts and propose mitigation measures.

Terrestrial ecological assessment: The flora and fauna found along the proposed
easement should be considered in relation to the loss of habitat, to their sensitivity
to disturbance and to their importance nationally. Impacts to fauna especially in
protected areas and introduction of alien invasive species are components that
must be managed throughout the construction phase of the project. As part of the
ESIA Study, an ecologist was engaged to undertake a baseline study of the flora
and fauna within the project area and to predict impacts associated with the
transmission line project.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.4.3

Socio-economic Impact Assessment: A socio-economic analysis is a requirement
in all ESIA Studies undertaken in Kenya. Socio-economic studies are undertaken
through literature review of demographic, economic and social data and public/
stakeholder consultations. For linear projects such as the proposed transmission
line project, formal stakeholder consultation meetings were held with various
indigenous Masai communities living on or near the proposed wayleave and
having a direct or indirect influence on the outcome of the project. Additionally
public barazas were organized where the Proponent was present to collect oral
and written comments about the project. Focus group discussions were held with
specific groups such as the youth. A specialist socio-economic assessment report
is appended to this ESIA Study.

Avifauna Impact Assessment: This ESIA Study has considered the direct and
cumulative impacts of the proposed transmission line project on birds. The
physical impact of the proposed transmission line project has further been
examined and a specialist report to this ESIA Study produced.

Bat Study Assessment: The ESIA Study considered the direct and cumulative
impacts of the proposed transmission line project on bats. The physical impact of
the proposed transmission lines has been assessed and specialist bat study
produced.

Landscape and visual impact assessment: For imposing projects on the
landscape such as the proposed transmission line, it is important to undertake a
landscape and visual impact assessment. The objective of such assessments is to
ensure that the project is not visually intrusive and undesirable to local residents.
A landscape and visual impact assessment was conducted by a South African
company that specializes in this kind of work to evaluate the impacts of visual
intrusion caused by the proposed transmission line project.

Health and safety: Health and safety is a critical business support function within
an organization and these aspects should be internalized for the most part within
the organization through written policies and procedures. The design,
construction, supervision and operation of the proposed transmission line will be
done in accordance with international electrical industry standards in order to
eliminate potential health and safety hazards.

It is envisaged that most health and safety risks from the proposed project will
occur during the construction phase. This ESIA Study addresses the construction
and operational phase health and safety risks associated with the proposed
transmission line.

Public/stakeholder consultation

KEL should maintain continuing dialogue with the appropriate statutory and non-
statutory consultees and the public throughout the ESIA process.

For the proposed project, public/stakeholder consultation has been an on-going
process. Public meetings with the provincial administration and local land owners
situated along the proposed wayleave were held throughout the detailed
environmental assessment phase. Additionally focus group discussions and key
informant interviews were held over a six month period.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

z|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.5

6.6

6.6.1

The public/stakeholder consultation process will continue into the pre-
construction, construction and operational phases of the project respectively.

Planning application process and procedures

On completion of all detailed environmental and social specialist studies, the Firm
of Experts compiles an ESIA Study for consideration by the NEMA. The
completed ESIA Study is submitted in ten hard copies and one soft copy format.

The NEMA forwards a copy each of the ESIA Study to ten lead agencies
associated directly or indirectly with the proposed project for review and
comments.

Additionally the proponent is required to place advertisements for one day each in
two consecutive weeks in a national newspaper and the Kenya Gazette. This is to
allow the public to view the ESIA Study deposited in various offices and provide
their comments on the project.

The public review period is usually given as thirty days from the date of the first
advertisement; however it is not uncommon for the NEMA to allow longer
periods for the review. During this period, the NEMA can call for a public hearing
associated with the project and/or can form a Technical Advisory Committee
(TAC) to review the ESIA Study.

On completion of the ESIA Study review period, the NEMA provides conditional
approval of the ESIA Study. The proponent is required to accept the NEMA
conditions and on formally doing so, is issued with an EJA License.

Construction phase process and procedures

Environmental considerations will continue into the construction phase of the
project and KEL and the selected contractor(s) will refer to the ESIA Study and
NEMA conditions under which the EIA License is granted.

Technical considerations

In view of the number of separate contractors involved in the construction works
for a transmission line project, KEL will identify an individual with responsibility
for site management. This individual will have responsibilities for all aspects of
the work. The site manager will endeavor to ensure that all contractors are aware
of and abide by the requirements of the EIA License and any other planning
conditions set by lead agencies or parastatals.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.6.2

6.6.3

Environmental considerations

Large projects such as the proposed 220kV transmission line project need to be
undertaken in strict compliance with Kenyan legislation on Health, Safety and
Environment (HSE). The principal legislation governing these aspects is:

e Environment Management and Coordination Act, 1999 (EMCA) and its
subsidiary legislation; and

¢ Occupational Safety and Health Act, 2007 (OSHA) and its subsidiary
legislation.

In order to comply with the provisions of these two principal statutes and their
subsidiary legislation, this ESIA Study includes a Construction Environment
Management Plan (CEMP) and a Construction HSE Plan which must be
customized and complied with by the contractors during the construction phase of
the project.

During the construction phase, there will be a requirement for construction camp
sites which will be spread within the project footprint area and may number
between | and 3. Each camp site will host several construction workers???. The
camp sites will have accommodation and catering facilities for the workers. The
camp sites are expected to be located not far from the project area and will
generate several types of wastes from the activities.

At the stage of undertaking the ESIA Study, the locations of the camp sites is
unknown and the number of workers to be housed in each camp site. However,
all wastes generated from such sites will comply with the requirements listed in
Legal Notice 121 titled Environment Management and Coordination (Waste
Management) Regulations, 2006.

Public/stakeholder consultation

The successful contractors under the supervision of owner’s engineer (Galetech
Energy Developments) will ensure that on-site and off-site works are undertaken
with minimal disruptions to the communities living along the project area.

It is suggested that consideration be given to the formation of a community liaison
group providing the opportunity for dialogue between the main contractor and the
local communities living in the vicinity of the proposed transmission line
wayleave.

In the event of any comments or complaints about the construction works, the
owner’s engineer or their local representative should be accessible to the local
community to deal with such comments and complaints expeditiously.

The successful main contractor will establish an emergency response plan for 24-
hour support to the project works in case of unforeseen contingencies e.g. theft,
security, etc. The emergency response plan will contain contact details of
emergency and security services.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

6.7

6.7.1

6.7.2

6.8

6.8.1

Operational phase process and procedures

The proposed transmission line is expected to have minimal environmental
impacts during the operational phase as the project will be designed and
constructed to international electric power standards.

However on the basis of the environmental conditions issued by NEMA, Kenya
Power will continue to monitor key impacts and keep relevant stakeholders
informed of the results.

Environmental considerations

The potential environmental impacts of a high voltage electrical transmission line
project typically relate to effects on radiation and, health and safety impacts.
Kenya Power has a robust surveillance system which includes the following
components:

¢ Ground surveillance of the wayleave using local communities; and
e Aerial surveillance of the wayleave.

During the operations phase of the proposed project, Kenya Power will continue
to use the above systems to monitor the environment along the transmission line
route in order to prevent health and safety impacts arising from their operations.

Public/stakeholder consultation

During the operations phase of the project, Kenya Power will allow local
individuals to raise any concerns they may have about the operation of the
proposed transmission line project. Kenya Power’s head office based staff in
conjunction with relevant field staff will be available to local individuals that wish
to voice their concerns.

Decommissioning phase process and procedures
Extent of decommissioning

The extent of decommissioning is as follows:

Decommissioning of the proposed transmission line is estimated to take four to six
months to complete, and will involve the following operations.

Transmission line steel towers

The steel lattice towers will be removed entirely from the wayleave. All materials
arising from demolition will be disposed of in accordance with relevant Kenyan
waste management regulations and international waste management guidelines.
The excavated areas will be backfilled, covered in topsoil and seeded with an
appropriate local mix.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Conductors and insulators

The conductors will be de-energized, cut, ends removed and reeled for disposal in
a steel recycling plant. The insulators will be removed and disposed off in
accordance with relevant Kenyan waste management regulations and international
waste management guidelines.

6.8.2 Decommissioning process

The decommissioning process will comprise the following tasks:

1.

RYN

Remove the conductors from steel lattice towers;
Remove the insulators and other associated fittings from the lattice towers;
Dismantle by unbolting and/or cutting each steel lattice tower component;

Using lifting cranes, place steel lattice tower sections in trucks, cover flatbed
truck and cart away to NEMA approved waste disposal site;

Backfill excavated lattice tower foundation using imported clean soil material.

Chapter: Procedures and processes to be used in the implementation of the project

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

7 Construction phase procedures and processes......... 7-3
7.1 INGPOCUCTION Leet eter ree tee eres tree teee rene teeeteeeteee 7-3
7.2 Pre-construction ACtiVItieS ........ eee reer eee 7-3

7.2.1 Surveying and Mapping ......... cece ceee eee ceeeeeeeteeeeeeeeeeeee 7-3
7.2.2 Engineering and Procurement..............ccscccsesssseseseesteeeesesee 7-4
7.3 COMSTIUCTION oo. cece ce cee tne cee ceeteeeeeteeseeseeeeeeteeeaeeaetaeeaees 7-4
7.3.1 Staging area develOpMet ...........ccccccceeecceeteteeeeeeseeteneeeeeees 7-4
7.3.2 Establishment Of access .........c.cceecccceeceeceeeeeeeceeeeeeeseeeeeneeeeeee 7-5
7.3.3  TOWEP COMSTIUCTION 0.0... cece cee eee ceeceeeececeeeeseteeeeseseeeeeeteaees 7-6
7.3.4 Sub-station CONStrUCtION.........cccece cece eee ceee eee teeee eee teeeeeneeeeee 7-7
7.3.5  CONMAUCtOr StFINGING ....... eee cece ee eee ceee cee ceeeeseeteeeeeeteeeeeneteeee 7-8
7.3.6  Wayleave restoration .........ccccccececeeeeeeceeeceeceeeesseseseeeneneeee 7-8
7.4 Ancillary services and utilities... eee 7-8
TAA Site COMPOUNA 0... eee ccc cece eteceeeeceeseeeeeeeteeeeseteeeeeneneaes 7-8
7.5 BOrrow Pit... ee eee reer ners tree tee teee tee teeeteeeteeeeeee 7-9
7.6 Control of Water... ccc cecceeeeesceeceeseseeeeeteeneeeetetees 7-9
7.7 Reinstatement... eee ree teee teeters teeetnees 7-10
7.8 Pollution Prevention Measures ............ cee 7-10
7.8.1 Fuel and Oils... ccc ccc cee ceceeeececeseecseeeseesseseseessaeeseesaeeets 7-10
7.8.2 NOISE QUality ...... ccc ec e cece ceceeeeeseceeeecseeeseetseseseetieeeseesaneese 7-11
7.8.3 Waste and Litter... cece cece cence eeeeeeeceeeeseseeeeteeees 7-11

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.8.4 Site Induction and Training ............:cccccesceeseteeeeeeseseteeeeeeeee 7-11

7.9 Emergency Response Plan.

7.10 Prohibited Activities 0.0... cc cceceseeseeseesseeeteeeteseeseeteeees 7-12
7.11 Working HOUPS .......cccceceeesceecesseeseseeseeeecseeeseeseseeseasnees 7-12
7.12 Operation and maintenance phase..........ce eee 7-13
7.12.1 Normal operation........0ccccceccseeseecseceseecseeeseeeeseeeseeeeeeeseeets 7-13
7.12.2 Wayleave MANagGeMen ...........cccccccseeecseseeteteneeseseeteteeeeseee 7-13
7.12.3 Repairs and repair ACCESS ........ cece eee eee esee eee eeeeeeeeeees 7-13

List of Figures

Figure 7-1: Image showing clearing of vegetation in hilly terrain ... 7-5

Figure 7-2: Site preparation for construction of typical sub-station .

Figure 7-3: Drilling rock for blasting to set tower foundation

Figure 7-4: Anchor bolt cage and reinforcing for tower foundation construction
Figure 7-5: Anchor bolt cage in place ..........cceecsesseesessesesseseseeseseseeseseeeeeseees
Figure 7-6: Hole being drilled for footing oo... ees eee cece eeeeeeeseeesteeeteesteeeseeesenetenseeneeeeas 7-7
Figure 7-7: Helicopter crane being connected to tower sections during tower assembly ...... 7-7
Figure 7-8: Crane being used to lower tower section onto a tower base ........ceeeee 7

Figure 7-9: Sub-station under COMStructiONn..........cccccseseseseesseseeseseeseseseesssessssessessseessseseeseseens 8

List of Tables
Table 7-1: Types of Survey required ..........cccsceseeesesseseseeseseseseseesesesseseseesessseeseseesesesneeeeeeees 7-4

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.1

7.2

7.2.1

Construction phase procedures and processes

Introduction

This section provides a description of the various construction processes that will
be used in constructing the proposed 220KV transmission line project.
Descriptions of the facilities that make up the footprint of the 220K V transmission
line project are described below.

The total length of the proposed transmission line is approximately 17km and will
take a construction period of about 12 months to complete. As the Kenyan
construction industry is a labor intensive one, it is envisaged that there will be
direct employment created for skilled, semi-skilled and unskilled workers during
the construction phase of the project. It is further envisaged that specialist
construction teams will be required for stringing conductors, etc.

Construction of the transmission line will take place within an easement
negotiated between Kipeto Energy Limited (KEL) and affected landowners. It is
expected that the easement will be about 60m wide (30m on each side of the
transmission line centerline).

Construction is envisaged to begin in the third quarter of 2013 if all project
approvals have been acquired from relevant lead agencies.

The construction of the proposed transmission line and associated infrastructure
will involve a number of activities listed below.

e Limited clearing of the easement where people have settled or conduct
business;

e Excavation for the transmission line tower foundations;

e Installation of insulators and stringing of conductors;

e Cleanup and drying the pipeline after testing to prepare it for operation; and
e Reclaiming impacted environmental areas.

Given below are the activities that will take place during the pre-construction,
construction and operational phases of the transmission line project.

Pre-construction Activities
Surveying and mapping

Surveying and mapping operations are essential not only for transmission line
construction, but to support various engineering decisions, including calculations
for tower spotting, foundation designs, etc. Surveying will also identify unique
circumstantial factors that must be accommodated during construction (e.g.,
nearby utilities, buried or otherwise). It is envisaged that the main contractor will
carry out the surveys indicated in Table 7-1.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.2.2

7.3

7.3.1

Table 7-1: Types of Survey required

Use

Topographic surveys For providing the location of natural and
artificial features and elevations used in
mapmaking

Transmission line route surveys For identifying the most direct paths
between control points, which are then
amended based on field conditions.

Engineering and Procurement

The design and construction of the transmission line will be undertaken in
accordance with international electrical energy industry standards and codes of
practices. A preliminary and detailed engineering design of the transmission line
will be undertaken by the owner’s engineer.

Subsequently, using Best Applicable Engineering standards, the owner’s engineer
will prepare specifications and bills of quantities. The proponent will go out to
tender by inviting contractors of international repute and a good track record in
transmission line related projects in the past. On receipt of the bids from the
bidders the owner’s engineer is expected to evaluate the bids and recommend
appropriate contractors for civil and electrical works. The Proponent will then
evaluate the recommendations of the owner’s engineer and if satisfied will issue
purchase orders to the successful bidders. This will end the pre-contract phase of
the project.

During the post contract phase the owner’s engineer will supervise all contractors
to ensure that they complete the works in accordance with the specifications and
time.

Construction
Staging area development

Equipment and materials will be stockpiled before and during construction in
staging areas, which are normally adjacent to the wayleave where they would not
interfere with the movement of materials, erection of towers, and line pulling.

The staging areas will be used for storage of materials and fuel used during
construction, including diesel fuel, gasoline, lubricating oil, and paints. Depending
on the location and stage of construction, they may be used for storage of
herbicides that are used to maintain clearance along the wayleave. Blasting agents
may be stored at staging areas, subject to applicable regulations and standards.

© Kurrent Technologies Ltd. Revision 00: August 2013

=] Chapter: Construction phase procedures and processes
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.3.2 Establishment of access

New Access Road Requirements. The extent of new access road construction
that would be required to service construction and maintenance of a transmission
line is very site-specific. Existing roads may serve some of the wayleave, and
some sections may be accessed only by air. The fill material and road base
required for new access roads are likely to be derived from local sources at sites
known as borrow pits. Excavation of borrow pits is expected to remove material
and possibly habitat from nearby land. The impacts associated with use of borrow
pits can be minimized by restoration of the surface of the pits.

Clearing of Sites for Structures. Figure 7-1 shows a site clearing operation
during construction of a 500-kV line in hilly terrain.

Figure 7-1: Image showing clearing of vegetation in hilly terrain

Specific sites for structures such as towers and substations (see Figure 7-2) must
be cleared as well as the wayleave, staging areas, and areas for tower assembly.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013

3
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.3.3

Figure 7-2: Site preparation for construction of typical sub-station

Clearing of the proposed transmission line wayleave could employ a variety of
techniques, including the use of heavy equipment such as dozers and scrapers, or
selective hand-clearing. The choice will depend upon topography, current growth,
land use, and plant species on wayleave-adjacent property and the presence of
sensitive environments. In sensitive areas, hand-clearing may be used to minimize
environmental disturbance. However, even with careful practices, habitat may be
changed by wayleave clearing, especially if it results in substantial changes to the
original vegetation cover. Changes may extend to the area adjacent to the
wayleave, which is subsequently exposed to increased sunlight or other changes.
This is particularly true in the case of an interruption in an otherwise continuous
forest cover. Changes in drainage patterns may be an important consideration,
especially if the wayleave is adjacent to a body of water.

The brush and slash removed from the wayleave must be disposed of by chipping
or leaving it where it falls.

Tower construction

While it is unclear at this stage of the EIA Study what methods will be used for
tower construction, Figures 7-3 to 7-8 show various steps of tower construction
process used in the developed world.

3} Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Figure 7-4: Anchor bolt cage and reinforcing for
tower foundation construction

Figure 7-3: Drilling rock for blasting to set tower
foundation

+s
:

Figure 7-7: Helicopter crane being connected to Figure 7-8: Crane being used to lower tower section
tower sections during tower assembly onto a tower base

7.3.4 Sub-station construction

Substation construction is expected to take 6 to 9 months and will cover
approximately 5 acres for the fenced station plus 3 acres for construction support.
Figure 7-9 shows a representative substation under construction.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.3.5

7.3.6

7.4

7.41

Figure 7-9: Sub-station under construction

Conductor stringing

The process of attaching conductor wires to the insulators suspended from the
towers is called conductor stringing. It generally involves pulling the conductor
off of a truck-mounted spool. This process typically will not result in additional
land disturbance beyond that required for tower construction. An exception may
occur at diversion towers where severe line direction changes occur.

Wayleave restoration

It is general practice to restore the wayleave after construction, although the
replacement of tall vegetation is not a part of restoration directly within the
wayleave boundaries. Tall vegetation can create ground-fault hazards, including
the risk of fire. Plants consistent with native species are selected, although with
consideration of their growth rates and mature plant heights. In some areas, the
wayleave must remain passable by land vehicles for line inspections.

Ancillary services and utilities
Site Compound

During the construction period, a construction camp and material laydown areas
will be required. Surface soils will be excavated and set aside for reinstatement on
completion of the project. These soils will be separated following best practice for
re-use. Any existing drainage ditches will be diverted around the extent of the
compound where necessary.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.5

7.6

Unsuitable soils will be excavated and stockpiled until a suitable formation is
reached. Appropriate pollution control measures will be used as determined by the
civil contractor.

Welfare facilities will be provided in accordance with the Occupational Safety and
Health Act, 2007 and the Public Health Act. Facilities for waste management,
refueling, power, water supply and chemical storage will be provided. All welfare
facilities will be provided for the duration of the construction; during the
operational phase of the project, welfare facilities will be provided in the sub-
station building depending on the final grid connection and hence substation
location.

Borrow Pit

Borrow pits and/or quarries will be identified during the detailed engineering
design stage of the project. Borrow pits may be required for extraction of suitable
material for the access road construction to the transmission line wayleave.

In general, borrow pits are usually worked in strips to ensure that only enough
material for the project is obtained, and to limit the impacts of the borrow pit to as
small an area as possible. A borrow pit design and restoration plan should be
produced prior to commencement of the work. Any top soils and sub-soils will be
separated and progressively stored in a temporary storage area. The storage
mound should also be terraced, where possible, to ensure stability. All temporarily
stored materials shall be utilized in the restoration of the borrow pit.

Control of Water

Control of water is of great importance during construction to prevent exposed
soils eroding and silting up surrounding watercourses. It is essential that the works
have little or no impact on the existing hydrology due to the ecology of the
surrounding wayleave.

While the water demand for the project at this stage is unknown, it could be
satisfied in one of three ways namely:

e Abstraction of water from the existing boreholes in the local area after getting
formal consent from the borehole owner; or

e Use of water bowsers and storage of water in tanks in the laydown area and
camp Sites; or

e Sinking new boreholes in accordance with the Water Resource Management
Authority (WRMA) requirements.

During the construction phase of the project, measures will be adopted in order to
prevent silt, chemicals and/or other contaminants from being washed into existing
watercourses. Areas exposed due to the removal of vegetation are more
susceptible to erosion during heavy rainfall, so areas will be reinstated as soon as
possible to minimize this effect.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.7

7.8

7.8.1

Reinstatement

A detailed Reinstatement Plan will be agreed upon with the selected main
contractor. For the purposes of this ESIA Study, the broad restoration measures
proposed for the transmission line project are described below.

General restoration will be required along the wayleave, construction camps and
material laydown areas. Specific restoration will also be required around water
crossings and borrow pits.

As detailed in the various construction activities, the wayleave will be carefully
cleared such that the excavated topsoil is neatly stored in windrows. Once the
towers have been erected, construction camps have been demobilized and material
Jaydown areas have been cleared, the stockpiled top soil will be used for
reinstatement. The stockpiles will be located away from surface water flows and
their surfaces smoothed or covered to prevent erosion through rainfall.

Excess sub-soils will be transported for use at other areas on site, ie.
reinstatement of borrows pits. The areas will be restored with the materials
previously set aside as soon as reasonably practical.

Access roads will be dressed off once the ROW reinstatement is complete. Soils
and vegetation will generally be kept within their natural habitat and any excess
used to cover areas where available soils are minimal.

The site compound will be removed to the original formation level with all
imported rock, geogrids and geotextile removed. All slabs and drainage facilities
will be removed and backfilled. Previously set-aside materials will be used to
backfill the area. The reinstated areas will be protected so as to prevent any
erosion while vegetation re-establishes.

Pollution Prevention Measures
Fuel and Oils

All construction plant will be in good condition with no excessive emissions of
exhaust, oil, fuel or coolants. Plant operators will check machines daily for oil/fuel
leaks and take appropriate remedial action. All re-fuelling will be by an approved
mobile fuel bowser using a suitable pump and hose. Absorbent material (spill kits)
will be available on site and will be deployed to contain drips and small spillages.
All other fuels, oils and potential contaminants will be stored within the site
compound in secure, fit for purpose containers within bunded containment as
appropriate.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.8.2

7.8.3

7.8.4

7.9

Noise quality

Construction phase noise levels will be generated by construction plant and
equipment such as excavators, lifting equipment, dumper trucks, compressors,
generators, etc. Construction plant and equipment will be maintained in
accordance with the preventive maintenance schedules indicated in the
manufacturer’s instructions to ensure that such equipment does not produce
excessive noise and vibration.

Waste and Litter

Contractors will be required to provide a Site Waste Management plan which will
include details on waste minimization, recycling and disposal of the waste
streams. The requirements of this plan will be implemented on site as required.

With respect to the control of ‘litter’ on site, all such waste will be collected and
stored within sealed containers within the site compound and serviced by a
NEMA licensed waste carrier. No disposal of litter will be permitted at other
locations.

Site Induction and Training

All employees and sub-contractors will undergo an HSE site induction to ensure
that they are familiar with the site rules prior to any work commencing on site. In
addition, the contractor will ensure that all operatives and sub-contractors
responsible for handling fuel, oil, concrete or cement or other potential pollutants
undergo a thorough induction program with respect to the proposed pollution
control measures. The program will include, as a minimum, the following:

e Potential sources of pollution and their effects on the environment;
e Requirements of the contract and legislation with respect to pollution;
e The contractor’s pollution avoidance plan;

e Traffic management and routing, including areas where access is not
permitted;

e Emergency Response Plan;

e Training in the use of pollution control equipment.

Emergency Response Plan

The main contractor will implement an Emergency Response Plan for credible
HSE related scenarios. The contractor will provide and maintain on site, suitable
oil spill response kits to deal with pollution emergencies. The contractor will
replenish materials which are removed or expended as soon as possible.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.10

7.11

In the event that a spill occurs on site, the following immediate action will be
taken to limit the amount of spill by isolating and controlling/stopping the source.
The spill will be contained by applying absorbent material (and in the case of
spillage to a watercourse) by the use of booms. Action will be taken to ensure that
no ecologically sensitive area is contaminated.

Clean-up operations can proceed by either excavation and removal of
contaminated ground and mop-up material and removal from the site in a skip, for
controlled disposal of hazardous waste in accordance with L.N. 121: Waste
Management Regulations, 2006.

Prohibited Activities

In order to ensure the sympathetic development of the transmission line project,
given below are some practices which could potentially have a negative effect on
the ecology along the ROW following construction, and will therefore be
prohibited.

e Entry of construction plant to or trampling of marked sensitive zones;
e Entry of construction plant to areas outside of designated working areas;

e Disposal of waste materials anywhere along the wayleave or indiscriminately
in the construction camps and material laydown areas;

e Lighting of fires;

e Vehicles parking outside of designated parking areas;
e Interference with local wildlife; and

e Fuelling outside of designated area.

In addition, a set of site rules will be developed based on previous experience and
introduced to all authorized persons working on the proposed project. Visitors will
be escorted at all times by authorized site personnel.

Working Hours

The construction program working hours will be based on the requirements of the
Employment Act, 2007 and its subsidiary legislation. Generally, night time or
Sunday work will not be permitted except for security personnel. Any activity that
requires working at night or outside daylight hours will require authorization of
the relevant community members.

Where work is permitted at night or outside daylight hours, floodlighting will be
provided to ensure safe working conditions. The floodlights will be positioned in
such a way as to limit light pollution in the direction of local residents. Lighting
will be powered by mobile generators which will have drip traps and will be re-
fuelled by an approved mobile fuel bowser using a suitable pump and hose.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013

x)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

7.12

7.121

7.12.2

7.12.3

Operation and maintenance phase
Normal operation

During normal operation, transmission lines require very little intervention. The
only exception is periodic inspections and vegetation management, which are
discussed below. Inspections are periodically done using tracked or other ground
vehicles.

Wayleave management

Wayleave maintenance is used to assure safe clearance between conductors and
vegetation and to allow passage for inspections on foot or by vehicles. Vegetation
management is a critical function; failure to manage vegetation can potentially
lead to black-outs resulting from a combination of heavy electrical loads, high
ambient temperature and low wind speed allowing a critical line to sag close
enough to a tree which can cause a ground fault to occur.

Repairs and repair access

Although normal operation requires minimal intrusion into the wayleave, line or
tower failures can result in the reintroduction of heavy equipment, work crews,
excavation, and materials transport.

Chapter: Construction phase procedures and processes

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

8 Overview of the products, by-products and wastes to

De GeNerated oo. eee cee eee e eee cee eteeeseeeeeaeeeaeeeees
8.1 Construction Phase ..........ccccecceeeeeseeeeeeeeeeeteeeeeeeeeeeee
8.1.1 PLOGUCES oo... cece cee eeeeeeeeeeteeeeeeeeeeeaeteeeeaeteeesaetneteaeeeeeaee
£; i P-A )o©) 01 [00] (=
8.1.3  WASC Lee ceeeneeeeeeeeeeeeeeteaeeeeeeaeeaeteeeeaeteeesaeeneeeaeeneeeaee
8.2 Operation Phase oo... cece cee eesceeceeeeeeeteeteeneeeeaes
8.2.1 PLOGUCES 2... ee eee eeceeeeeeeeeeeeeeeeeeeeeeeeeaeeaeteeeeaeteeetaeeneetaeeneeeaee
8.2.2 — BY-PrOCUCTS ....... eee cececceccceeceeceeeecseceeeesseeeeeteseeseseseeseeeeseee
8.2.3 WAST... eee eee eeeceeeereeeeteeeeeeeeeeeaeeeeeaeeeteeeeaeeeeesaeeeeseaeeneeeaee
8.3 Decommissioning PhaSe...........ccecceceseesseseeseeseeteereeees
8.3.1 PLOGUCES oo... eee eee eeeeeeeeeeeeeeeeeeeeeaeeaeteeeeaeteeesaeeneeeaeeeeeeaee
8.3.2 — BY-PrOdUCTS 0.0... cece cee eeeceeeecseceeeesseeeeeesseeeseeseesesetaaee
8.3.3 WAST... eee ceeeneeeeteeeeeeeeeeeaeeeeeeaeeaeteeeeaeteeesaeeneseaeeneeeaee

Chapter: Overview of the products, by-products and wastes to be generated

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

8.1

8.1.1

8.1.2

Overview of the products, by-products and wastes
to be generated

This section provides an overview of the products, by-products and wastes to be
generated by the proposed 220 kV transmission line project. Most of these will be
generated during the construction phase of the project while a limited amount will
be generated during the operational phase.

Construction Phase
Products

The completed footprint will be the primary product of this phase of the project
and will include:

e Approximately 47 Steel lattice towers each spaced approximately 350 — 550m
apart;

e Stringing of steel transmission line cables mounted on insulators fixed to the
lattice towers;

e Appropriate electrical connections from the wind farm sub-station;

e Appropriate electrical connections to the proposed Kenya Power switching
sub-station at Isinya; and

e Grounding/earthing system for protection against lightning and stray currents.
By-products

By definition a by-product is a secondary product derived from a manufacturing
process or chemical reaction. It is not the primary product or service being
produced. A by-product can be useful and marketable or it can be considered
waste.

During the construction phase of the proposed transmission line project, it is
envisaged that the by-products might include any excess construction materials
brought to the project site by the contractor which can be reused later.

Waste

During the construction phase, domestic and industrial wastes such as, timber
skids, sewage, used lube oils and general refuse will be generated. All wastes
generated from the project will need to be disposed in accordance with the
Environment Management and Coordination (Waste Management) Regulations,
2006 (Legal Notice 121). There shall be a strong emphasis placed on
housekeeping and cleanliness at all sites in order to promote safety and minimize
environmental impact. The characteristics of the wastes to be generated by the
project are described below.

Chapter: Overview of the products, by-products and wastes to be generated

© Kurrent Technologies Ltd. Revision 00: August 2013

had
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

8.2

8.2.1

Domestic Wastes

e The construction teams working along the proposed wayleave or staying at the
camp site(s) are expected to be supplied with various forms of foodstuffs
packed in plastic or other types of containers. This is expected to occur
throughout the construction space within the proposed wayleave. The
management of such waste will be incorporated by the main Contractor in the
Construction HSE Management Plan.

¢ Other forms of waste include sanitary waste and therefore the provision of
sanitary facilities will need to be considered both for the site construction
workers and the visiting population.

e Kiosks selling various items may also emerge.

Site Construction Waste

The project will generate waste from the site construction activities which
includes:

e Demolition wastes;

e Excavated soils and vegetation;

¢ Construction equipment maintenance wastes;
e Dusts and fumes;

e Scrap metals;

e Packaging materials, etc.

Dust

The construction activities that will occur particularly during the wayleave
clearing process may potentially generate a considerable amount of dust and other
particulates that will be released into the atmosphere. This is expected to be a
short-term effect and can be mitigated by using dust suppression methods.

Smoke Emissions

The construction plant, machinery, equipment and trucks brought in by the
Contractor are expected to generate gaseous emissions when in operation during
the construction activities. The concentration of emissions will depend on the
maintenance levels of the equipment, machinery and trucks used by the
Contractor.

Operation Phase

Products

The primary product of the project during the operational phase will be
transportation of electricity generated by the 1OOMW wind farm. This is the
product that the Kenya Power will transport from the wind farm sub-station to the
proposed Kenya Power Isinya switching sub-station.

Chapter: Overview of the products, by-products and wastes to be generated

© Kurrent Technologies Ltd. Revision 00: August 2013

bd
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

8.2.2

8.2.3

8.3

8.3.1

8.3.2

8.3.3

By-products

During the operational phase of the project there will be minimal by-products
generated.

Waste

There will be minimal wastes generated by the project during the operational
phase.

Decommissioning phase
Products

Decommissioning is the process of taking structures and/or equipment out of
service when it has reached the end of its useful life. From an operational
perspective, that point is reached when maintenance and replacement costs for
older structures and/or equipment begin to outweigh the value obtained from
continued operation.

Prior to the decommissioning, all power from the wind farm and transmission
lines will be de-energized. During the decommissioning phase, the primary
product is expected to be the scrap metal from the steel lattice structures that
needs to be removed from the wayleave and cables strung on the insulators
connected to the steel lattice towers.

Insulators which will be found to be in a good state of repair and could potentially
be reused, would also be considered a product during the decommissioning phase.

By-products

It is envisaged that there will be minimal by-products generated through the
decommissioning of the transmission line.

Waste

During the decommissioning phase, the primary waste will be the scrap metal
from the steel lattice towers, insulators and cables. Several trucks will be required
to transport wastes generated through the decommissioning phase to appropriate
waste disposal sites. These vehicles will consume diesel and produce air emissions
as a waste. Secondly, through servicing of these trucks, used oils will be generated
which are hazardous wastes. Potentially there may be tires that will be replaced
and old tires that come out of the trucks during the decommissioning of the
transmission line may also be wastes.

© Kurrent Technologies Ltd. Revision 00: August 2013

£] Chapter: Overview of the products, by-products and wastes to be generated
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

9 ESIA Methodology ......c cece eeeeeesseeseeeeeeeeeeeneeeseeeees 9-2
9.1 Description of the ESIA process... cece 9-2
9.2 Environment Project Report (EPR) Study... 9-2
9.3. Environment and Social Impact Assessment (ESIA) Study

9.4

Overview of the ESIA phase...

9.4.1 Public/stakeholder Consultation...........:ccccceeeeeeeee cece eeeee 9-4

9.4.2 Specialist studies ....
9.4.3 Final ESIA Report ........ ccc cece ceeeceeceeeseeceeeeeeeseeseeneneeee 9-5

Chapter: ESIA Methodology

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

9.1

9.2

ESIA Methodology

An Environment and Social Impact Assessment (ESIA) process refers to that
process which involves the identification and assessment of direct, indirect and,
cumulative environmental and social impacts associated with a proposed project.
The ESIA process consists of two phases namely the Scoping phase and the
detailed ESIA phase. The ESIA phase culminates in the submission of an ESIA
Study to the NEMA for consideration.

Description of the ESIA process

The ESIA process has incorporated the following components to date:

e¢ Submission of an Environment Project Report (EPR) to NEMA for
consideration. The EPR Study was submitted to NEMA on April 22", 2013
who acknowledged receipt and allocated a _ reference number
NEMA/PR/5/2/10952 to the project. NEMA is the lead agency in Kenya that
will be requested to issue an EIA License for the proposed project;

e¢ Development of this final ESIA Study report, which has assessed the
likelihood, extent and duration of impacts from the proposed development.
The EMP has been incorporated into the final ESIA Study report and provides
guidelines for the avoidance, minimization and mitigation of impacts for the
construction, operation and decommissioning of the project.

It is envisaged that the above steps will be followed by:

e A 30 day public review period of the final ESIA Study report; comments will
be incorporated and an edited final ESIA Study report submitted to NEMA;

e The granting of authorization of the development by the NEMA;

e The opportunity for the public or stakeholders to lodge and appeal against
authorization of the development by NEMA.

Environment Project Report (EPR) Study

An Environment Project Report (EPR) Study is the name given to a scoping study
in Kenya under the EIA/EA Regulations, 2003. The EPR Study process
commenced in November 2012 and provided communities living along the

proposed wayleave with the opportunity to receive information regarding the >
proposed transmission line project, participate in the process and raise issues of =
concern. o
no}

The EPR Study Report identified the following: 2
o

e Nature and extent of the proposed 220 kV transmission line project; =
e Identification of potential issues associated with the proposed project; and an
wi

e Defining the extent of specialist studies required during the detailed ESIA a
has ©
phase. 2

Qa

©

x=

1S)

92

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

9.3

9.4

This was achieved through an understanding of the proposed project involving the
proponent, specialists and a consultation process involving parastatals and the
communities living along the wayleave.

The final EPR Study was submitted to the NEMA on April 22nd, 2013. The
NEMA accepted the EPR Study and asked the proponent to initiate the detailed
ESIA phase.

Environment and Social Impact Assessment (ESIA) Study

Through the EPR Study, no environmental fatal flaws were identified to be
associated with the proposed transmission line project. However some issues and
potentially sensitive areas requiring further study for the proposed project were
identified. These issues have been addressed in detail within the ESIA phase of
the process.

The objectives of the ESIA phase included:

e Provision of an overall assessment of the social and biophysical environment
affected by the proposed project;

e Assessment of potentially significant impacts associated with the proposed
project;

e Identification and recommendation of appropriate mitigation measures for
potentially significant environmental and social impacts; and

e Undertaking a fully inclusive public/stakeholder consultation process to ensure
that that the affected community is engaged throughout the ESIA process and
their issues and concerns addressed.

The ESIA addresses potential environmental and social impacts associated with
the design, construction and operation of the project and aims to provide the lead
agencies with sufficient information to make an informed decision regarding the
proposed project.

Overview of the ESIA phase

The ESIA phase has been undertaken in accordance with the EIA/EA Regulations,
2003 published as Legal Notice 101 in terms of the EMCA. Key tasks undertaken
within the ESIA phase included:

¢ Consultation with the county administration;

>

e Undertaking a public/stakeholder consultation process including several >
meetings with local communities and land and non-land owners living in the Ko}
vicinity of the proposed wayleave; 6

x=

e Undertaking independent specialist studies; &
e Preparation of this ESIA Study report in accordance with the requirements of 4
L.N. 101: Environment (Impact Assessment and Audit) Regulations, 2003. o

3

ro

©

x=

1S)

93

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

9.4.1 Public/stakeholder consultation

The public/stakeholder consultation process commenced in February 2013 after
the EJA Study team mobilized their resources in the project area. The objectives
of the public/stakeholder consultation process were to ensure that:

e Information containing relevant facts with respect to the proposed project was
made available to the affected communities living in the vicinity of the
wayleave;

e Participation by the local communities along the wayleave was facilitated in a
manner that the affected persons were able to comment on the proposed
project; and

e Comments received from the stakeholders were recorded, considered and
incorporated into the ESIA process.

In February 2013, the consultation process involved conducting public meetings
with communities living along the wayleave and one-on-one meetings with
relevant lead agencies.

This ESIA Study will be submitted to the NEMA for review and consideration.
Concurrently it is envisaged that the proponent will be given approval by the
NEMA to place an advertisement in the Kenya Gazette and a newspaper of
national circulation for the public to comment on the ESIA Study. The
advertisement will appear in these publications on one day in two consecutive
weeks.

9.4.2 Specialist studies

Based on the EPR Study, a number of specialist studies were undertaken during
the detailed ESIA phase as follows:

e Terrestrial Ecological Impact Assessment;
e Avifauna impact assessment

e Bat specialist study;

¢ Social Impact Assessment; and

e Visual impact assessment.

The above specialist reports are appended to this ESIA Study as Appendix A — E
respectively.

© Kurrent Technologies Ltd. Revision 00: August 2013

£] Chapter: ESIA Methodology
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

9.4.3 Final ESIA Report

This report has been formatted to align itself with the contents of an EIA Study as
required by L.N. 101: Environment (Impact Assessment and Audit) Regulations,
2003. The report will be submitted in the requisite number of soft and hard copies
to the NEMA for onward transmission to ten other lead agencies for review. It is
expected that on the basis of the advertisement date, the NEMA will allow all lead
agencies and the public thirty days for the review of the ESIA Study before
determining the project.

Chapter: ESIA Methodology

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

10 Environment and social impact assessment ............ 10-3

10.1 List of potential impacts... eee 10-3

10.2 ESIA methodology...

10.3 Subjectivity in assigning significance... 10-6

10.4 Assessment of impacts... eee eee teeta 10-6

10.4.1 Avifauna Impacts (AV) ...

10.4.1.1 Risk of Electrocution (AV1)
10.4.1.2 Risk of collision (AV2)..
10.4.1.3 Disturbance and habitat destruction (AV3)

10.4.2 Bats (B) .ccscccccsssssssssssssssssseeessssssssssssssssnseesessssesesesssssssseeseeseees

10.4.2.1 Habitat alteration and disturbance (B1)..........::ce
10.4.2.2 Construction site waste generation (B2)
10.4.2.3 Hazardous materials impacts (B3)
10.4.2.4 Fugitive dust and waste impacts (B4) .
10.4.2.5 Noise from construction plant (B5)..
10.4.2.6 Bat collisions with transmission line (B6)
10.4.2.7 Bat electrocution on the transmission line (B7) we
10.4.2.8 Electric and magnetic fields: coupling effects (B8)....... 10-15

10.4.3 Ecology (E) ..

10.4.3.1 Terrestrial woody plant alteration (E1)
10.4.3.2 Introduction of Alien Invasive Plant Species (E2)
10.4.3.3 Aquatic Habitat Alteration (E3) 10-18

10.4.3.4 Temporary obstruction of movement of wild-| herbivores (E4)
10-19

10.4.3.5 Poaching for bush meat (E5) . we
10.4.3.6 Destruction of habitats for herpetofauna (E6) .............. 10-20

10.4.3.7 Exposure of wild herbivore to electric and magnetic fields
(EZ) cessecsssssessssssssosseessssseesssssesstecesssssesssesesstesessseeesseeeease 10-21

10.4.3.8 Temporary interference of ecosystem service: Pastoral (E8)

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.4 Socio-economic (SE) 0... cece ceeeee cece seeeeeeseeeeeeeeeeee 10-23
10.4.4.1 Destruction of fences and gates (SEO1) ..........:cceee 10-23
10.4.4.2 Impacts associated with construction disturbance (SE02) 10-
23
10.4.4.3 Improved utilization of compensation payments (SEO3) .. 10-
24

10.4.4.4 Exposure to Electromagnetic Field (SE04) «10-25
10.4.4.5 Maintenance of transmission line way leave (SE05).... 10-25
10.4.4.6 Impacts associated with proposed benefit sharing
mechanisms (SE06)
10.4.4.7 Lack of employment opportunities for indigenous workers

(SEV) ceecsseccsssescesseceessecessneecstscessneessteeeeseeseesneseeseseeee 10-27

10.5 Cumulative Impacts (C) oo... ee eeeeceeeeeseeseeeeteeeneenreees 10-28

10.5.1 Ecology (C1) ...eececccceenenee essen teeeeneneneneeete 10-29

10.5.2 Land US (C2) ....eccececce eee ceceeeecseeeeeeceeeeeseseseesseseseeseeeeaee 10-30
10.5.3 Socioeconomics (C3)..

10.5.4 Air Quality and Noise (C4) 0.0... ccc eee eeeeeeeeeeeeeeeeee 10-31

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
iS
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10 Environment and social impact assessment

A number of ecological, social and cultural issues associated with the proposed
development have been identified by the Firm of Experts and specialists. The
impacts identified in Section 10.1 below cover all project phases, that is,
construction, operations and decommissioning.

Each impact identified is evaluated using a risk ranking criteria before any
mitigation measures and after applying appropriate mitigation measures. In
instances where impacts were not considered significant by the specialists, an
assessment table has not been included.

To facilitate cross referencing, impact identification numbers have been used in
the environment impact assessment and the EMP.

10.1 List of potential impacts

e AV: Avifauna
o AVI: Risk of electrocution
o AV2: Risk of collision
o AV3: Disturbance and habitat destruction
e B: Bats
o BI: Habitat alteration and disturbance
o B2: Construction site waste generation
o B3: Hazardous materials impacts
co B4: Fugitive dust and waste impacts
co BS5: noise from construction plant
co B6: bat collisions with transmission line
co B7: Bat electrocution on the transmission line
co B8: Electric and magnetic fields: coupling effects
e E: Ecology
o EI: Terrestrial woody plant alteration
co E2: Introduction of Alien Invasive Plant Species
o E3: Aquatic Habitat Alteration
o E4: Temporary obstruction of movement of wild-herbivores
o ES: Poaching for bush meat
o E6: Destruction of habitats for herpetofauna
o EZ: Exposure of wild herbivore to electric and magnetic fields

o ES8: Temporary interference of ecosystem service: Pastoral

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e SE: Socioeconomic

°

°

°

°

°

°

°

SEO1: Destruction of fences and gates crossing the way leave

SE02: Impacts associated with construction disturbance

SE03: Improved utilization of compensation payments

SE04: Exposure to Electromagnetic Field (EMF) Exposure

SEOS5: Community participation in maintenance of way leave

SE06: Impacts associated with proposed benefit sharing mechanisms

SEO7: Lack of employment opportunities for indigenous workers

e¢ C: Cumulative impacts

°

°

°

C1: Ecology
C2: Land use
C3: Socio-economics

C4: Air quality and noise

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.2

PROBABILITY

ESIA methodology

The potential impacts associated with t

ie proposed development have been

assessed using the criteria given below.
EXTENT MAGNITUDE
Localized (At localized scale and a few | 1 Small and will have no effect on the | 0
hectares in extent) environment
Study area (The proposed site and its | 2 Minor and will not result in an impact | 2
immediate environs) on the processes
Regional (County level) 3 Low and will cause a slight impact on | 4
the processes
National (Country) 4 Moderate and will result in process | 6
continuing but in a modified way
International (Beyond Kenya) 5 High (processes are altered to the extent | 8
that they temporarily cease)
Very high and results in complete | 10
destruction of patterns and permanent
cessation of the processes
DURATION PROBABILITY
Very short (0 — 1 Years) 1 Highly improbable (<20% chance of 1
occurring)
Short (1 — 5 Years) 2 Improbable (20 — 40% chance of 2
occurring)
Medium term (5 — 15 years) 3 Probable (40% - 70% chance of 3
occurring)
Long term (>15 years) 4 Highly probable (>70% - 90% chance of | 4
occurring)
Permanent 5 Definite (>90% chance of occurring) 5
Method used to determine the environmental risk
Risk = (Extent + Duration + Magnitude) x Probability
CONSEQUENCE (Extent+Duration+Magnitude)
1 2 3 4 5 6 7 8 Q9 1112 «#13 := «14 «15 #16 #17 +18 =#19 20
1
2
3
4
5
Low <30 | Where this impact would not have a direct influence on the
decision to develop in the area
Medium | 30-60 | Where the impact could influence the decision to develop
in the area unless it is effectively mitigated
High >60 | Where the impact must have an influence on the decision
process to develop in the area

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013

Fl
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.3

10.4

Confidence of assessment

The degree of confidence in predictions based on available | Low
information, Kurrent Technologies Ltd. judgment and/or specialist rs

Medium
knowledge

High

Subjectivity in assigning significance

Despite attempts at providing a completely objective and impartial assessment of
the environmental and social implications of development activities, EIA
processes can never escape the subjectivity inherent in attempting to define
significance. The determination of the significance of an impact depends on both
the context (spatial scale and temporal duration) and intensity of that impact.
Since the rationalization of context and intensity will ultimately be prejudiced by
the observer, there can be no wholly objective measure by which to judge the
components of significance, let alone how they are integrated into a single
comparable measure.

This notwithstanding, in order to facilitate informed decision-making, EIAs must
endeavor to come to terms with the significance of the potential environmental
and social impacts associated with particular development activities. Recognizing
this, the Firm of Experts and specialists have attempted to address potential
subjectivity in the current EIA process as follows:

e Being explicit about the difficulty of being completely objective in the
determination of significance, as outlined above;

e Developing an explicit methodology for assigning significance to impacts and
outlining this methodology in detail in this EIA Study. Having an explicit
methodology not only forces the assessor to come to terms with the various
facets contributing towards the determination of significance, thereby avoiding
arbitrary assignment, but also provides the reader of the EJA with a clear
summary of how the assessor derived the assigned significance;

e Wherever possible, differentiating between the likely significance of potential
environmental impacts as experienced by the various affected parties; and

¢ Utilizing a team approach and internal review of the assessment to facilitate a
more rigorous and defendable system.

Although these measures may not totally eliminate subjectivity, they provide an
explicit context within which to review the assessment of impacts.

Assessment of impacts

The key impacts identified by the Firm of Experts are evaluated in this section,
according to the relevant project phases. Design and planning issues have
informed the mitigation measures which are presented for the construction,
operations and decommissioning phases respectively.

In applying the impact assessment methodology, the Firm of Experts used the
precautionary principle to establish significance of impacts and their management

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.1

10.4.1.1

and mitigation, that is, where there is uncertainty or insufficient information, the
Firm of Experts erred on the side of caution.

Avifauna Impacts (AV)

Risk of Electrocution (AV1)

Electrocution of birds is caused when a bird bridges the gap between either a live
phase or an earth component (phase-earth electrocution) or two live phases
(phase-phase electrocutions). A number of species of large birds suffer losses
resulting from electrocution. This would mainly affect birds associated with the
site; and electrocutions on power supply structures by raptors and other medium
sized birds on passage.

Birds sitting on power poles and /or conductors could cause short circuits between
energized wires or short to ground especially numerous medium and large sized
birds using the power poles as perching, roosting and even nesting sites. Birds are
able to cause electrical faults (short circuits on power lines through Bird
pollution). A flashover occurs when an insulator string gets coated with pollutant,
which compromises the insulation properties of the string. When the pollutant is
wetted, the coating becomes conductive, insulation breakdown occurs and a
flashover results. Nests may also cause faults through nest material protruding and
constituting an air gap intrusion. Crows in particular often incorporate wire and
other conductive material into their nests.

The bird species at risk of electrocution within the project footprint area would be
the vultures. After applying the impact assessment methodology, the assessment
shows a High significance, (since species could be killed) but low impact after
mitigation.

Operational phase

Unmitigated Impact: Risk of Electrocution

Extent Duration Magnitude Probability

2 4 6 2

Result: Low (-24)

Comments/Mitigation:

e Provide artificial bird safe perches and nesting platforms placed at a safe
distance from the energized parts

¢ Cross-arms, insulators and other parts of the power lines can be constructed
so that there is no space for birds to perch where they can be proximate to
energized wires.

e All terminal structures (transformers) should be constructed with sufficient
insulation on jumper wires and surge arrestors

Mitigated Impact: Risk of Electrocution

Extent Duration Magnitude Probability

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

s
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

1 1 2 1

Result: Low (-4)

Confidence of assessment: High

10.4.1.2 Risk of collision (AV2)

Collisions are a significant threat posed by overhead lines to birds. Those that
would be mostly impacted are bustards, storks, cranes and various species of
ducks observed. These species are mostly heavy-bodied birds with limited
maneuverability, which makes it difficult for them to take the necessary evasive
action to avoid colliding with power lines.

Collision with power lines is a lesser-known problem than electrocution and is
harder to detect because it can occur at any point along the transmission line.
Collision risk is influenced by the topography of surrounding terrain and the
proximity of lines and pylons to nests and other areas used frequently by local
species.

Potential impact through collision could occur along river valleys that are mostly
utilized by birds especially during the dry season. In most cases the impact of
collision would lead to immediate death or fatal injuries.

This was identified as a significant impact on avifauna due to the abundance of
medium size winged species and raptors that are present in the area which are
vulnerable to collisions. Mitigation in the form of earth wire marking will assist to
reduce the impact. The transmission line passes through riverine habitat, valleys
and grasslands which are all sensitive areas from an avifauna perspective.

The open patches of grassland may attract species such as storks which could be at
risk of collisions however these patches of grassland are small and any impact
should be minimal.

Construction and Operational phase

Unmitigated Impact: Risk of collision

Extent Duration Magnitude Probability

2 4 6 3

Result: Medium (-36)

Comments/Mitigation:

¢ Contractor should consider installing line marking to increase the visibility of
the line. There are three general types of line marking devices: aerial marker
spheres, spirals, and suspended devices

¢ Consider transmission line placement that takes migratory patterns and high
bird-use areas into account.

e Consider line orientation that considers biological and environmental factors
such as bird flight paths, prevailing winds, and topographical features

Mitigated Impact: Risk of collision

Extent Duration Magnitude Probability

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

S
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.1.3

2 4

Result: Low (-20)

Confidence of assessment: Medium

Disturbance and habitat destruction (AV3)

During the construction phase, sections of natural habitat will be destroyed
through clearing activities associated with the transmission line wayleave, creation
of access roads and the substation. There could be a potential loss of habitat for
woodland avifauna as a result of clearing activities.

Disturbance will potentially occur to avifauna during the construction phase and
intermittently in the operations phase. If best practices are followed, disturbances
can be kept to a minimum by for example, driving within speed limits. Sensitive
areas include the valleys and open grasslands and care should be taken not to
disturb avifauna nesting in and around these areas.

Pre-construction and Construction phase

Unmitigated Impact: Disturbance and habitat destruction

Extent Duration Magnitude Probability

2 4 6 2

Result: Low (-24)

Comments/Mitigation:
e Destruction of woody grassland during construction should be minimized.

e Destruction of riparian habitats and water pans during construction and
operation should not be allowed

e = The activities of the construction and operations staff must be restricted to the
wayleave and immediate surrounds.

e Birds should not be exposed to more disturbance than is inevitably brought
about by construction and operations activities.

e Care should be taken in sensitive areas such as grassland, wetland and valleys
not to create more disturbance than is necessary. Access of machinery and
vehicles to these areas should be carefully controlled and maintenance and
construction activities must be restricted to the wayleave where practical

Mitigated Impact: Disturbance and habitat destruction

Extent Duration Magnitude Probability

2 2 2 2

Result: Low (-12)

Confidence of assessment: High

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013

S
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.2

10.4.2.1

Bats (B)

Habitat alteration and disturbance (B1)

During the construction of concrete foundations to hold the power pylons
considerable use of machines, trucks and other vehicles is envisaged. This will
result in the removal of surface vegetation, trampling, and even clearance
culminating into the alteration of natural habitat presently used by bats as foraging
and roosting, especially foliage roosting bats.

Trees or shrubs used as roost by resident bats on the wayleave may be removed to
give way for pylon foundation. That could lead to the loss of roosting habitat for
bats. The sheer presence of heavy construction machines and vehicles in habitats
used by bats may also affect bats through visual and auditory scare in the area. In
general terms individual bats presently using the proposed site for foraging,
breeding or roosting could potentially be impacted as construction proceeds
through clearing vegetation at pylon sites, access tracks and involves noisy heavy
engines.

Pre-construction and Construction phase

Unmitigated Impact: Habitat alteration and disturbance

Extent Duration Magnitude Probability

2 4 4 3

Result: Medium (-30)

Comments/Mitigation:

e Use of existing tracks and roads in the general as far as possible will help
minimize construction of access roads to deliver materials.

e Clearance of plants (trees and shrubs especially) should be minimized unless
necessary. This should be easy to observe as trees and shrubs in the area are
already short below overhead cables.

e Pylons positions should be aligned to avoid water points identified in above
section.

Mitigated Impact: Habitat alteration and disturbance

Extent Duration Magnitude Probability

1 2 4 3

Result: Low (-21)

Confidence of assessment: High

Operations Phase

Unmitigated Impact: Habitat alteration and disturbance

Extent Duration Magnitude Probability

2 4 4 3

Result: Medium (-30)

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Comments/Mitigation:

e Frequent and regular maintenance of vegetation on the wayleave may help
resident bats get used to routine changes.

e The clearance (should not be total) and the activity should be done outside
breeding season of most resident bat species

Mitigated Impact: Habitat alteration and disturbance
Extent Duration Magnitude Probability
2 4 2 2

Result: Low (-16)

Confidence of assessment: High

10.4.2.2 Construction site waste generation (B2)

Construction activities that lead to the erection of power pylons, substations at
either end involve moving soil and vegetation to and from the sites. For instance,
is expected that soil and surface rocks will be removed to create concrete
foundation for the pylons. How this top soil is disposed off could potentially have
impact on habitats of bats in and around the wayleave. The top soils may affect
bats by silting surface waters used by resident bats. Because of the small sizes of
water points observed in the proposed right-of-way, the soils generated may
actually fill the water points. Oil spill from construction engines transformer
coolants could also spread to surface waters used by foraging bats thereby
poisoning them

Pre-construction and Construction phase

Unmitigated Impact: Construction site waste generation

Extent Duration Magnitude Probability

2 2 2 4

Result: Low (-24)

Comments/Mitigation:

¢ Comprehensive waste management should help
accumulation on site.

in minimizing waste

¢ Oil spill handling strategy especially mopping up oil immediately after spill,
engine maintenance particularly oil change off site plan should help avoid
pollution due to oils

Mitigated Impact: Construction site waste generation

Extent Duration Magnitude Probability

2 1 2 2

Result: Low (-10)

Confidence of assessment: High

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.2.3 Hazardous materials impacts (B3)

Transformers which may be used as part of the transmission line project could
potentially be sources of contamination arising from leaked used transformer oils.
Vegetation maintenance along the wayleave can either be done manually using
slashers or using herbicides.

The above types of chemicals which may be used as coolants and herbicides could
be potential pollutants or hazardous to bats and other organisms. They may end up
as spills or wastes in bat habitats.

Transformer oils while in use, generate hazardous chemicals such as
Polychlorinated Biphenyls (PCB) and Sulfur Hexafluoride (SF6). The latter is a
greenhouse gas whose effect may span beyond project footprint and affect more
species beyond bats. Used transformer oil spills in the environment may find its
way to surface waters, food resources (fruits, insects) for bats with detrimental
health effects. Herbicides used for wayleave vegetation maintenance may also
have health risks to resident bats. If this is the recommended means of maintaining
vegetation then a clear plan of handling, storage and preventing spills should be
developed and discussed with stakeholders before construction. Overall,
comprehensive hazard chemical handling strategy is therefore emphasized
throughout the stretch of the transmission line.

Pre-construction and Construction phase

Unmitigated Impact: Hazardous materials impacts

Extent Duration Magnitude Probability
2 4 4 3
Result: Medium (-30)

Comments/Mitigation:

e SF6 use should be minimized and if used in high voltage circuitry such as
>350Kv then equipment with low leakage rate (<99%) .

e¢ PCB use should be accompanied by comprehensive handling, response
strategy in case of spill.

e Old transformers should be changed on time to minimize leakages. They
should be stored in concrete floors and rooms with roofs to avoid precipitation

Mitigated Impact: Hazardous materials impacts

Extent Duration Magnitude Probability
2 4 2 2
Result: Low (-16)

Confidence of assessment: High

Chapter: Environment and social impact assessment

8

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.2.4

10.4.2.5

Fugitive dust and waste impacts (B4)

Dust generated during the construction of foundations and heavy vehicles
movements on access tracks can also affect the foraging success of resident bats
especially at night when they are active. There is therefore a need to assess the
risk of resident bats starving due to dust-induced poor visibility of prey. Dust
control measures are necessary during construction to avoid accumulation of dust
on fruits, vegetation used by bats as food, prey and roosting sites.

Pre-construction and Construction phase

Unmitigated Impact: Fugitive dust and waste impacts

Extent Duration Magnitude Probability

2 1 2 3

Result: Low (-15)

Comments/Mitigation:

e This impact is low but can be made less in magnitude and extent when dust
mufflers are used and watering is done on the construction sites where dust
more likely to be an issue.

¢ Construction can be timed when the ground is not too dry and dusty and bats
are not desperate

Mitigated Impact: Fugitive dust and waste impacts

Extent Duration Magnitude Probability

1 1 2 3

Result: Low (-12)

Confidence of assessment: High

Noise from construction plant (B5)

Resident bats moving over the proposed transmission line live in natural habitats
and perhaps village manayattas away from loud noise from heavy machines and
vehicles. The use of these loud-noise producing vehicles in an otherwise quiet
environment present both audible and visual scare which may affect foraging,
mating and roosting habits of the resident bats.

Pre-construction and Construction phase

Unmitigated Impact: Noise from construction plant

Extent Duration Magnitude Probability

2 1 4 4

Result: Low (-28)

Comments/Mitigation:

e Silencers fitted to the engines could significantly reduce impact of noise to
bats.

Chapter: Environment and social impact assessmen

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.2.6

10.4.2.7

e Switching off engines not in use can also reduce noise duration and intensity

Mitigated Impact: Noise from construction plant

Extent Duration Magnitude Probability

2 1 2 2

Result: Low (-10)

Confidence of assessment: High

Bat collisions with transmission line (B6)

Overhead power transmission cables, steel lattice towers supporting the power
transmission cables, etc. rise high enough in space to pose risks of collision with
flying animals. There is therefore concern that cumulatively there could be risk of
bats crashing into the lattice towers especially when they are erected in migratory
paths and congregatory habitats such as roosts.'There could also be potential
positive impacts of towers acting as roosts to some bats.

Construction and Operational phase

Unmitigated Impact: Bat collisions with transmission line

Extent Duration Magnitude Probability

2 2 2 3

Result: Low (-18)

Comments/Mitigation:

e Echolocating bats are less likely to fall victim of crushing into overhead
cables.

e According to study results, fruit bats which could be vulnerable are rare and
often fly lower than proposed height

Mitigated Impact: Bat collisions with transmission line

Extent Duration Magnitude Probability

2 2 2 3

Result: Low (-18)

Confidence of assessment: High

Bat electrocution on the transmission line (B7)

Bats may be electrocuted by electric power lines when a part of their body,
normally wing membranes simultaneously get in contact with energized wire and
neutral, energized wire and earthed object or touching two energized wires same
time. The probability of this happening is more likely when wires are close
together, the size of wing span of a bat (10cm-60cm apart). Bats will not be
electrocuted when they get in contact with a single wire, energized or otherwise.

' IFC., 2007. Environmental Health and Safety Guidelines page 5.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

ES
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.2.8

Operational phase

Unmitigated Impact: Bat electrocution on the transmission line

Extent Duration Magnitude Probability

2 5 4 3

Result: Medium (-33)

Comments/Mitigation:

e This risk is real and can be huge if the cables are close to each other. Many
bat species recorded in this area include curious species capable of
inspecting, and feeding close to cables and could be at risk when their wings
touch two cables as explained above. Young bats may be more at risk as they
often fly close to potential perches.

e Keeping cables far apart >60cm, will certainly minimize or eliminate this risk
of electrocution along the lines.

e Where wide spacing of electric cables is not practical then insulation is
recommended

Mitigated Impact: Bat electrocution on the transmission line

Extent Duration Magnitude Probability

2 4 2 2

Result: Low (-16)

Confidence of assessment: High

Electric and magnetic fields: coupling effects (B8)

Electric and magnetic fields are invisible lines of force emitted by electric devices
such as electric wires/cables”. They may affect the living body if exposed, by
interfering with electric or magnetic conditions of cell, tissue or organ or system.

Importantly though, a lot of in vitro tests on short-term exposure to
electromagnetic fields (EMF), especially cellular and tissues responses have been
observed but with no clear exposure-response*. However caution is emphasized in
the guidelines provided in ICNIRP, UNEP/WHO 1993) and limits of 100 kHz for
human exposure, leaving other living organisms to professional judgment.

Since ICNIRP suggests that effects are inversely proportional to body size and
age", (table 2 on page 11), smaller animals such as bats could be more at risk if
they have prolonged exposure to time varying low-frequency EMFs. The limit is
set to 100kHz -30 GHz for humans.

? TFC., 2007. Environmental Health and Safety Guidelines page 5.
3 Same as above (ICNIRP, 1998)

44 ICNIRP 1998.ICNIRP Guidelines for limiting exposure to time-varying electric, magnetic and
electromagnetic Fields. Health Physics 74(4): 494-522

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Operational phase

Unmitigated Impact: Electric and magnetic fields: coupling effects

Extent Duration Magnitude Probability

2 4 2 2

Result: Low (-16)

Comments/Mitigation:

e Bat studies show low densities even at the watering points. Only few
individuals are therefore exposed and could be at risk.

e Re-aligning the transmission off the watering points will certainly reduce this
risk further. It is hard to eliminate this risk as bats will still wander near the
electric cables

Mitigated Impact: Electric and magnetic fields: coupling effects

Extent Duration Magnitude Probability

2 4 2 1

Result: Low (-8)

Confidence of assessment: High

10.4.3 Ecology (E)

10.4.3.1 Terrestrial woody plant alteration (E1)

Terrestrial woody plants could be adversely affected by the wayleave construction
activities. The proposed transmission line passes over landscape that has isolated
sparse woodland especially occurring in the seasonal river (stream) valley.
Construction of the wayleave therefore would have a negative impact on the
system such as creating disconnection of the small habitats (isolated woodland),
the riverine woodland, for instance, at causing fragmentations; where habitat is
small it can be reduced significantly to the size of the habitat.

Pre-construction and Construction phase

Unmitigated Impact: Terrestrial woody plant alteration

Extent Duration Magnitude Probability

3 4 4 3

Result: Medium (-33)

Comments/Mitigation:

e The impact could influence the decision to develop in the area unless it is
effectively mitigated.

e Traditional construction of a wayleave that involves grading of the belt should
be avoided. This causes damage to vegetation and habitats that they provide
to animals.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.3.2

e Avoid grading in areas with high slope angles to avoid future possible erosion

e¢ Minimize grading of rugged areas by looking for alternative passage within
the 60 m wayleave.

e Avoid cutting of short trees that heights are lower than the power line. Height
difference should be maintained at least 15 m.

e¢ When points of erecting pylons is exactly on cluster of bushes, offset
backwards or forward within the proposed line to avoid destruction of the
potential habitats or refugia for reptiles and small mammals

Mitigated Impact: Terrestrial woody plant alteration

Extent Duration Magnitude Probability

3 2 2 1

Result: Low (-7)

Confidence of assessment: High

Introduction of Alien Invasive Plant Species (E2)

The means of introduction of an Alien Invasive Plant Species (AIPS) in an area is
not easy to determine. It is normally essential to know in order to strategize how
to control the introduction and spread of AIPS in an area. Fear of AIPS is that they
displace indigenous plant species and the area does not provide good habitat and
forage to animal species. In areas where AIPS is introduced, the landscape for
terrestrial habitat changes significantly with other plant species displaced or
suppressed.

Most environmental managers are challenged by the AIPS because they pose
unusual characteristics which lack management measures. For instance, some
AIPS could be poisonous when eaten by wild herbivores.

AIPS are normally detected after construction activities of the project are over.
Introduction of AIPS would be accidental through the gravels used for leveling
roads and/or equipment that has soils with propagules of AIPS.

Pre-construction and Construction phase

Unmitigated Impact: Introduction of Alien Invasive Plant Species

Extent Duration Magnitude Probability

3 5 4 4

Result: Medium (-48)

Comments/Mitigation:

e Equipment to be used should be decontaminated e.g. washing equipment to
remove soil potentially carrying AIPS propagules

e Avoid importing soils/gravels to use for level grounds for vehicles to pass in
ROW. If brought from outside, the surface of the soil should be removed to
avoid mixing of soils potentially harboring AIPS propagules with the lower
soil profiles.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e Since AIPS appears later after soil disturbance, aftermath proliferation of
AIPS should be controlled by reducing their population and recruitment

Mitigated Impact: Introduction of Alien Invasive Plant Species

Extent Duration Magnitude Probability
1 4 2 2
Result: Low (-14)

Confidence of assessment: High

10.4.3.3 Aquatic Habitat Alteration (E3)

The clearing of the wayleave for construction related activities of the transmission
line may include passage through riverine habitat, marshes and rivers (permanent
or seasonal). The removal of riverine woodland would be inevitable in order to
create the wayleave. The Kipeto-Isinya area does not have permanent rivers but
has seasonal stream valleys crossed by the proposed transmission line, water pools
on seasonal rivers and water-pans on the side of the proposed wayleave.

The construction activities of plant and equipment may potentially cause the soil
to be susceptible to runoffs. During rainy season, downstream areas are normally
affected by sediment loads from upstream areas. Erosion may occur on areas with
weak soil during rainy season. Construction activities might demand water and
any attempts of water extraction from the resources could probably drain water
that serves an ecological role in the area. The water pools also serve livestock and
domestic uses.

Pre-construction and Construction phase

Unmitigated Impact: Aquatic Habitat Alteration

Extent Duration Magnitude Probability
2 2 4 4
Result: Medium (-32)

Comments/Mitigation:

e There is need to ensure sedimentation is not caused in the drainage system.

¢ Minimization of activities that disturb soil layer near the river valley would
contribute to the conservation of the system

Mitigated Impact: Aquatic Habitat Alteration

Extent Duration Magnitude Probability
1 1 2 2
Result: Low (-8)

Confidence of assessment: High

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.3.4 Temporary obstruction of movement of wild-herbivores (E4)

The Kipeto-Isinya landscape is within the Athi-Kapiti plains and provides
ispersal areas for wildlife during wet seasons. During dry season, wild animals
move towards the Nairobi National Park. The forage conditions for the wild
herbivores are adversely affected during this season, depriving them of food. Only
the isolation of woodland remains serving small mammals, reptiles and birds as
refugia.

Project development will potentially affect activities and behaviors of mammal
species. The species depend on the area for habitats, foraging grounds and
migration during dry season. Some of the mammals prefer woodlands or bush
lands, riverine, grasslands and rocky areas. Activities leading to interference of
movements of the animal are viewed as adverse to the species.

Generally, during the construction of the power line, there will be movements of
vehicles and noise generated by vehicles and construction equipment. The noise
would potentially scare animals away from dispersal areas. Speed of the vehicles
used in the area would be a concern to lives of Thompson Gazelles. The gazelles
normally graze in a group and they tend to follow each other. A vehicle
intercepting a group crossing road runs a risk of hitting individuals which
normally tries to catch up with the rest.

Pre-construction and Construction phase

Unmitigated Impact: Temporary obstruction of movement of wild-herbivores

Extent Duration Magnitude Probability
2 2 4 4
Result: Medium (-32)

Comments/Mitigation:

e Speed of vehicles should be controlled at a maximum limit of 40 km/h. Once a
driver notices a herd of gazelles is crossing s/he should wait until all have
crossed or slow down to avoid hitting individuals

e Avoid grading or clearing of vegetation where the mounds of moles and
Aardvark holes occur. These are probably their hidings from predators and
severe climate conditions.

¢ Construction activities should be restricted to day time from 6am to 6pm. This
provides time for foraging for nocturnal animals. This group is normally
sensitive to presence of human activities and flood lights at night.

e During dry season the upland is dry of grasses but the lowland still has grass,
herbs and shrub reserves. Most of herbivores migrate to this area thus
construction activities during dry season can affect utilization of this area.
Construction should therefore be scheduled after the onset of rainfall.
Generally, vegetation in the area responds quickly to rainfall hence
herbivores will disperse to avoid any adverse impacts.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Mitigated Impact: Temporary obstruction of movement of wild-herbivores

Extent Duration Magnitude Probability

1 1 2 2

Result: Low (-8)

Confidence of assessment: High

10.4.3.5 Poaching for bush meat (E5)

During the construction phase, there is a potential of poaching wild herbivores for
bush meat. This could be an adverse impact of the project depending on the
discipline of the selected contractor(s). The location of the project footprint area is
convenient for quick transportation of bush meat to Nairobi market.

Pre-construction and Construction phase

Unmitigated Impact: Poaching for bush meat

10.4.3.6

Extent

Duration

Magnitude

Probability

3

1

4

3

Result: Low (-24)

Comments/Mitigation:

e Personnel should be screened when entering and leaving construction sites.

e Enhance screening of local contract workers using local community

e Local people should be alerted by the contractor to be able to detect visitors

potential of poaching

Mitigated Impact: Poaching for bush meat

Extent

Duration

Magnitude

Probability

1

1

1

2

Result: Low (-6)

Confidence of assessment: High

Destruction of habitats for herpetofauna (E6)

The construction activities could potentially affect movement of the herpetofauna
species within the wayleave area. Most herpetofauna species hide in holes, under
stones and rock crevices. Disturbance during construction by excavation and
grading by earth movers might destroy habitats of this species.

The speed at which vehicles move in the area will determine occasions of road kill
accidents. Normally the herpetiles crawl and they are prone to road kills by
vehicles. Species normally affected are snakes, lizards and geckos.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.3.7

Pre-construction and Construction phase

Unmitigated Impact: Destruction of habitats for herpetofauna

Extent Duration Magnitude Probability

2 2 4 3

Result: Low (-24)

Comments/Mitigation:

e Impact on the species will be localized. Disturbance of their habitats would
affect negatively the hidings of geckos and lizards in the rock outcrop area.

e Implementation of operation times, speed limit and driver’s keenness can
potentially reduce this impact.

Mitigated Impact: Destruction of habitats for herpetofauna

Extent Duration Magnitude Probability

2 1 2 2

Result: Low (-10)

Confidence of assessment: High

Exposure of wild herbivore to electric and magnetic fields (E7)

EMF is associated with the power transmission lines. EMF is invisible lines of
force emitted by and surrounding any electrical device. Electric fields are shielded
by materials that conduct electricity, and other materials, such as trees and
building. Magnetic fields pass through most materials and are difficult to shield.
Both electric and magnetic fields however, decrease with distance. There is
concern over risks of electrocution and potential health associated with the
exposure to EMF on human than wild animals though the evidence on the latter is
weak.

Normally areas cleared for ROW experience dominance of grasses. The extensive
area also provides wild herbivores with an open area safe from predators. The
amount of time the herbivore spent under the pylon cables will determine how
much they will be exposed. It is not clear how the EMF would affect wild
mammals but a general fear is expressed on the unknown magnitude of impact.

Some locals have expressed fear of possible electrocution through the wire fences
that crosses the landscape. This also includes fear for the lives of their livestock
and wild herbivores. Accounts from people from different places where pylons
and powerful transformers are located indicate that people normally feel dizzy
when they stay near the utilities for few hours. In addition, metallic object conduct
electricity during rainfalls. This accounts and experience has not been
scientifically validated but is considered in this review to address opinions.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.3.8

Operations phase

Unmitigated Impact: Exposure of wild herbivore to electric and magnetic fields

Extent Duration Magnitude Probability

1 5 2 2

Result: Low (-16)

Comments/Mitigation:

e Excessive clearing of vegetation should be avoided to prevent incidences of
wild herbivores congregating along the wayleave.

e Incase there will be possible electric inductions on wire fences, rubber breaks
should be introduced on wires to avoid possible conduction of electric
domains.

Mitigated Impact: Exposure of wild herbivore to electric and magnetic fields

Extent Duration Magnitude Probability

1 5 1 2

Result: Low (-14)

Confidence of assessment: High

Temporary interference of ecosystem service: Pastoral (E8)

The Kipeto-Isinya landscape is utilized by both livestock and wild herbivores,
which interact in grazing areas as observed during the field study. Unlike the wild
herbivores, livestock are led to grazing areas and thus where they go is determined
by the pastoralists. Moreover, presence of human and the activities does not
prevent them from utilizing pastors.

During the construction phase, livestock herds may be adversely affected by the
movement of vehicles. Since livestock would easily move out of way compared to
wild herbivores, they run a risk of accidents with the vehicles.

Just like the wild herbivores, changing the vegetation types along the ROW would
also affect them. The lowlands which apparently reserve grasses for long during
the dry season are also used by pastoralists from the area. The construction
activities would cause interference; however, the impact is envisaged to be
temporary.

Pre-construction and Construction phase

Unmitigated Impact: Temporary interference of ecosystem service

Extent Duration Magnitude Probability

2 1 4 2

Result: Low (-14)

Comments/Mitigation:

e This mitigation controls behavior in the field during construction.

¢ Speed of vehicles should be controlled at a maximum limit of 40 km/h. Once a

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.4

10.4.4.1

10.4.4.2

driver note livestock herds nearby or crossing s/he should wait until all have
crossed or slow down to avoid hitting individuals

Mitigated Impact: Temporary interference of ecosystem service

Extent Duration Magnitude Probability

1 1 1 1

Result: Low (-3)

Confidence of assessment: High

Socio-economic (SE)

Destruction of fences and gates (SE01)

Some land owners have erected paddock fences and gates to retain their livestock
and for security purposes. During the construction phase, the contractor(s) may
destroy some of the fencing/gates in order to gain access to the wayleave, causing
potential adverse impacts to livestock in fenced areas.

During the operational phase, Kenya Power will need access to the wayleave for
operations and maintenance purposes and may potentially destroy such fences if
access is not easily gotten.

Pre-construction and Construction phase

Unmitigated Impact: Destruction of fences and gates

Extent Duration Magnitude Probability

2 2 2 4

Result: Low (-24)

Comments/Mitigation:

e The Contractor should mind the fences and gates during construction and
return them after accessing the wayleave

e As an alternative, the contractor could erect new fences and gates across the
transmission line wayleave. Land owners can then continue construction of
their fences to keep the integrity of individual paddocks

Mitigated Impact: Destruction of fences and gates

Extent Duration Magnitude Probability

1 1 2 2

Result: Low (-8)

Confidence of assessment: Medium

Impacts associated with construction disturbance (SE02)

Construction phase activities will include clearing the wayleave, excavation for
foundations of the towers, construction noise, traffic associated with construction
plant and equipment, dust emissions, etc.

Chapter: Environment and social impact assessmen

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.4.3

These activities could have potential adverse impacts on the existing serene
environment within the project footprint area and its environs if not suitably
mitigated.

There will be minimal impacts associated with disturbance during the operational
phase of the project.

Pre-construction and Construction phase

Unmitigated Impact: Impacts associated with construction disturbance

Extent Duration Magnitude Probability

1 2 4 4

Result: Low (-28)

Comments/Mitigation:

e The Contractor should develop and implement a construction HSE
management plan to manage the impact of construction disturbances on the
environment.

¢ Contractor should manage construction traffic especially its impact on
grassland resources.

Mitigated Impact: Impacts associated with construction disturbance

Extent Duration Magnitude Probability

1 1 2 2

Result: Low (-8)

Confidence of assessment: High

Improved utilization of compensation payments (SE03)

Compensation will be paid to land owners based on easement agreements signed
between each one and KEL. Currently, several land owners owning land along the
wayleave have intermittent income streams. The compensation amounts are
expected to be significant; most Masai land owners are pastoralists and it is
anticipated that the proceeds from the easement agreements will be used to
advance their pre-occupation and wealth through acquisition of more livestock,
better housing, access to clean water, etc.

Pre-construction, Construction and Operational phase

Unmitigated Impact: Improved utilization of compensation payments

Extent Duration Magnitude Probability

2 2 2 2

Result: Low (+12)

Comments/Mitigation:

e Land owners that receive compensation would get a better return on their
investment through basic financial management training that could be offered
through vocational colleges

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.4.4

10.4.4.5

e The proposed community trust should consider assisting affected land owners
with legal advice related to financial management of their newly acquired
resources.

Mitigated Impact: Improved utilization of compensation payments

Extent Duration Magnitude Probability

2 4 2 4

Result: Medium (+32)

Confidence of assessment: Medium

Exposure to Electromagnetic Field (SE04)

During the public/stakeholder consultations, it was felt that there may be an
adverse occupational health impact to humans and animals arising from exposure
to electro-magnetic fields (EMF) generated by the high tension transmission lines.

From a literature review on the subject, it was established that scientific research
is inconclusive on the adverse impacts of EMF from conventional 30-40 meters
high transmission lines on humans and animals. Some studies suggest that the
field strength on a 132 kV line at a height exposure of 30-40m is less than what
one would ordinarily be exposed to in a domestic setup.

Operational phase

Unmitigated Impact: Exposure to Electromagnetic Field (EMF)

Extent Duration Magnitude Probability

2 5 4 2

Result: Medium (-22)

Comments/Mitigation:

e No permanent structures will be allowed within the 60m wide wayleave; this
will be enforced by Kenya Power

e Residents should limit their exposure by staying away from the 60m wayleave

Mitigated Impact: Exposure to Electromagnetic Field (EMF)

Extent Duration Magnitude Probability

2 1 2 2

Result: Low (-10)

Confidence of assessment: High

Maintenance of transmission line way leave (SE05)

The proposed transmission line wayleave will require periodic maintenance to
ensure that vegetation does not grow too tall that vehicle movements are restricted
along it. The maintenance activities will include slashing overgrown grass to
manageable levels and ensuring that there is a semblance of a track that can
traversed by appropriate Kenya Power vehicles.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd.

Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.4.4.6

Additionally, the maintenance of the wayleave will include making sure that
fences and gates erected across the wayleave are in a good state of repair. This
will ensure that paddock fences and gates as well as general security are
maintained along the wayleave.

During the public/stakeholder consultation meetings, the community expressed
interest in being provided with employment opportunities by Kenya Power to
maintain the wayleave. This is seen as a positive social impact which will enhance
maintenance, security and good relationships between Kenya Power and the local
community along the transmission line corridor.

Operational phase

Unmitigated Impact: Maintenance of transmission line way leave

Extent Duration Magnitude Probability

2 4 4 2

Result: Low (+22)

Comments/Mitigation:

e Kenya Power should consider providing employment opportunities for
maintenance and surveillance of the transmission line wayleave to the local
communities living along the route

e Kenya Power should have periodic engagement sessions with the local
community on the hazards associated with the 220kV transmission line

e If Kenya Power provides employment to the local community, they should
consider providing motor bikes for the surveillance of the transmission line
corridor

Mitigated Impact: Maintenance of transmission line way leave

Extent Duration Magnitude Probability

2 4 6 4

Result: Medium (+48)

Confidence of assessment: High

Impacts associated with proposed benefit sharing mechanisms
(SE06)

The potential benefits of community projects that arise from being part of the
proposed Community Trust significantly improves the living status of the Maasai
within the transmission line footprint area and the larger community.

Once the community trust is in operation, it is expected that social infrastructure
will be improved in the Kipeto area e.g. schools, water boreholes, health facilities,
electricity, etc. While the details related to the relationship between the
transmission line land owners and land owners in the wind energy project are to
be detailed in the community trust document, the expectations arising from the
transmission line project potentially improves the social wellbeing of the
communities living in the wind farm and transmission line project footprint areas
respectively. This is seen as a positive impact in the operational phase.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Operational phase

Unmitigated Impact: Impacts associated with proposed benefit sharing

mechanisms
Extent Duration Magnitude Probability
2 4 2 2

Result: Low (+16)

Comments/Mitigation:

access funds for community projects within a benefit sharing plan.

e¢ The proponent should consider including the Kipeto transmission line
community in the Kipeto Wind Energy Community Trust mechanism and

e The contractor should consider local youth in unskilled jobs available both
during construction and way leave maintenance during operations phase

Mitigated Impact: Impacts associated with proposed benefit sharing mechanisms

Extent Duration Magnitude Probability

2 4 6 3

Result: Medium (+36)

Confidence of assessment: Medium

10.4.4.7. Lack of employment opportunities for indigenous workers (SE11)

In order to build a skills base, provide employment opportunities and transfer
knowledge to the local communities, it is essential to create organizational
capacity among the local Masai community. The type of organizational capacity
required for the proposed project during the construction and operational phase is
skilled, semi-skilled and unskilled; however the local community may only have
unskilled labor thus locking them out of potential semi-skilled and skilled

opportunities.

During the construction and operations phases, there will be a requirement for
skilled, semi-skilled and unskilled jobs. Presently, there is a lack of sufficiently

trained skilled and semi-skilled workers available in the community.

During the construction phase, if the main contractor does not give priority to
sourcing labor from the local Masai communities, there could be potential

conflicts which could arise. During the operational phase, potential conflic

s could

arise if the Operations and Maintenance company does not provide priority for

jobs to the local Masai community.

Construction and Operational phase

Unmitigated Impact: Lack of employment opportunities indigenous workers

Extent Duration Magnitude Probability

2 4 6 3

Result: Medium (-36)

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.5

Comments/Mitigation:

e During the construction phase, the contractor should give first priority for
skilled, semi-skilled and unskilled jobs to the local Masai communities. In the
absence of suitably competent persons, the contractor should develop and
implement a skills based program to develop the local Masai communities.

e During the operational phase, the proponent should develop and implement
skills based organizational capacity development plans that include
development of local Masai communities to provide semi-skilled and skilled
labor for maintenance and surveillance of the wayleave.

e The organizational capacity development plan should include a Human
Resource Management plan that has a Training system for implementation to
achieve the objectives of the Plan.

e¢ The community should be encouraged to participate in the proponent’s
organizational capacity monitoring and review process

Mitigated Impact: Lack of employment opportunities indigenous workers

Extent Duration Magnitude Probability

2 4 2 2

Result: Low (-16)

Confidence of assessment: Medium

Cumulative Impacts (C)

Cumulative impacts may result when the environmental effects associated with a
proposed project are superimposed on, or added to, either temporary (construction
related) or permanent (operation related) impacts associated with past, present, or
reasonably foreseeable future projects. Although the individual impact of each
separate project may be minor, the additive or synergistic effects of multiple
projects could be significant.

Existing conditions in the vicinity of the proposed transmission line project reflect
the minimal past changes brought about by long-term human occupancy and use
of the project area.

Currently, the transmission line project is in the procurement phase; the
environmental mitigation measures will be incorporated into the project by the
successful contractor. Subsequent to this, the construction of the proposed project
will commence. At the time of undertaking the EIA Study, it is envisaged that
construction of the proposed transmision line project will commence in the second
or third quarter of 2014 and take about 12 months to complete.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.5.1

As Kenya moves towards implementation of its Vision 2030 economic blueprint,
there are a number of linear tranmsission line projects that are envisioned to be
implemented. Some or all of these projects may be constructed during the same
period as the proposed transmission line project which would thus have
cumulative environmental and social impacts. Some of the projects envisaged
under the Vision 2030 economic blueprint include:

e The Ethiopia — Kenya interconnection transmission line;

e The on-going upgrading of the 400kV high tension transmission lines between
Rabai and Isinya;

e The proposed Isinya — Suswa transmission line; and
e The 400kV Loyongolani — Suswa transmission line.

With the exception of the on-going Rabai — Isinya 400kV high tension
transmission lines project, the other projects currently do not have specific time
frames for commencement; however these projects may cumulatively or
additively impact resources that would be affected by construction and operation
of the proposed transmission line project. Construction schedules of the future
projects depend on factors such as economics, funding, and politics. Projects and
activities included in this analysis are generally those of comparable magnitude
and nature of impact. More geographically distant projects are not assessed
because their impact would generally be localized and, therefore, would not
contribute significantly to cumulative impacts in the proposed project area.

Ecology (C1)

When projects are constructed at the same time or close to the same time, they
would have a cumulative impact on vegetation and wildlife occurring in the area
where the projects would be built.

The transmission line wayleave clearing and grading and other construction
associated activities along with other envisioned transmission line projects 400kV
Rabai — Nairobi transmission line, the Isinya — Embakasi transmision line, etc.
would result in the removal of vegetation, alteration of existing herbivore habitats
and other secondary effects such as increased population stress, predation, and
establishment of invasive plant species. The loss of vegetation could also
indirectly affect vegetation remaining adjacent to the wayleave. These effects
would be greatest where other projects are constructed within the same time frame
and area as the proposed project.

The propsoed transmission line passes through undulating terrain comprised of
short grasses and a few trees. The cumulative impact of the proposed project on
vegetation in the area would be minimal because most of the vegetation cover
types crossed by the proposed transmission line would be allowed to return to
preconstruction conditions.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

10.5.2

10.5.3

While the Vision 2030 projects mentioned in 10.6 could potentially fragment
wildlife habitat, this effect would be minimal because many of the proposed
projects are linear projects that, similar to the line propsoed transmission line
project, would primarily occur within a wayleave or right-of-way. It is envisaged
that the Vision 2030 linear projects would implement mitigation measures during
the ESIA stage designed to minimize the potential for long-term erosion, increase
the stability of site conditions, and in many cases control the spread of noxious
weeds, thereby minimizing the degree and duration of the cumulative impacts of
these projects.

Land use (C2)

The proposed transmission line project and other similar foreseeable linear
projects would result in both temporary and permanent changes to current land
uses. Much of the land along the wayleaves that would be disturbed by
construction of the proposed transmission line is presently zoned as agricultural
land.

While most of these projects would have permanent impacts on land uses, the
majority of land use impacts associated with transmisssion lines would be
temporary, as most land owners and land users would be allowed to revert to prior
uses following construction.

Socioeconomics (C3)

Present and reasonably foreseeable future projects and activities could
cumulatively impact socioeconomic conditions in the project area. Employment,
housing, infrastructure, and public services could experience both beneficial and
detrimental impacts.

Economy and employment

The linear and other transmission line projects considered in this section would
have cumulative effects on employment during construction if more than one
project is built at the same time. The proposed transmission line project expects to
employ several workers during the peak construction months. While there is no
tule of thumb, it is estimated that 30 percent of the construction workforce would
be local hires. If the larger projects such as the major transmission line projects
are built simultaneously, the demand for workers could exceed the local supply of
appropriately skilled labor. It is assumed that the remainder of the employment
positions would be filled by non-local hires.

In addition to impacts on local employment, these projects would provide an
increase in tax revenue for county governments, central government and other
local economies through the payment of payroll tax, sales tax, property tax, and
other taxes and fees.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Temporary housing

Temporary housing for the construction workers would be needed for the portion
of the workforce not drawn from the local area. Given the potential number of
rental housing units that may be available in the area, construction camp sites for
the project, and the number of lodgings available in the urban centers in the
vicinity of the project, construction crews should not encounter difficulty in
finding temporary housing. If construction occurs concurrently with other
projects, temporary housing would still be available but may be slightly more
ifficult to find and/or more expensive to secure. Regardless, these effects would
be temporary, lasting only for the duration of construction, and there would be no
Jong-term cumulative effect on housing.

Public services

The cumulative impact of the propsoed transmission line project and the other
transmission line projects on infrastructure and public services would depend on
the number of projects under construction at one time. The small incremental
lemands of several projects occurring at the same time could become difficult for
police, fire, and emergency service personnel to address. This problem would be
temporary, occur only for the length of construction, and could be mitigated by
the various project sponsors providing their own personnel to augment the local
capability or by providing additional funds or training for local personnel. No
long-term cumulative effect on infrastructure and public services is anticipated.

10.5.4 = Air Quality and Noise (C4)

Construction of most of the reasonably foreseeable transmission line projects and
activities would involve the use of heavy equipment that would produce noise, air
contaminants, and dust. Construction and operation of the proposed transmission
line would contribute cumulatively to both air quality and noise. These effects
could add to the ongoing air and noise impacts in the project area.

Noise impacts are particularly localized and attenuate quickly as the distance from
the noise source increases. Therefore, cumulative noise impacts associated with
construction and operation would be unlikely. Air impacts, although less localized
than noise impacts, would also tend to be regional and confined primarily to the
airsheds in which the projects occur.

Cumulative impact on air quality, therefore, would be limited primarily to areas
where more than one project is proposed within the same airshed. Because the
proposed transmission line projects are linear and thus located over a large
distances, have varying construction schedules and must adhere to EMCA and its
subsidiary legislation for the protection of ambient air quality, cumulative impacts
on air quality are not anticipated.

Chapter: Environment and social impact assessment

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

11 Environment Management Plan (EMP) ............:08 11-2
11.1 Objectives of the EMP 00... cece eeeeseeeeeeeeeeeneeeeeeees 11-2
11.2 EMP roles and responsibilities 0.0000 11-2

11.2.1 Project Managel..........ccccccccseecscesessteteeseseseteesescsssstetseseseseees 11-3
11.2.2 Project HSE OffiCer oo... eccceececeeeeseceeeeseceeeeseeceneeeeeeeee 11-3
11.2.3 EPC Contractor .......ccccccceccecseecseceeeeseceeesseceeessecseeesncenes 11-4
11.2.4 Contractor HSE Officer ........ ccc cece cece eeeceeeeeeceeeeeeeeeee 11-4
11.2.5 Independent HSE Auditor 0.0... ee eeeeeeeeeeeeeeeeeeeeeeeneeeeeeee 11-4

11.2.6 Environmental management responsibilities ...

11.3 Environmental MOnitoring ..........ccccceeeesceeeeeeeseeeee

11.3.1 Compliance with the EMP and associated documentation... 11-6

11.3.2 Training and AW@reneS ..........cccccceseseeseseteceeseseseteteeseaeneees 11-6
11.4 EMP requirements for pre-construction phase. ......... 11-7
11.5 EMP requirements for construction phase................ 11-10
11.5.1 Site preparation... cc cece eee ceceeeeeeeeeeeseeeeeeeeeees 11-10

11.5.2 Establishment of Construction Camps and Materials yards 11-10

List of Tables
Table 11-1: Environment Management Plan-Pre-construction Phase .

Table 11-2: Environment Management Plan-Construction Phase...

Table 11-3: Environment Management Plan-Operations Phase ............cccecseseseeseeseeeee

Table 11-4: Social Management Plan .....ececeeeseseseseseseseseseseseseseesseecsessseseseecseesseeneeens

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11

Environment Management Plan (EMP)

This EMP seeks to manage and keep to a minimum the negative impacts of the
proposed 220kV transmission line project and at the same time, enhance the
positive and beneficial impacts.

Objectives of the EMP

The objectives of the EMP are to:

e Identify a range of mitigation measures which could reduce and mitigate the
potential impacts to minimal or insignificant levels;

e To identify measures that could optimize beneficial impacts;

e To create management structures that address the concerns and complaints of
stakeholders with regards to the development;

e To establish a method of monitoring and auditing environmental management
practices during all phases of development;

e Ensure that the construction and operational phases of the project continues
within the principles of Integrated Environmental Management;

e Detail specific actions deemed necessary to assist in mitigating the
environmental impact of the project;

e Ensure that the safety recommendations are complied with;

e Propose mechanisms for monitoring compliance with the EMP and reporting
thereon; and

e Specify time periods within which the measures contemplated in the final
environmental management plan must be implemented, where appropriate.

EMP roles and responsibilities

Several professionals will form part of the construction team. The most important
from an environmental perspective are the Project Manager (Galetech Energy
Developments of Ireland), the Project HSE Officer, the EPC Contractor, and the
developer (Kipeto Energy Limited).

The Project Manager is responsible for ensuring that the EMP is implemented
during the pre-construction and construction phases of the project.

The Project HSE Officer is responsible for monitoring the implementation of the
EMP during the design, pre-construction and construction phases of the project.

The EPC contractor is responsible for abiding by the mitigation measures of the
EMP which are implemented by the Project Manager during the construction
phase.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

%
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.2.1

11.2.2

The Project Manager is responsible for ensuring that the EPC contractor complies
with the mitigation measures and EMP requirements during the design, pre-
construction and construction phases of the project.

An Operations and Maintenance (O&M) company will be responsible for
implementation of the EMP during the operational and decommissioning phases
of the project. Decommissioning will however entail the appointment of a new
professional team and responsibilities will be similar to those during the design,
pre-construction and construction phases. It is unlikely that the transmission line
will be decommissioned for several years.

Project Manager

The Project Manager is responsible for overall management of the project and
EMP implementation. The following tasks will fall within his/her responsibilities:

e Be aware of the findings and conclusions of the Environmental Impact
Assessment and the conditions stated within the EIA License issued by
NEMA;

e Be familiar with the recommendations and mitigation measures of this EMP,
and implement these measures;

¢ Monitor site activities on a daily basis for compliance;
e Conduct internal audits of the construction site against the EMP;
e Confine the construction site to the demarcated area; and

e Rectify transgressions through the implementation of corrective action.
Project HSE Officer

The Project HSE Officer is responsible for the implementation of the EMP during
the construction phase as well as liaison and reporting to the Developer,
Contractor, Landowners and Authorities. The following tasks will fall within
his/her responsibilities:

e Be aware of the findings and conclusions of the Environmental Impact
Assessment and the conditions stated within the EIA License;

e Be familiar with the recommendations and mitigation measures of this EMP;

e Conduct weekly/monthly audits of the construction site according to the EMP
and EIA License conditions;

e Educate the construction team about the management measures of the EMP
and EIA License conditions;

e Regularly liaise with the construction team and the project leader;

e Recommend corrective action for any environmental non-compliance
incidents on the construction site; and

¢ Compile a regular report highlighting any non-compliance issues as well as
good compliance with the EMP.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.2.3 EPC Contractor

The EPC contractor is responsible for the implementation and compliance with
recommendations and conditions of the EMP.

e Ensure compliance with the EMP at all times during construction

e Maintain an environmental register which keeps a record of all incidents
which occur on the site during construction. These incidents include:

o Public involvement / complaints

o Health and safety incidents

o Incidents involving Hazardous materials stored on site
o Noncompliance incidents

Most Landowners will see the construction period as interference with their daily
activities. There could potentially be a negative attitude towards the whole
construction process.

Landowners are always apprehensive toward changes they do not control and
strangers on their properties. If and where the transmission line is close to any
inhabited area, the necessary precautions shall be taken by the Contractor to
safeguard the lives and property of the inhabitants. The Contractor shall under no
circumstances interfere with the property of Landowners or nearby Communities.

11.2.4 Contractor HSE Officer

The Contractor HSE Officer will be appointed by the EPC contractor to monitor
activities on site on a daily basis. The Contractor HSE Officer will be the HSE
Officer’s representative on the site and will report back on all audit trips. The
Contractor HSE Officer must report any major incidents immediately to the
Project HSE Officer.

11.2.5 Independent HSE Auditor

The independent HSE auditor will conduct an environmental audit during the
construction phase of the project on a six-monthly basis according to the
provisions of the Environmental Management Plan. The independent auditor will:

¢ Conduct independent environmental audits;

e Submit audit reports to the Project HSE Officer and if required, relevant
authority;

e Engage specialist sub-consultants when required.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.2.6

11.3

Environmental management responsibilities

The following are the environmental management responsibilities of the various
parties during construction and operational phases. Unless otherwise stated the
EMP will be adhered to as follows:

e The Contractor’s HSE Officer will be the responsible party for compliance
with this EMP during the construction phase;

e The monitoring party will be the Project HSE Officer;

¢ Method of record keeping will be weekly to two weekly inspections
depending on the stage of the project;

e The inspection technique will include a review of records that will be kept on
site by the Contractor HSE Officer and/or site inspections;

e The Client will bear ultimate responsibility for environmental management.

Environmental monitoring

A monitoring program will be implemented for the duration of the construction
phase of the project. This program will include:

¢ Monthly environmental inspections to confirm compliance with the EMP and
EIA License conditions. These inspections can be conducted randomly and do
not require prior arrangement with the project manager;

¢ Compilation of an inspection report complete with corrective actions for
implementation;

¢ Monthly HSE committee meetings to be held to ensure compliance with the
OSHA and its subsidiary legislation.
The HSE Officer shall keep a photographic record of any damage to areas outside
the demarcated site area. The date, time of damage, type of damage and reason for
the damage shall be recorded in full to ensure the responsible party is held liable.

All claims for compensation emanating from damage should be directed to the
Project HSE Officer for appraisal. The Contractor shall be held liable for all
unnecessary damage to the environment. A register shall be kept of all complaints
from the Landowner or community. All complaints/claims shall be handled in a
timely manner to ensure timeous rectification/payment by the responsible party.

It should be noted that it is difficult to outline a formal monitoring protocol for
specific environmental parameters and key impacts until detailed transmission line
design have been completed. A formal monitoring protocol will be included
within the revised EMP once the detailed transmission line design has been
completed, and once recommendations and conditions from the reviewing
authority have been received. It should further be noted that for the same reasons
mentioned above, it is difficult to delineate the cost of the EMP for specific
mitigation measures and therefore this has been excluded from the EMP tables.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.3.1

11.3.2

11.3.2.1

11.3.2.2

The EPC contractor shall be responsible for acquiring all necessary permits during
the construction phase of the project. Such licenses include any abstraction of
water permits, local authority approvals for camp site locations and operations,
extraction of aggregates from borrow pits and their rehabilitation, etc.

Compliance with the EMP and associated documentation

A copy of the EMP must be kept on site during the construction period at all
times. The EMP will be made binding on all contractors operating on the site and
must be included within the Contractual Clauses. It should be noted that in terms
of the principles of environmental management espoused through the EMCA,
those responsible for environmental damage must pay the repair costs both to the
environment and human health measures to reduce or prevent further pollution
and/or environmental damage (the polluter pays principle).

The Contractor is deemed not to have complied with the EMP if:

e Within the boundaries of the site, site extensions and haul/access roads there is
evidence of contravention of clauses; or

e If environmental damage arises due to negligence; or

e The contractor fails to comply with corrective or other instructions issued by
the Project HSE Officer or Authorities within a specified time; or

e The Contractor fails to respond adequately to complaints from the public.

The Proponent is deemed to be out of compliance with the EMP if:

e Within the boundaries of the site there is evidence of contravention of clauses;
e If environmental damage arises due to negligence;

e The Proponent fails to respond adequately to complaints from the public.
Training and Awareness

Training of Construction Workers

The Construction Workers must receive basic training in environmental
awareness, including the storage and handling of hazardous substances,
minimization of disturbance to sensitive areas, management of waste, and
prevention of water pollution. They must also be appraised of the EMP’s
requirements.

Contractor Performance

The Contractor must ensure that the conditions of the EMP are adhered to. Should
the Contractor require clarity on any aspect of the EMP, the Contractor must
contact the Project HSE Officer for advice.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.4 EMP requirements for pre-construction phase

The requirements that need to be fulfilled during the pre-construction phase of the
project are as follows:

There should be continuous liaison between the Proponent, the EPC contractor
and Landowners along the wayleave to ensure all parties are appropriately
informed of construction phase activities at all times;

The Landowners should be informed of the starting date of construction as
well as the phases in which the construction will take place;

The EPC contractor must adhere to all conditions of contract including the
Environmental Management Plan;

The EPC contractor should plan the construction program taking cognizance
of climatic conditions along the wayleave especially wet seasons and
disruptions that can be caused by heavy rains;

Where existing private roads are in a bad state of repair, such roads’ condition
shall be documented before they are used for construction purposes. This will
allow for easy assessment of any damage to the roads which may result from
the construction process. If necessary some repairs should be done to prevent
damage to equipment;

The construction site office must keep a proper record of all complaints
received and actions taken to resolve the complaints;

A Project HSE Officer should be appointed by the Proponent and Contractor
HSE officer should be appointed by the EPC contractor to implement this
EMP as well as deal with Landowner related matters;

Internal and external environmental inspections and audits should be
undertaken during and upon completion of construction. The frequency of
these audits should be quarterly;

The Project HSE Officer should conduct regular inspections along the
wayleave in order to maintain good control over the construction process
during the construction phase;

A formal communications protocol should be set up during this phase. The
aim of the protocol should be to ensure that effective communication on key
issues that may arise during construction be maintained between key parties
such as the Project HSE Officer, project manager and EPC contractor. The
protocol should ensure that concerns/issues raised by stakeholders are
formally recorded and considered and where necessary acted upon. If
necessary, a forum for communicating with key stakeholders on a regular
basis may need to be set up. This could be done through the EPC contractor’s
site office that would meet on a regular basis. The communications protocol
should be maintained throughout the construction phase.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table 11-1: Environment Management Plan-Pre-construction Phase

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

Pre-construction | 1) The Proponent should appoint a project HSE Officer while the EPC Contractor KEL, Project Bi-monthly
phase impacts should appoint his/her HSE officer; HSE Officer

2) Demarcate clearly (e.g. using fencing) all areas to be developed before construction
commences;

3) The EPC contractor to comply with the conditions of the EIA License for the
project;

4) Maintain records of environmental incidents and avail a copy of these records to
relevant lead agencies on request throughout the construction phase;

5) Identify and confirm suitable sites for the construction camps and storage areas for
materials;

6) Store construction equipment in construction camps. Ensure oil changes take place
on an impermeable surface such as reinforced concrete slab;

7) Provide as much as possible opportunities for employment to persons from the local
areas along the wayleave;

8) Train site staff on the following areas of environmental management;

a) Environmental awareness training for construction staff, concerning the
prevention of accidental spillage of hazardous chemicals and oil; pollution of
water resources (both surface and groundwater), air pollution and litter control
and identification of archaeological artifacts;

b) Project Manager shall ensure that the training and capabilities of the
Contractor’s site staff are adequate to carry out the designated tasks;

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan

c)

d)

e)

Operators of construction equipment (such as excavators, loaders, etc.) shall be
adequately trained and sensitized to any potential hazards associated with their
tasks;

No operator shall be permitted to operate critical items of mechanical equipment
without having been trained by the EPC Contractor and certified competent by
the Project Manager;

Staff should be educated as to the need to refrain from indiscriminate waste
disposal and/or pollution of local soil and water resources and receive the
necessary safety training.

Responsibility

Frequency/
Monitoring

requirement

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

11.5

11.5.1

11.5.2

EMP requirements for construction phase
Site preparation

Site clearing along the wayleave will be limited to the width of the proposed
wayleave which is about 60m. Site clearing must take place in a phased manner,
as and when required. Areas which are not to be constructed on within say one
month of time must not be cleared to reduce erosion risks. The area to be cleared
must be clearly demarcated and this footprint strictly maintained. Topsoil from the
must be neatly stockpiled at the edge of the wayleave ready for backfill when
required.

Establishment of Construction Camps and Materials yards

The proposed 100MW wind farm and 220kV transmission line project will utilize
approximately two construction camps and laydown areas. The construction camp
locations have been identified based on the ease of access to the wind farm area as
well as the transmission line.

Site establishment shall take place in an orderly manner and all required amenities
shall be installed at Camp sites before the main workforce move onto site. The
Construction camp shall have the necessary ablution facilities with chemical
toilets at commencement of construction. The EPC Contractor shall inform all site
staff to make use of supplied ablution facilities and under no circumstances shall
indiscriminate sanitary activities be allowed other than in supplied facilities.

The Contractor shall supply waste collection bins where such is not available and
all solid waste collected shall be disposed of using NEMA approved waste
handlers. A Waste Tracking Sheet required by Legal Notice 121: Waste
Management Regulations, 2006 will be obtained by the EPC contractor and kept
on file. The disposal of waste shall be in accordance with the Waste Management
Regulations, 2006. Under no circumstances may any form of waste be burnt on
site.

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Poor traffic and
access
management
during
construction

Table 11-2: Environment Management Plan-Construction Phase

Environmental Mitigation Measure/Monitoring Plan

Construction traffic

1. Clearly define construction routes and required access roads;

2. Use the minimum number of trips for delivering construction plant and equipment
along the wayleave;

3. Strictly control the access of all construction and material delivery vehicles
especially during wet weather to avoid compaction and damage to the topsoil
structure;

4. Schedule the delivery hours to avoid peak hour traffic, weekends and evenings;
Implement wheel washing and damping down of un-surfaced roads to reduce dust
and nuisance;

6. Service vehicles and equipment regularly to avoid the contamination of soil from
oil and hydraulic fluid leaks, etc. Servicing of vehicles and equipment must be
done off-site and on an impermeable surface such as concrete;

7. Soils compacted by construction equipment along the wayleave should be ripped
and regarded.

Access

8. Rehabilitate temporary access roads prior to the EPC contractor leaving the site;

9. Position entry and exit points strategically to ensure minimal effects on traffic;

10. Clearly signpost primary routes to the site and issue to all suppliers and Sub-

Contractors.

Responsibility

EPC contractor,
Project HSE
Officer

Frequency/
Monitoring

requirement

Bi-weekly

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/

Monitoring
requirement

11. Plan access routes to the site for construction purposes in conjunction with the EPC
contractor and affected Landowners. All agreements reached should be documented
and no verbal agreements should be made. The EPC contractor shall clearly mark
all access roads.

12. Where new access roads are constructed, this must be done according to design and
contract specifications. Drainage channels shall be suitably designed to ensure
erosion does not occur, especially at the outflow points. The new access road shall
be designed to allow for the natural flow of water where required. Crossing of
eroded areas on access routes to new sites shall be thoroughly planned and installed
according to design and contract specifications. All areas susceptible to erosion
shall be protected with suitable erosion control measures from the onset of the
project. Prevention is the ultimate aim, as restoration is normally difficult and
costly.

Road maintenance

13. All damaged roads shall be rehabilitated using suitable measures. In the event of
rehabilitation work being required on private roads, such work will be done to the
original specifications of the private road;

14. Access roads should be maintained in good condition by attending to potholes,
corrugations and stormwater damage as soon as these develop.

General

15. Safety requirements shall be complied with at all times during the construction
phase. All equipment transported shall be clearly labeled as to their potential
hazards according to specifications. All the required safety labeling on the
containers and trucks used shall be in place;

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan

Responsibility

Frequency/
Monitoring
requirement

16. The Contractor shall ensure that all the necessary precautions against damage to the
environment and injury to persons are taken.
Improper setup | Site of construction camp EPC contractor, Bi-weekly
and Operation of 1. The EPC contractor to seek approval from the relevant local authority for the Project HSE
Construction . : : : wee . Officer,
location of the construction camp. Factors to consider during siting of construction
camps . a . : . _, . > ett _ | Contractor HSE
camps include location of local residents and/or ecologically sensitive areas, Offi
including flood zones and slip/unstable zones. If the EPC contractor chooses to teer
locate the camp site on private land, he must get prior permission from both the
roject Manager and respective landowner;
2. Minimize the size of the construction camp (especially where natural vegetation or
grassland has had to be cleared for its construction);
3. Provide adequate parking for site staff and visitors. This should not inconvenience
or serve as a nuisance for neighbors;
4. Provide adequate drainage around the camp site to avoid standing water and/or
sheet erosion.
Storage of materials (including hazardous materials)
5. Choose storage area location by considering prevailing winds, distances to water
odies, general onsite topography and water erosion potential of the soil.
Impervious surfaces must be provided where necessary;
6. Designate, demarcate, fence off and secure all storage areas to minimize the risk of
crime; storage areas should be safe from access by unauthorized persons;
7. rovide fire prevention facilities at all storage facilities;
© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

3
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

8. Store all hazardous materials such as oils, paints, thinners, fuels, chemicals, etc. in
properly constructed and impermeable bunded areas. Hazardous materials must not
be allowed to contaminate the subsurface or enter into drainage systems. Siting of
hazardous material storage areas must be approved by the Project Manager.

9. The EPC contractor to acquire MSDSs for all chemicals and hazardous substances
used on site. Training on environmental impacts of chemicals and hazardous
substances and PPE required to worn must be provided to the users.

10. Hazardous material storage areas must be signposted clearly

11. Use a NEMA licensed waste handler for disposal of all used oils from the camp
sites. A waste tracking sheet must be completed as required by L.N. 121: Waste
Management Regulations 2006 whenever used oils are being disposed.

12. Dispose off any excess concrete mixes in consultation with the Project Manager.

13. Immediately contain, recover and cleanup any spillages that may occur during the
construction phase. All spillages must be reported to the HSE Officer and Project
Manager.

Drainage of construction camp

14. Ensure that all potentially contaminated run-offs from the construction camp meets
the discharge limits set under Legal Notice 120: Water Quality Regulations. Run-
off from the camp site must NOT discharge into neighbors’ properties or into
adjacent wetlands, rivers or streams.

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

zg
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

End of construction

15. Rehabilitate all storage areas after construction has been completed on site and all
excess material has been removed. Such areas shall be rehabilitated to their natural
state. Any spilled concrete shall be removed and soil compacted during
construction shall be ripped, leveled and re-vegetated;

16. Store construction materials, soil stockpiles, machinery and other equipment in
designated areas;

17. The construction camp must be kept clear of litter at all times. Spillages within the
construction camp need to be cleaned up immediately and disposed of in the
hazardous skip bin for correct disposal. No open fires are allowed within the
construction camp and no wood from surrounding vegetation may be used to create
a fire.

Lack of HSE | Environmental training EPC contractor, Monthly
training for 1 Project HSE
construction . Officer
staff

Ensure that all site personnel have a basic level of environmental awareness
training. The EPC contractor must submit a proposal for this training to the Project
HSE Officer for approval.

Topics covered should include;

e What is meant by “Environment”;

e¢ Why the environment needs to be protected and conserved;
¢ How construction activities can impact on the environment;
¢ What can be done to mitigate against such impacts;

e Awareness of emergency and spills response provisions; and

¢ Social responsibility during construction e.g. being considerate to local

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

residents.

2. It is the Contractor’s responsibility to provide the site foreman with no less that 1
hour’s environmental training and to ensure that the foreman has sufficient
understanding to pass this information onto the construction staff;

3. Training should be provided to the staff members on the use of the appropriate fire-
fighting equipment. Translators are to be used where necessary;

4. Use should be made of environmental awareness posters on site;

The need for a “clean site” policy also needs to be explained to the workers;

6. Staff operating equipment (such as excavators, loaders, etc.) shall be adequately
trained and sensitized to any potential hazards associated with their tasks.

Monitoring of environmental training

7. The Contractor must monitor the performance of construction workers to ensure
that the points relayed during their induction have been properly understood and are
being followed. If necessary, the Contractor HSE Officer and/or a translator should
be called to the site to further explain aspects of environmental or social behavior
that are unclear. Toolbox talks are recommended.

Improper __ use | Location of borrow pits EPC contractor, Monthly
and 1. Borrow pit localities must be negotiated with the relevant local authority to ensure Project HSE
management of . oe . . Officer,
. consensus of their location;
borrow pits Contractor HSE
Management of borrow pits Officer

2. The EPC contractor must also compile an information document which states the
methods which will be utilized when creating borrow pits. This document must
include, but not be limited to the following:

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

3
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Environmental Mitigation Measure/Monitoring Plan

e Plans which detail the expected quantity of excavation that will be required;
¢ Temporary and permanent stormwater control;

e The final contouring of the borrow pit and the proposed method of
rehabilitation;

e The current status and land use of the borrow pit;
¢ Topsoil management strategy (preservation of topsoil for reinstatement);

¢ Proposed management of dangerous conditions (e.g. steep slopes, loose and
unstable material, holes).

Responsibility

Frequency/
Monitoring
requirement

Impacts relating
to construction
of the
transmission
line

General construction

1.

Limit construction time to daylight hours in sensitive areas such as residential areas.
Where construction is required after hours in order to avoid traffic interruptions,
notification is to be sent out to all potentially affected land owners.

Send out prior notifications to relevant lead agencies, parastatals, etc. when essential
services such as water or electricity are to be affected by the construction process.

Clearing and grading

3.

Refer to paragraph 11.5.1 above.

Construction of lattice towers

4.

The design of the towers should be done in accordance with applicable international
standards.

The tower foundations will be constructed out of reinforced concrete in accordance
with appropriate design standards

Contractors experienced in the erection of towers will be engaged

EPC contractor,
Project Manager

Bi-weekly

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

7. The contractor will clean up the tower foundation area after erection of each tower
and all wastes handled in accordance with L.N. 121: Waste Management
Regulations, 2006.

Stringing cables on insulators

8. The correct insulators as provided in the Project Manager’s specifications will be
used.

9. Carefully inspect the transmi
drums.

ion cables for defects as they are strung from the

0. Use the correct cable sizes according to appropriate transmission line standards and
codes of practice for a 220kV transmission line.

Foundations for towers
1. Clear as little as possible the four holes required for the steel tower foundation legs.
2. Place the top soil on one side of the excavated hole for use during reinstatement

3. Excavate and cart away to an approved land fill site the soil removed below the top
soil level to the final depth of each hole

Reinstatement

4. Rip the compacted areas along the wayleave to loosen the soil and then rehabilitate

it.
Impacts related | Soil erosion EPC contractor, Monthly
to soils and Provide wind screening and stormwater control to prevent soil loss from the site; Project HSE
geology Officer

2. Use silt fences and/or sand bags in areas that are susceptible to erosion;

3. Sensitive areas need to be identified prior to construction so that the necessary

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

3
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement
precautions can be implemented.
4. Regularly maintain all erosion control mechanisms;

Retain vegetation where possible to avoid soil erosion. Vegetation clearance
should be phased to ensure that the least area of soil is exposed to potential erosion
at any one time;

6. Re-vegetate disturbed surfaces immediately after construction activities are
completed;

Soil compaction

7. Construction vehicles must only be allowed to utilize existing tracks or pre-planned
access routes.

8. Soils compacted during construction should be deeply ripped to loosen compacted
layers and re-graded to even running levels. Topsoil should be re-spread over
landscaped areas.

Soil contamination

9. The EPC contractor will arrange to remove all construction related contaminated
topsoil to the full depth of pollution and replace it at his own expense with
approved topsoil;

10. The EPC contractor will be responsible for remediating any polluted topsoil.

Impacts related | Sanitation EPC contractor, Weekly
(0 surface water | 1 Provide adequate sanitary facilities for male and female construction workers in Proiect HSE
an accordance with the Public Health Act requirements; icer
groundwater
2. Ensure that sanitary facilities are regularly serviced and emptied to reduce the risk
of surface or groundwater pollution.
© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

re)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

Hazardous materials
3. Place all hazardous materials in bunded containment areas with sealed surfaces;
4. All hazardous substances must be stored at least 50m from any water body on site;

5. Contaminated wastewater must be managed by the Contractor to ensure existing
water resources on the site are not contaminated. All wastewater from general
activities in the camp shall be collected, treated and removed from the site for
appropriate disposal.

Public areas

6. Food preparation areas should be provided with adequate washing facilities and
food refuse should be stored in sealed refuse bins which should be removed from
site on a regular basis;

7. The EPC contractor should take steps to ensure that littering by construction
workers does not occur and persons should be employed on site to collect litter
from the site and immediate surroundings, including litter accumulating at fence
lines;

8. No washing or servicing of vehicles will be allowed on permeable surfaces.
Water resources
9. Site staff shall not be permitted to use any other open water body or natural water

source adjacent to or within the designated site for the purposes of bathing or
washing of clothing;

10. Treated water (or another source approved by the Project HSE Officer) should
instead be used for all activities such as washing of equipment or disposal of any
type of waste, dust suppression, compacting, etc.

11. An Effluent Discharge License shall be acquired from NEMA for the camp site to

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

8
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Environmental Mitigation Measure/Monitoring Plan

ensure effluent discharge compliance in accordance with the discharge limits stated
in L.N. 120: Water Quality Regulations, 2006.

Responsibility

Frequency/
Monitoring
requirement

Impacts of air
quality

Dust control

1. The EPC contractor will dampen un-surfaced and un-vegetated areas with a water
bowser or sprinklers when necessary to reduce dust;

2. Excavations and other clearing activities must only be done during agreed working
times and permitting weather conditions to avoid drifting of dust into neighboring
areas;

3. The Contractor shall be responsible for dust control on site to ensure no nuisance is
caused to a Landowner or neighboring communities;

4. A speed limit of 40km/h must not be exceeded;

Any complaints emanating from the lack of dust control shall be attended to
immediately by the EPC contractor.

Rehabilitation

6. The EPC contractor will commence rehabilitation of exposed soil surfaces as soon

as practical after completion of earthworks.

Fire prevention

7.

No open fires shall be allowed on site under any circumstance. All cooking shall be
done in demarcated areas that are safe and cannot cause runaway fires;

The Contractor shall have operational fire-fighting equipment available on site at
all times. The level of fire fighting equipment must be assessed and evaluated
thorough a fire risk assessment process.

EPC contractor,
Contractor HSE
Officer

Daily

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Impacts of noise
on surrounding
areas

Environmental Mitigation Measure/Monitoring Plan

The EPC contractor should comply with applicable sections of Legal Notice 61:
Noise and Vibration Pollution Control Regulations, 2009 for environmental noise
and Legal Notice 25: Noise Prevention and Control Regulations, 2005 for
occupational noise; where necessary hearing protection should be worn;

Construction site yards, workshops and other noisy fixed facilities should be
located well away from noise sensitive areas. Truck traffic should be routed away
from noise sensitive areas, where possible;

Construction activities are to be contained to reasonable hours during the day and
early evening. Night-time activities near noise sensitive areas should not be
allowed;

With regard to unavoidable very noisy construction activities in the vicinity of
noise sensitive areas, the contractor and his HSE Officer should liaise with local
residents on how best to minimize impact, and the local population should be kept
informed of the nature and duration of intended activities;

Noise from laborers must be controlled;

Noise suppression measures must be applied to all construction equipment.
Construction equipment must be kept in good working order and where appropriate
fitted with silencers which are kept in good working order. Should the vehicles or
equipment not be in good working order, the contractor may be instructed to
remove the offending vehicle or machinery from site;

The contractor must take measures to discourage laborers from loitering in the area
and causing noise disturbance. Where possible labor shall be transported to and
from the site by the contractor or his Sub-Contractors.

Responsibility

EPC contractor,
Contractor HSE
Officer

Frequency/
Monitoring
requirement

Daily

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Impacts on
ecology along
the wayleave

Environmental Mitigation Measure/Monitoring Plan

Existing vegetation

1. Existing indigenous vegetation must be retained where possible. A follow up
vegetation survey should be conducted before site clearing to demarcate vegetation
that should remain and remove and relocate any plants of botanical or ecological
significance. Vegetation will be removed as it becomes necessary;

2. Materials should not be delivered to the site prematurely which could result in
additional areas being cleared or affected;

3. No vegetation to be used for firewood.

Rehabilitation

4. All damaged areas shall be rehabilitated upon completion of the contract to as near
pre-construction conditions;

5. All natural areas impacted during construction must be rehabilitated with locally
indigenous grasses typical of the representative botanical unit;

6. Rehabilitation must take place as soon as construction is complete to avoid the edge
effect, the infiltration of alien species and soil erosion within the wayleave;

Permits

7. Permits for removal of any protected species must be obtained from KWS or KFS or
other relevant lead agency should such species be affected.

8. All plants not interfering with the operation of the transmission line construction
shall be left undisturbed, clearly marked and indicated on the site plan;

9. The construction workspace must be well demarcated and no construction activities
must be allowed outside of this demarcated footprint;

10. Only vegetation within the trench area to be excavated must be removed.

Responsibility

Project HSE
Officer,
Contractor HSE
Officer

Frequency/
Monitoring
requirement

Weekly

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8B
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Environmental Mitigation Measure/Monitoring Plan

Vegetation removal must be phased in order to reduce impact of construction;

11. Construction site office and laydown areas must be clearly demarcated and no
encroachment must occur beyond demarcated areas.

12. Construction areas must be well demarcated and these areas strictly adhered to.

13. Soils must be kept free of petrochemical solutions that may be kept on site during
construction. Spillage can result in a loss of soil functionality thus limiting the re-
establishment of flora.

Utilization of resources

14. Gathering of firewood or any other natural material onsite or in areas adjacent to the
site is prohibited unless with prior approval of the Project HSE Officer.

Responsibility Frequency/
Monitoring
requirement

Impacts arising | Construction rubble EPC contractor, Weekly x
from sistent 1. All rubble from demolition activities must either be used on site as part of the Proiect HSE a
inconsisten existing development, or must be taken away from the project site and disposed off leer, =~
waste . : . Contractor HSE c
appropriately; " &
management Officer a
2. Rubble must not be dumped on site but must be placed within a receptacle for PS
regular removal; 2
3. Construction rubble shall be disposed of in pre—agreed, demarcated spoil dumps 3
aliz oj iy
that have been approved by the Kajiado County Council. S
Litter management =
4. Refuse bins must be placed at strategic positions to ensure that litter does not 5
accumulate within the construction site; E
5. <A housekeeping team should be appointed to regularly maintain the litter and £
rubble situation on the construction site; 2
uw
3
ro
©
x=
1S)
© Kurrent Technologies Ltd. Revision 00: August 2013

ry
®
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

6. Waste disposal will need to take place in accordance with Legal Notice 121: Waste
Management Regulations, 2006;

7. Littering by the employees of the Contractor shall not be allowed under any
circumstances. The Contractor HSE Officer shall monitor the neatness of the work
sites as well as the Contractor campsite;

8. Receptacle containers should be maintained on site. These should be kept covered
and arrangements made for them to be disposed regularly form the site;

9. Waste Tracking Sheets providing disposal shall be provided for the Project HSE
Officer’s inspection.

Hazardous waste

10. All hazardous materials must be carefully stored as advised by the Project HSE
Officer, and then disposed offsite using NEMA approved waste handlers;

11. Contaminants will be stored safely to avoid spillage;

12. Machinery must be properly maintained to keep oil leaks in check.
Sanitation

13. The Contractor shall install mobile chemical toilets on the site;

14. Staff shall be sensitized to the fact that they should use these facilities at all times.
No indiscriminate sanitary activities on site shall be allowed;

15. There should be enough toilets available to accommodate the workforce in
accordance with the Public Health Act requirements. Male and females must be
accommodated separately where possible;

16. Toilets shall be serviced regularly and the contractor HSE Officer shall inspect
toilets;

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

fo
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Environmental Mitigation Measure/Monitoring Plan Responsibility Frequency/

Monitoring
requirement

17. Under no circumstances may open areas, neighbors fences or the surrounding bush
be used as a toilet facility;

18. Potable water must be provided for all construction staff.
Remedial actions

19. Depending on the nature and extent of the spill, contaminated soil must be either
excavated or treated on-site;

20. Excavation of contaminated soil will involve careful removal of soil using
appropriate tools/machinery to storage containers until disposed of using NEMA
approved waste handlers;

21. Ifa spill occurs on an impermeable surface such as cement or concrete, the surface
spill must be contained using oil absorbent materials;

22. If necessary, oil absorbent sheets or pads must be attached to leaky machinery or
infrastructure.

23. Materials used for the remediation of petrochemical spills must be used according
to product specifications and guidance for use.

24. Contaminated remediation materials must be carefully removed from the area of the
spill so as to prevent further release of petrochemicals to the environment, and
stored in adequate containers until appropriately disposed off.

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Table 11-3: Environment Management Plan-Operations Phase

Environmental Mitigation Measure/Monitoring Plan

Responsibility

Frequency/
Monitoring
requirement

Impacts Removal of equipment EPC Contractor, Weekly
associated with 1. Remove all structures comprising the construction camp. Check for any previous P Proponent
construction site construction related chemical soil contamination and cleanup. Return the ground Toject Manager,
decommissioning we we : . | oe : : Project HSE
conditions within the camp sites to their near original state by undertaking the Officer
: 1Ccel
necessary landscaping. °
y ping Contractor HSE
Associated infrastructure Officer
2. All rubble is to be removed from the site to an approved disposal site as approved
by the Project Manager. Burying of rubble on site is prohibited.
3. The site is to be cleared of all litter.
4. The Contractor is to check that all watercourses are free from building rubble, spoil
materials and waste materials.
5. Fences, barriers and demarcations associated with the construction phase are to be
removed from the site unless stipulated otherwise by the Engineer.
6. All residual stockpiles must be removed or spread on site as directed by the
Engineer.
Impacts Maintenance Proponent Monthly
associated with 1, All applicable standards, legislation, policies and procedures must be adhered to
transmission line duri .
. uring operation;
operations and
maintenance 2. Periodic inspection of the wayleave must take place to monitor the status of the
transmission line;
© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

x
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Environmental Mitigation Measure/Monitoring Plan

Public awareness

3. The Proponent should conduct an HSE awareness campaign to
landowners/residents affected by the transmission line;

4. The emergency preparedness plan must be ready for implementation at all times
should an emergency situation arise.

Responsibility

Frequency/
Monitoring
requirement

health and safety

1. Upon completion of the construction phase, an emergency response risk assessment
should be undertaken and specific contingency plans incorporated in the
transmission line crisis management plan to ensure the safety of the staff and
surrounding land owners and users in case of an emergency.

Impacts on | 1. Indigenous vegetation must be maintained along the wayleave and all exotic Proponent Monthly
biodiversity species removed as they appear and disposed off appropriately.
2. Vegetative re-establishment shall, as far as possible, make use of indigenous or
locally occurring plant varieties
3. No faunal species must be harmed by maintenance staff during any routine
maintenance at the transmission line.
Impacts on | Emergency response plan Proponent Monthly

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Table 11-4: Social Management Plan

Social Mitigation Measure/Monitoring Plan

Responsibility

Frequency/
Monitoring
requirement

Impacts due to|1. The use of labor intensive construction measures should be used where appropriate; | EPC contactor, Weekly
increased ._ | 2. Training of labor to benefit individuals beyond completion of the project Project HSE
employment in Officer,
the project area 3. Labor to be sourced from the local community where possible Contractor HSE
4. Local suppliers to be used where possible Officer
5. The Project Manager must ensure that all staff working on the proposed project
must be in possession of a Kenyan Identity Document or a relevant work permit.
Impacts related | Worker safety Proponent, EPC Daily
to health and 1. Implement safety measures, work procedures and first aid on site. Workers have the Contractor *
safety on . . : . wee Project HSE
right to refuse work in unsafe conditions; .
workers and the Officer,
public exposed | 2. Develop and implement a construction health and safety plan which must be | Contractor HSE
to construction approved by the Project Manager. Officer
hazards 3. Comply with the relevant requirements of OSHA during the construction phase and
especially Legal Notice 40: Building Operations and Works of Engineering
Construction Rules, 1984 (BOWEC);
4. Train workers thoroughly in the safe use of potentially dangerous equipment;
Contractors must ensure that all equipment is maintained in a safe operating
condition;
6. Record all incidents in a “General Register” as required by OSHA and maintain an
updated copy of the Register in the site office for inspection. Any health and safety
incident must be reported to the project manager immediately and a DOSH1 form
filled out and forwarded to the nearest County DOSHS Officer;
7. Provide first aid facilities on site at all times as required by Legal Notice 160: First

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

8
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Social Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

Aid Rules, 1977;

8. The Contractor shall take all the necessary precautions against the spreading of
disease such as measles, foot and mouth, etc. especially under livestock;

9. The contractor must ensure that all construction workers are made aware about
HIV/AIDS and the risks surrounding this disease. The location of the local clinic
where more information and counseling is offered must be indicated to workers;

10. Material stockpiles or stacks, such as, cable drums, tower components, etc. must be
stable and well secured to avoid collapse and possible injury to site workers/local
residents.

Welfare facilities

11. Eating areas should be regularly serviced and cleaned to ensure the highest possible
standards of hygiene and cleanliness;

12. Fires are not to be allowed for cooking or heating purposes anywhere along or near
the construction areas.

Protective gear

13. Construction staff and visitors without exception must always wear appropriate
Personal Protective Equipment (PPE) while working. Access to any part of the
construction site will be forbidden to anyone not donning the correct PPE;

14. The EPC contractor will adhere to the “Protection of Eyes” Schedule within the
OSHA.

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Social Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement
Site safety
15. The construction camp must remain fenced for the entire construction period;

16. Potentially hazardous areas such as trenches are to be demarcated and clearly
marked;

17. The EPC contractor will place adequate warning signs in all hazardous working
areas;

18. Uncovered manholes and excavations must be clearly demarcated;

19. Emergency numbers for local police and rescue services etc. must be placed in a
prominent area;

20. Firefighting equipment must be placed in prominent positions across the site where
it is easily accessible. This includes fire extinguishers, a fire blanket as well as a
water tank;

21. Suitable conspicuous warning signs in English and all other applicable languages
must be placed at all entrances to the site;

22. All speed limits must be adhered to.
Construction equipment safety

23. All construction plant and equipment must be properly guarded to prevent injuries
to workers;

24. All equipment used for construction must be in good working order with up to date
maintenance records.

Hazardous Material Storage

25. Staff that will handle hazardous materials must be trained on the health and safety
aspects of storage, handling and distribution;

Chapter: Environment Management Plan (EMP)

© Kurrent Technologies Ltd. Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Social Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

26. Any hazardous materials (apart from fuel) must be stored within a lockable store
with a sealed floor;

27. All storage tanks containing hazardous materials must be placed in bunded
containment areas with sealed surfaces. The bund walls must be high enough to
contain 110% of the total volume of the stored hazardous material;

28. Material Safety Data Sheets (MSDS) which contain the necessary information
pertaining to a specific hazardous substance must be present for all hazardous
materials stored on the site;

29. The provisions of Legal Notice 60: Hazardous Substances Regulations, 2007
promulgated in terms of the OSHA must be adhered to. This applies to solvents and
other chemicals possibly used in the construction phase.

Procedure in the event of a petrochemical spill

30. The individual responsible for or who discovers the petrochemical spill must report
the incident to the Project Manager, contractor HSE officer or EPC Contractor. The
problem must be assessed and the necessary actions required will be undertaken;

31. The immediate response must be to contain the spill;
32. The source of the spill must be identified, controlled, treated or removed.
Fire management

33. Firefighting equipment should be present on site at all times as per Legal Notice 59:
Fire Risk Reduction Rules, 2007;

34. All construction staff must be trained in fire hazard control and firefighting
techniques;

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Social Mitigation Measure/Monitoring Plan

35.

36.
37.

All flammable substances must be stored in dry areas which do not pose an ignition
risk to the said substances;

No open fires will be allowed on site;

Smoking may only be conducted in demarcated areas.

Safety of surrounding residents

38.

All residents affected by the construction of the transmission line should be notified
in advance of any known potential risks associated with the construction site and
the activities on it. Examples of these are:

e Earthworks/earthmoving machinery on steep slopes above houses/
infrastructure;

e Risk to residence along haulage roads/access routes.

Responsibility

Frequency/
Monitoring
requirement

should be well advertised and communicated to the Landowners and surrounding
Communities. The position of all underground utilities in the vicinity of a site must

General social | 1. EPC contractor to ensure that communications with affected persons along the | EPC Contractor Bi-monthly
impacts along wayleave is always courteous; Project HSE
ne _Wayleave 2. No interruptions other than those negotiated shall be allowed to any essential Cc Oeeer SE
and its vicinity services. Damage to infrastructure shall not be tolerated and any damage shall be ono ffo
rectified immediately by the Contractor. A record of all damage and remedial leer,
at “ Proponent
actions shall be kept on site;
3. All existing private access roads used for construction purposes, shall be
maintained at all times to ensure that the local people have free access to and from
their properties. Speed limits shall be enforced in such areas and all drivers shall be
sensitized to this effect;
4. Any possible disruptions to essential services must be kept to a minimum and

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Social Mitigation Measure/Monitoring Plan

be obtained from the Landowners or local Community and clearly marked. Where
required such lines shall be deviated.

Responsibility

Frequency/
Monitoring
requirement

Impacts on The EPC contractor will not fence off the construction area thus preventing | EPC Contractor Monthly
grazing land livestock from grazing; Project HSE

Rehabilitate all disturbed grazing areas within the wayleave and construction Officer,

. . we . . . Contractor HSE

workspace to near original condition to enable livestock continue to graze; Officer

Fence off exposed areas for maintenance to prevent livestock from moving through Proponent

the area;

Compensation to landowners will be provided if livestock gets hurt as a direct

result of negligence on the maintenance team’s part;

The area should be rehabilitated upon completion of the maintenance activities to

ensure that the land is returned in the same condition as prior to the maintenance

activities.
Impacts For workers not indigenous to the wayleave area, awareness will be created among | EPC Contractor Bi-monthly
associated with construction workers about local traditions and practices; Project HSE
influx ti of Communities living in close proximity to the wayleave should be given an Cc Oeeer SE
soorkere ton opportunity through the local area chief’s office to communicate their expectations on Off or
Workers of construction workers’ behavior; Icer,

Proponent

Implement methods (posters, talks, etc.) to create HIV and STI awareness amongst

construction workers;

Payment to Kenyan construction workers should comply with applicable Kenyan

Labor Laws in terms of minimum wages;

Where local laborers are employed on a more permanent basis, the EPC contractor

shall mandatorily register such workers with statutory bodies such as the KRA,
© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
g
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Social Mitigation Measure/Monitoring Plan Responsibility Frequency/
Monitoring

requirement

NHIF and NSSF and make the necessary deductions from the worker’s wages for
onward transmission to the statutory bodies.
Impacts 1. The EPC contractor will notify the local District Officer of the employment | EPC Contractor Bi-monthly
associated with procedures of the company; Project HSE
job seekers 2. No loitering will be allowed in the vicinity of the camp sites. The EPC contractor Officer,
. . . aa . . . Contractor HSE
to work with relevant security agencies to evict any loiterers. Officer
‘icer,
3. Construction workers should be clearly identifiable by wearing proper construction Proponent
uniforms displaying the logo of the construction company. Construction workers
could also be issued with identification tags.
Impacts 1. Engage the local community early on and throughout the construction phase about |_ EPC Contractor Bi-monthly
associated with the construction activities to get their buy-in. Project HSE
attitude 2. Employment opportunities should first be offered to the local community if the Officer, x
formation Lte . wipe Contractor HSE =
. skills are available within the community. i
against the Officer, >
project 3. The undertakings in the EMP should also be implemented effectively and with due Proponent 5
diligence. a
Impacts of | 1. Water is a scarce resource along the wayleave and subsequently construction | EPC Contractor Bi-monthly 5
additional workers should be made aware of the limited availability and conservation Project HSE
demand on measures; Officer, >
existing utilities 2. Construction camps should be located away from areas of concern to avoid Contract jor HSE &
. we Officer, Ss
pollution of water bodies.
Proponent ¢<
oO
Impacts on} 1. Construction workers should receive medical advice regarding correct sanitation | EPC Contractor Bi-monthly =
sanitation and receive correct medical attention where required; Project HSE S
iti zi Officer, =
2. Adequate water facilities should be provided; ° Pa
4 P Contractor HSE fit]
5
roe
©
x=
1S)

© Kurrent Technologies Ltd. Revision 00: August 2013

&
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact

Social Mitigation Measure/Monitoring P1

jan

3. Sufficient portable chemical toilets on site and at the construction camps should
be provided;
4. Adequate sanitation services (e.g. showers) at the construction camp should be

provided with effective drainage facilities to ensure that used water is carried

away from the site.

Responsibility

Officer,
Proponent

Frequency/
Monitoring
requirement

Impacts on
integration with
local
communities

2. Contraceptives (such as condoms) s

3. Access at the construction site shoul

4. Local women should be empowered. T]

1. An aggressive STI and HIV/AIDS awa
is not only directed at construction worl

centrally located points and by ensurin;
members are aware of the availabil
distribution of contraceptives should
sensitivity;

eness campaign shou.

ould be distributed

lity and location of
approached with t

ld be launched, which

ers but also at the community as a whole;

by placing them at

ig that construction workers and community

contraceptives. The
ie necessary cultural

be controlled to prevent commercial sex

workers from either visiting and/or loitering at the construction village;

work on the project, which in turn wou.

is could be achieved

y employing them to

id decrease their (financial) vulnerability.

EPC Contractor
Project HSE
Officer,
Contractor HSE
Officer,
Proponent

Bi-monthly

Impacts

associated with
archeology and
cultural heritage

1. Develop and implement appropriate measures for artifacts

cultural significance unearthed during t

e construction phase;

of archeological and

jossible historical or

2. The workforce should be made aware of reporting any
archaeological finds to the HSE Officer so that appropriate action can be taken;
Any discovered artifacts shall not be removed under any circumstances;

4. Report any archaeological sites and/or graves uncovered during construction to the
Project Manager;

5.

Implement measures to ensure that behavior and practices of construction workers

EPC Contractor
Project HSE
Officer,
Contractor HSE
Officer, KEL

Bi-monthly

© Kurrent Technologies Ltd.

Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

&
8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Impact Social Mitigation Measure/Monitoring Plan

do not cause offence to local communities and land owners.

Responsibility

Frequency/
Monitoring
requirement

© Kurrent Technologies Ltd. Revision 00: August 2013

Chapter: Environment Management Plan (EMP)

g|
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

12 Analysis of Alternatives .0....... ccc eeesteeeeeeeeeteeees 12-2

12.1

Route alternatives 0.00... eecceeseeeeeeeeeeeeneeeteeeeeeeneeeseeeeeeee 12-2

12.1.1 Option 1: Kipeto - Ngong 66kV Sub - Transmission System. 12-3

12.1.2 Option 2: Kipeto - Athi River 66kV Sub - Transmission System

coeseseneneesensusasscsesensesessasesscacseneeeeesisisessesenseseasisesesseseneeeeesiseneceete 12-3
12.1.3 Option 3: Kipeto - Isinya 220kV Overhead Transmission System
coeseseeeneesesessasscsesensesessisisssseseneeseesisisessesenseeeasisesesseseneneeeseseseneets 12-4
12.2 Design alternatives ..........ccccescessesseseeseesecsecnseeeteeseeeeeseaes 12-4
12.2.1 Isinya 220/220kV Switching Station Configuration................ 12-4
12.2.2 Transmission Lines Connecting Kipeto to Isinya 220/220kV
Switching Station ..........cccccccccsesssecseseseseseeeesesessseneeecsessteneeees 12-4
12.2.3 Voltage Level of High Voltage side of Kipeto’s Final Substation
seseeeseeaeeenseaeeeseaeceeseaeeneseaeceeseaseneeseseaeeneseaeenesesecoeseeseaeseeseaeeneseas 12-5
12.2.4 Kipeto Substation Configuration.............ccccccccceseeeeseeeeees 12-5
12.2.5 Transmission Line Route ...........c cscs eeeeseeeeeeseeeeeeeeeeees 12-5
12.3 No-development alternative ......... eee 12-5

Chapter: Analysis of Alternatives

© Kurrent Technologies Ltd. Revision 00: August 2013

=
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

12

12.1

Analysis of Alternatives

Legal Notice 101: Environment Impact Assessment and Audit Regulations, 2003
states that an outline of the main alternatives studied by the Proponent and an
indication of the main reasons for the Proponent’s choice is required in an
Environment Impact Assessment. Furthermore where alternatives are available
which may still allow the objectives of the project to be met, the existing
environment should also be detailed.

Alternatives are the different ways in which the project can be executed to
ultimately achieve its objectives. Examples could include carrying out a different
type of action, choosing an alternative location or adopting a different technology
or design for the project. This section explores the evolution in the identification
and refinement of alternatives that occurred during the execution of the EIA
process.

Route alternatives

Gibb Africa (Gibb) was contracted by Kipeto Energy Limited (KEL) to conduct a
grid connection feasibility study. As part of the study, Gibb conducted a
Connection Options Study to identify various corridor alternatives for the
transmission line.

Following completion of the Data Analysis Stage of the study, a more detailed
study of the options identified during the analysis stage was undertaken in order to
arrive at the optimum connection point. Among the parameters considered for
each of the options were the following:

(a) Position of the final Kipeto take-off substation;

(b) Locations (distances) of the possible connection points;

(c) Availability of spare capacity at the possible connection points;
(d) Voltage levels at the possible connection points; and

(e) The expected commissioning dates of the planned KETRACO expansion
works that have been identified as possible connection points.

Load flow studies between Kipeto and the possible connection points were also
undertaken in order to establish voltage profiles and projected system losses in the
transmission lines between Kipeto and the connection point options.

The connection options identified from the previous Data Analysis Stage are as
follows:

(a) Option 1: Construction of a 39 km long 66kV overhead sub-transmission
line(s) from Kipeto substation to Ngong 220/66kV substation;

(b) Option 2: Construction of a 45 km long 66kV overhead sub-transmission
line(s) from Kipeto substation to Athi River 220/66kV substation;

(c) Option 3: Construction of a 17 km long 220 kV overhead transmission line(s)
from Kipeto substation to Isinya 220/220 kV switching station (future
400/220kV 2x500MVA substation.

Chapter: Analysis of Alternatives

© Kurrent Technologies Ltd. Revision 00: August 2013

s
fe
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

12.1.1

12.1.2

During this option study, continual consultations were held with both KETRACO
and Kenya Power. Comments received were considered during the study.

The detailed study included Load flow, stability and short circuit analyses of the
three evacuation options which were done jointly with KPLC using PSS/E power
system simulation and analysis software in order to obtain their concurrence on
the results. This was done for each of the connection options in order to determine
the effect of connection on the national grid and to check the technical viability of
each of the options. The results obtained would also assist in the selection of the
optimum option and in informing the appropriate measures that will need to be
taken during the later detailed design of the proposed transmission system.

For the Isinya 220kV system as the connection point, load flow studies, short
circuit analyses and voltage level stability analyses were undertaken at national
transmission level using national power stations parameters, KPLC transmission
system and the 100 MW from the proposed Kipeto Power Station lumped together
at 220kV voltage system.

For the Ngong and Athi River 220/66kV substations as the connection points, load
flow studies, short circuit and stability analyses were done at national transmission
level using national data of national power stations parameters, KPLC
transmission system parameters and the 100 MW from the Kipeto Power Station
lumped on their respective 66kV bus bars.

The analysis summary documented below focuses on the connection point at the
220kV bus bar at Isinya, which was studied in more detail as the results showed it
to be the best connection option.

A summary and conclusions of the Detailed Study is given below.
Option 1: Kipeto - Ngong 66kV Sub - Transmission System

This system would require that the voltage level of the final substation at Kipeto
Wind Power Station be at 66kV. Load flow studies conducted showed that
transmitting 100 MW on this line would result in a poor voltage profile and high
transmission losses. The timeline for commissioning the Ngong 220/66kV 2x100
MVA substation has been set by KETRACO at year 2013. It is not recommended
to select this option because of the poor voltage profile and high transmission
losses.

Option 2: Kipeto - Athi River 66kV Sub - Transmission System

This system would also require that the voltage level of the final substation at
Kipeto Wind Power Station be at 66kV. Load flow studies conducted showed that
transmitting 100 MW on this line would also result in a poor voltage profile and
high line losses. The timeline for commissioning the Athi River 220/66kV 2x100
MVA substation has been set at year 2013. It is not recommended to select this
option because of the poor voltage profile and high transmission losses.

Chapter: Analysis of Alternatives

© Kurrent Technologies Ltd. Revision 00: August 2013

BS
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

12.1.3

12.2

12.2.1

12.2.2

12.2.2.1

Option 3: Kipeto - Isinya 220kV Overhead Transmission System

This system would require that the voltage level of the final substation at Kipeto
Wind Power Station be at 220kV. Load flow studies undertaken using a single and
twin canary conductor showed a good voltage profile and low system losses. A
double circuit line yielded an even better voltage profile and lower system losses.
A twin canary conductor with a rating of 250MVA would guarantee future
expansion of Kipeto Power station and minimise corona losses. A double circuit at
220kV voltage level would fulfil N-1 redundancy requirements by network
operators. The timeline for commissioning the Isinya Switching Station is set at
late year 2013.

This option is therefore highly recommended.

Design alternatives

From the previous section of the report, the proposed Isinya 220/220kV switching
station (Option 3) was identified as the best option for connection of the power
generated at the Kipeto Wind Power station to KETRACO’s transmission system.
A preliminary examination of design considerations for this option was
undertaken during Detailed Study. The considerations examined included the
following:

e Substation configuration at the proposed Isinya 220/220kV switching station;

e The requirements for transmission lines that would connect Kipeto Wind
Power Station to the proposed Isinya switching station;

e The voltage level of the high side of Kipeto substation;

e The configuration of the final / take-off substation at the Kipeto Wind Power
Station.

Isinya 220/220kV Switching Station Configuration

The preliminary designs of the Isinya 220/220kV switching station obtained from
KETRACO show that its two diameters are full. Incoming lines from Kipeto will
have to be at 220kV voltage level and will therefore take an extra diameter in a
breaker and a third configuration.

Transmission Lines Connecting Kipeto to Isinya 220/220kV Switching
Station

The major subcomponents of the transmission lines will be:
(a) 220kV line support structures;

(b) Conductors.

220kV Transmission Line Support Structures

In a countryside location such as Kipeto, it is recommended to construct a double
circuit overhead transmission line on steel lattice towers.

Chapter: Analysis of Alternatives

© Kurrent Technologies Ltd. Revision 00: August 2013

Ss
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

12.2.2.2 220kV Line Conductor

12.2.3

12.2.4

12.2.5

12.3

The choice of the conductor will be influenced by its electric current carrying
capacity and the prevailing environmental conditions in the Kipeto area.

Voltage Level of High Voltage side of Kipeto’ s Final Substation

This voltage level will be dictated by the transmission system. Since the
transmission line voltage will be at 220kV voltage level, it is recommended that
the high voltage side of the substation be set at 220kV voltage level.

Kipeto Substation Configuration

The final take-off substation at Kipeto can take the form of a breaker and a half, or
a breaker and a third or a double bus bar configuration. These forms all fulfill the
N-1 criteria needed for security of supply. A double bus bar configuration is the
least expensive of the three configurations and it is recommended to adopt it.

Transmission Line Route

The preliminary transmission line route identified assumes at this stage that there
are no major obstacles along the way and that the transmission line will run in a
fairly straight line between Kipeto’ s final take-off substation to the Isinya 220kV
switching station. The length of the line is estimated to be approximately 20 km.
A detailed route design for construction purposes will be undertaken once the
letailed route survey is done.

No-development alternative

This alternative simply means that the Proponent does nothing to address the
purpose and need for the transmission line. The most significant outcome of this
approach would be a negative impact on current and future electricity supply
networks, and the possibility of complete blackouts at times of high and peak
lemand. Against the background of load shedding events, not strengthening
electricity supply to the national grid could have potentially negative effects, such
as a continual lack of supply electricity for many communities and a reduction of
economic growth in Kenya as a whole.

Positive outcomes associated with the no-development option include the
maintenance of the current aesthetic landscape with no negative impacts on the
social and socio-economic environment, the primary economy (grazing of
livestock) and the biophysical environment (wetlands, rivers, flora and fauna).

Chapter: Analysis of Alternatives

© Kurrent Technologies Ltd. Revision 00: August 2013

BS
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

13 Prevention and management of foreseeable accidents

and hazardouS activities .....0 eee eee eee eeeees 13-3
13.1 INtrOdUCTION .0o.. eee reer renee trae teaeteaeteaeenae 13-3
13.2 Planning for COMPHIANCE ...........ceceeeceeeeeseceteeeteeeteeeeteeee 13-3
13.3 Preparation of the H&S plan oo... eee eee 13-4
13.4 Use of SUD-CONTrACTOIS ee eee terete teeta 13-4
13.5 Review of the plan ou... eee teeter eee teeeeaee 13-4
13.6 Construction H&S Plan for the proposed project......... 13-4

13.7 Leadership and Commitment

13.7.1 Organization and responsibilities ..............ccccceseeeeeeeeeeees 13-5
13.7.2 Employee involvement and communication .........0c:c:ceee 13-8
13.7.3 H&S reSOUICES «0... eee ect ccee cee ceeeeeeceeeeseceseesseseeeeseeseneeeeeeenee 13-8
13.8 PLANNING 0.0... cece cece ceeete cee seeseeseesesseeeeeeeeessecaneeesesesensease 13-9

13.8.1 Hazard identification and risk assessment...

13.8.2 Hazard and risk COMMUNICATION ........... cece eee eeee eee 13-9
13.8.3 H&S Objectives, Plans and Performance Standards .......... 13-10
13.8.4 H&S management system documentation ...........cccccee 13-11

13.8.5 Purchasing, contractors and importers...
13.9 H&S Implementation ...........cccecceceeeeeeeeeeeeeeeeeeeeeteeeeeeee 13-11

13.9.1 Design, construction and commissioning ...........::0cceeeee 13-11

13.9.2 Management Of Change (MOC)

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.3 Procurement and control of materials and services .

13.9.4 Safe Operating Procedures............ccccccsesetseseeeeteteeeeees
13.9.5 Materials handling and storage ............:cccccceeeeeeeteteeeeees
13.9.6 Maintenance and repair .........c.cecec eee eseeeeeeeeeeeeeeeee
13.9.7 Employee selection, competency and training................
13.9.8 Workplace envirONMeNt ...........ccce eect cee eee eeeeeeeeeeee

13.9.9 First aid and emergency response ...........ccceeee eee
13.10Monitoring and evaluation ...........cccccceeseeeeeeeeeeeeees

13.10.1 Inspection, testing and MONitOring............ccceeeeeteeeeees
13.10.2 Health monitoring SYSteM..........cccccccceesceeeteteeeeseeteteeees
13.10.3 Work injury benefits... cece cece eee teeeeeeteeeeeeeeees
13.10.4 Accident/Incident reporting and investigation..................

13.10.5 H&S information and reports .........ccceeeeseee eect rece

13.11Audit, review and improvement ...........:cceeeeeeeeeeeeeeee

13.11.1 Project H&S audit...

13.11.2 Management review and improvement ............:cee

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13

13.1

13.2

Prevention and management of foreseeable
accidents and hazardous activities

Introduction

Clients and transmission line project proponents have a vital role in the
establishment and ongoing management of Project construction health and safety
standards. They inevitably influence and impact on how Projects are structured,
the amount of detail provided in the tendering process, the time allowed for
Project planning, licensing and approvals timetables, the time of year of the
Project, the time allowed to complete the Project, the specification of Project
health and safety standards, the selection of the Construction Contractor and the
degree of Project surveillance and involvement.

The proposed project will involve the construction of a 220KV_ overhead
transmission line approximately 17km in length emanating from a wind power
project sub-station to the proposed Isinya sub-station. Such a project will employ
several people in construction.

In order to prevent accidents or hazardous activities throughout the pre-
construction and construction phases, the EPC contractor will be required to
develop a specific construction health and safety (H&S) plan. A H&S Plan is a
formal, structured and systematic method for preventing accidents and hazardous
activities at a construction site. This section of the EIA Study provides a
framework for an H&S plan that the EPC contractor will be required to develop
and implement in preventing accidents and hazardous activities during the
construction phase.

Planning for compliance

The EPC contractor will have a full understanding of the health, safety and
environmental legislative and statutory duty requirements of the jurisdiction in
which the transmission line is to be constructed.

As part of the Project planning process the EPC contractor will:

e Acquire applicable H&S legislation and other legal requirements (including
EIA License Conditions, etc.);

e Have access to copies of all relevant H&S legislation (hard or electronic
format) prior to and on site;

e Ensure appropriate personnel have an adequate understanding of their H&S
legal responsibilities;

e Provide a system to identify changes and amendments to applicable legislation
during the construction phase and assess the impact of such changes in a
timely manner. A H&S Legal Register should be established and maintained
for the duration of the project to ensure legislative changes are monitored,
assessed, implemented and communicated; and

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.3

13.4

13.5

13.6

e Review relevant legislation and other legal requirements to assess specific
application and develop an appropriate compliance strategy.

Preparation of the H&S plan

Immediately after the award of the contract for construction works, the EPC
contractor will develop a construction H&S plan using a suitably qualified and
experienced person. It should be prepared with sufficient time to submit to the
Project Engineer (Galetech Energy Developments Limited, Ireland) and allow for
comments.

Where possible, involvement by personnel and stakeholders in the development of
the Plan should be sought. The Plan shall describe the duties, responsibilities,
authorities and accountabilities with respect to the development and
implementation of the Plan.

The Construction Health and Safety Plan will often work in parallel with the
Construction Environmental Management Plan (CEMP). Opportunities for co-
management of, and integrated management systems for safety and environmental
issues should be considered.

Use of sub-contractors

There may be a number of sub-contractors that will be used for the proposed
project. These may include contractors specializing in mechanical works, civil and
structural works, electrical works, instrumentation and control, etc. The specific
H&S plan to be developed by the EPC contractor will be developed so as to
provide sub-contractors with enough detail on the expected H&S standards for the
Project.

Sub-contractors may provide their own H&S Plans under the umbrella of the
Construction H&S Management Plan.

Review of the plan

The construction H&S plan may be reviewed from time to time to reflect
changing circumstances during the construction phase. The EPC contractor will
include a section outlining the circumstances that would trigger a review of the
construction H&S plan and resubmission of it to the Project Engineer for review
and approval (design or route changes etc.).

Construction H&S Plan for the proposed project

The following sections provide the content and structure of a construction phase
H&S plan for the proposed project which the EPC contractor will develop and
implement.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

g
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.7

13.7.1

Leadership and Commitment

Health and safety management throughout the construction phase will be led by
the Project Manager working for the EPC contractor. It is the overall
responsibility of the top leadership to internalize H&S in all aspects of the
construction phase processes.

[The Project Management Team will develop a Project Specific Health and Safety
Policy or Statement of Commitment, consistent with the Health and Safety
Policies of the parent organization.

[he Project Health and Safety Policy will be communicated to all employees and
interested parties through training, induction and consultation.

[he Project Management Team will implement processes to raise awareness and
promote a health and safety culture of active involvement in achieving the
objectives of the Health and Safety Policy.

The project specific H&S Policy will be displayed at the construction site and be
isseminated to interested parties such as regulatory authorities, emergency
services, support personnel, contractors, caterers, land owners, etc. Interested
parties also include visitors and the local community.

Organization and responsibilities

The EPC contractor will provide a project organization chart to the Project
Engineer. The organization chart will be used to establish an effective
organization structure with defined roles, responsibilities and accountabilities for
implementation and maintenance of the project H&S policy and management
system.

At this stage of the project, the organization chart has not been formalized but
given below is a typical EPC contractor matrix indicating the roles an
responsibilities for various key players in construction H&S management.

Construction Manager | e Overall EPC contractor representative and retains
HSE monitoring role over the project;

e Ensures compliance with EIA conditions set by
the EMCA and other HSE related laws associated
with project construction;

¢ Has overall accountability and responsibility for
HSE associated with the project;

¢ Promotes HSE awareness by example (role model
behavior);

e Ensures sub-contractors comply with HSE rules
and are trained in HSE;

¢ Ensures that the project HSE plan is continuously
maintained and updated.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Other supervisors and
engineers

and Respons

They report to the Construction Manager;

Demonstrate their concerns for HSE compliance
by good role model behavior;

Ensure that subordinates are aware of HSE
hazards involved in their respective work tasks
through training and work experience;

Ensure compliance with HSE legislation including
conducting regular HSE inspections at the work
site;
Ensure that construction plant and equipment is in
a good state of repair and made available to the
construction workers;

Reporting of any unsafe acts or conditions to the
Construction Manager’s attention for remedial
action;

Ensuring that all accidents/incidents are reported
immediately and appropriate _ investigations
undertaken;

Plan, coordinate and participate in HSE toolbox
meetings for construction workers.

Employees

Carry out their routine construction activities in a
healthy, safe and environmentally friendly
manner;

Use appropriate PPE provided to them by the
contractor;

Ensure compliance with the EPC contractor’s
HSE rules;

Be aware of the HSE hazards associated with the
construction plant and equipment they will use;

Bring to the notice of their immediate
management any HSE hazards identified during
the construction phase.

HSE manager

Reports to the Construction Manager and is the
primary advisor to the EPC contractor on all HSE
issues associated with the construction site;

Is empowered to halt construction operations if
any unsafe acts or conditions are witnessed;

Ensures all supervisors and employees are aware
of their HSE responsibilities;

Facilitates HSE risk assessments and JSAs;

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd.

Revision 00: August 2013

g
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

¢ Undertakes regular HSE inspections of the
construction site in accordance with the EPC
contractor’s HSE policy;

e Provides HSE training for the EPC contractor’s
employees and nominated sub-contractors;

e Undertakes accident/incident investigation to
establish root causes of accidents/incidents;

¢ Ensures statutory HSE audits and inspections are
undertaken and reports filed appropriately;

¢ Issues a construction HSE project report monthly;

e Provides HSE documents requested by the
Proponent or any HSE related lead agency.

HSE representatives e Responsible for ensuring that relevant HSE work
instructions are understood and fully implemented
by fellow workers;

¢ Reporting any accidents/incidents, unsafe acts or
conditions to the HSE manager;

¢ Reinforcing and encouraging the concept of
individual HSE responsibility within their work
teams;

e Attend all HSE meetings and share proceedings
with the rest of the work teams.

Sub-contractors e Will be subjected to the EPC contractor’s HSE
appraisal;

¢ Compliance with HSE laws and regulations and
EPC contractor’s HSE policies.

Suppliers e Comply with the EPC contractor’s HSE policy
which will be forwarded to them by the HSE
Manager;

¢ Provide relevant HSE information to the HSE
Manager associated with storage, use and disposal
of supplies.

All personnel will be notified of their health and safety roles, responsibilities and
accountabilities through communication of the Construction Health and Safety
Management Plan and induction.

Personnel with defined Health and Safety responsibilities and accountabilities wil
acknowledge their understanding and acceptance of their roles and responsibilities
through position specifications for key roles and verified by signature an
induction records.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.7.2

13.7.3

The Project Management Team will ensure that sufficient personnel with
appropriate skills are appointed commensurate with the level of risk associated
with construction activities and work and shift patterns during normal and
emergency situations.

Employee involvement and communication

During the construction phase, employees will be involved in establishing and
maintaining effective mechanisms to promote active consultation, communication
and involvement in the management of health and safety and the control of
workplace hazards. These will be undertaken through hazard identification
workshops, job hazard analysis preparation and Health and Safety management
system reviews.

As the proposed project will employ more than 20 persons, the EPC contractor
will be required to comply with Legal Notice 31: Factories and Other Places of
Work (Safety and Health) Committees Rules, 2004 by establishing a working
H&S committee in each construction spread. The H&S committee will be formed
according to the procedures listed in Legal Notice 31 and will meet at least
quarterly.

The EPC contractor will develop a positive H&S culture on the project through
active participation of involved parties. Methods to promote participation in
achieving the project will include “Toolbox” and “Job Start” meetings,
involvement in hazard identification workshops and Job Hazard Analysis
preparation, induction and ongoing training, incident investigations and procedure
reviews.

Acceptable methods and accessible packages for communicating Health and
Safety information include health and safety alerts, posters and notice boards,
minutes of meetings, performance reports, health and safety plans, procedures,
legislation and technical operating manuals, and material safety data sheets.

Communication between the Proponent and the Project Management Team is a
critical element in managing health and safety. Regular scheduled meetings and
where necessary unscheduled meetings will be held to communicate H&S issues
to all levels of the workforce throughout the Project.

H&S resources

Sufficient resources are necessary to develop, implement and maintain the Health
and Safety Management System to achieve the Health and Safety objectives for
the project.

The Project Management Team through project planning process will define and
allocate sufficient resources in terms of finance, human and specialist advisers to
implement the project H&S Policy and Safety Management System.

The project budget will specifically provide for the management of H&S on the
project and to fund implementation of Safety Management System.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.8

13.8.1

13.8.2

The Project Management Team will ensure management personnel are assigned
sufficient authority to commit additional resources if required, to ensure H&S
objectives are achieved.

The Project Management Team will appoint suitably qualified and experienced
H&S personnel to facilitate the implementation of the safety management system.

The project planning process will include an assessment of the need for direct and
indirect H&S resources i.e. first aid training and first aid trained personnel
(paramedics and OHS nurses), field inspectors or specialist risk and safety
management consultants to assist with risk assessment, auditing activities and
rehabilitation providers.

Planning
Hazard identification and risk assessment

Hazard identification and risk assessment are critical in establishing a systematic
approach to the management of hazards and risks associated with pipeline project
activities.

The EPC contractor will use a systematic process to identify hazards, to assess the
likelihood and consequences of risk and to agree on the implementation of
controls to ensure risks associated with construction activities are reduced to As
Low As Reasonably Practicable (ALARP).

These studies will be carried out early and a Project Risk Register developed
before construction commences. The Risk Register will identify the need for the
preparation of JHAs for work-crews, manual task assessments, specific plans,
procedures, training to be conducted, personnel experience and qualifications, etc.

The construction hazard identification and risk assessment process will consider:

e¢ Documented standards and procedures for systematic identification,
assessment, control and review of risk;

e Agreed and documented Risk Acceptance Criteria;

¢ Competent and experienced personnel involved in hazard identification and
risk assessment and control process;

¢ Construction methodology;

e Design specifications for construction;

e Safety in Design; and

¢ Consideration of continual review and analysis of the effectiveness of risk
assessment and control processes.

Hazard and risk communication

The objective of hazard and risk communication is to establish systems and
techniques for communicating hazard and risk information to relevant
stakeholders and monitor feedback on the effectiveness of controls.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.8.3

For the proposed project, the primary strategy for hazard and risk communication
on site will be through the Job Hazard Analysis (JHA) process (also referred to as
Job Safety Analysis, Job Risk Analysis, Job Safety and Environment Analysis, or
Safe Work Method Statement). The process requires that supervisors actively
involve all members of the work crew and other stakeholders in the development
of the JHA through identification and control of hazards and risk on site. The JHA
process will link into the formal hazard and risk identification process and Project
Hazard Register.

Hazards, risks and their controls will form a significant part of the project training
and induction program.

H&S Objectives, Plans and Performance Standards

Prior to the pre-construction and construction phase, the EPC contractor will
define verifiable health and safety objectives, plans and standards for the project
which reflect responsibilities, legislative requirements and project health and
safety policy commitments. Typical objectives may include:

e Prevention of incidents;

e Control of hazards;

e Stakeholder consultation;

¢ Compliance with applicable legislative requirements;

¢ Compliance with approved industry standards and codes; and
e A platform for continuous improvement.

The Plan will incorporate agreed and measurable H&S performance objectives
including both leading and lagging H&S performance indicators.

Project H&S objectives, plans and standards will be communicated to all
personnel during induction and toolbox meetings to ensure an understanding of
and participation in achieving the project health and safety objectives. Typical
performance standards include:

Lagging Indicators Leading Indicators
¢ Lost Time Incidents e Planned Job Observations
e Lost Time Incident Frequency e Hazard Reports

Rate

¢ Corrective Actions

e Restricted Work Injuries © Tool-box Talks

e H&S Induction

¢ Medical Treatment Cases

e First Aid Treatments © H&S Inspections

* Near Misses © H&S Audit Compliance

e Vehicle Incidents

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

)
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.8.4

13.8.5

13.9

13.9.1

H&S management system documentation

The EPC contractor that will undertake the proposed project will be expected to
be a company of high repute on H&S. Such EPC contractors understand the
importance of having documented management systems. Subsequently, Project
H&S documentation including revisions to the Safety Management System and
Construction Safety Plan will be maintained in hard and electronic format on site.
A revision to the key project H&S documentation i.e. plans, procedures, hazard
identification and risk assessment records (i.e. JHAs) will be controlled through a
formal Document Control process.

Documentation requirements such as safe operating procedures, work method
statements, forms and records etc. will be consistent with any parent company
documentation and as identified in any formal safety assessment.

Purchasing, contractors and importers

The proposed project will require several goods and services for successful
implementation. Some of the goods and services will be imported by the EPC
contractor. In procuring any goods and services for the proposed project, the EPC
contractor will ensure that products and services for the construction phase have
been assessed for health and safety impacts to ensure that once construction
commences, all information is available and known.

Examples may be the purchase of PPE, construction equipment, chemicals, etc.
The Project Management Team should ensure that contractors and suppliers are
provided with the Project’s health and safety requirements.

H&S Implementation
Design, construction and commissioning

In order to prevent accidents and hazardous activities, the EPC contractor will
need to demonstrate that hazards and risk associated with design, construction and
commissioning of the transmission line are eliminated or reduced to ALARP.

A Design Basis Memorandum will be prepared to ensure specified design
requirements and safety performance standards are achieved. The design process
will follow a systematic approach to planning, controlling, and verifying the
design by appropriately qualified and experienced personnel in the industry.
Traceable records of design will assist to validate conformance with regulatory
requirements, industry standards and sound engineering practice.

Key techniques to eliminate or reduce design, construction and commissioning
risks include:

¢ Conceptual and Construction Hazard Identification meetings; and

¢ Commissioning Hazard Identification and Planning meetings.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.2

13.9.3

The EPC contractor in consultation with the Project Engineer and Proponent will
perform pre-commissioning.

A specific commissioning program for the transmission line will be prepared by
the EPC contractor and Project Engineer to ensure the safety of personnel and the
public during all commissioning activities.

Hand-over and approval for the transmission line during commissioning will be
with the approval of the KETRACO, Kenya Power, Proponent and regulatory
authorities following completion of construction activities.

Management Of Change (MOC)

Management of Change (MOC) is an important aspect of construction of the
proposed project as it ensures that changes and modifications are reviewed for
hazards and risk prior to implementation and information on change requirements
are communicated to relevant personnel and stakeholders.

The EPC contractor will develop and implement an MOC process for changes to
design, procedures, personnel, equipment, or construction methods that may have
the potential to adversely affect H&S associated with the project. Changes will be
managed through an approved Change Management Procedure where the
potential impact and the significance of the change can be assessed. Significant
changes including design changes will be documented where an assessment of the
risk and safety implications are recorded, approved and sign-off by or on behalf of
the Proponent.

Key personnel on the project will carry out a formal hand-over of responsibilities
resulting from organizational changes, changes in reporting relationships and
scheduled work absences.

Prior to implementation of changes to work processes, plant or equipment the
proposed change will be communicated to relevant personnel during toolbox or
H&S committee meetings.

Procurement and control of materials and services

The objective of including H&S in procurement and control of materials and
services is to develop and maintain systems for the control of purchased services
and materials to ensure additional hazards are minimized.

If any major specialist contractors are engaged on the project, they will be
required to submit a Project Specific H&S Plan for the scope of their work.
Alternatively the contractor will sign a formal statement of commitment for
implementation of the EPC contractor’s Construction H&S Management Plan.

Contractors and service providers will be managed in accordance with agreed
management procedures that include:

¢ Selection of contractors based on experience, safety record and management
systems;

¢ Selection of processes based on safety (quality and environmental) outcomes;

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.4

13.9.5

¢ Communication of the Project Safety Management System through contractual
arrangements, planning meetings and induction etc.;

e Direct and ongoing monitoring of H&S performance through inspection and
audits; and

e Selection of plant and equipment to ensure H&S considerations have been
taken into account.

The EPC contractor will establish processes to ensure that materials are delivere
and installed in a manner fit for purpose. These processes will include
arrangements for monitoring of goods and services to ensure technical, quality,
safety and environmental specifications are complied with.

Arrangements will be made for materials hand-over, traceability an
reconciliation during load out. These arrangements will provide for quarantining
of out of specification materials and plant.

All materials will be appropriately packaged, labeled and documented. Materia
Safety Data Sheets will be retained for any chemicals used in the project.

Vehicles and construction equipment including hired in plant and equipment wil
be selected with H&S considerations, and be delivered fit for purpose. Key
provisions to ensure safety of plant will include:

e Supply of operating instructions and manuals,

e Supply of valid certificates from DOSHS approved persons for lifting
equipment;
¢ Documented assessment of plant safety prior to releasing for use,

e Recording daily inspection/maintenance reports.
Safe Operating Procedures

Safe operating procedures (SOPs) are necessary in managing hazards and risk
arising from project a ies. SOPs provide the detail necessary to manage
specific hazards and risks and to document processes for the management of
controls used to ensure that a safe system of work for key work activities and
tasks.

The EPC contractor will establish a clear, comprehensive and continually
improving set of SOPs to cover the construction phase of the proposed project.
SOPs will be developed as a result of the project risk assessment studies and link
with the Job Hazard Analysis process for communication of control measures to
site personnel. SOPs will be managed through the project document control
process.

Materials handling and storage

As part of the proposed project, a materials handling and storage process will be
developed to establish and maintain safe systems for the handling and storage of
materials.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.6

The EPC contractor will conduct an assessment of manual handling tasks as it will
provide an important hazard and control measure as part of the Job Hazard
Analysis process. Manual handling or ergonomic risk assessments will be
incorporated in induction training and toolbox talks as a means of communicating
control measures. Monitoring the effectiveness of manual handling controls will
form part of the routine safety inspection or observation program.

The EPC contractor will establish and maintain a register of hazardous materials
including chemicals used on the Project. Material Safety Data Sheets will be held
on site for all potentially hazardous substances. Hazards associated with the use of
hazardous substances will be assessed and incorporated into the task Job Hazard
Analysis.

Hazardous materials or dangerous goods will be stored in designated areas
consistent with applicable local legislation, codes of practice and segregation
requirements. Refueling tanks and tankers will be located within a bunded area
remote from accommodation facilities.

Lifting or winching of major plant items and materials will be the subject of and
be performed in accordance with, a specific lifting methods statement
incorporating a critical lift assessment prepared prior to commencement of the lift.
Lifting equipment will be inspected by a competent person (DOSHS approved
person) with valid certification and marking requirements recorded in a lifting
equipment register prior to use on site.

Plant, equipment and materials will be secured to prevent unauthorized access or
damage including deterioration e.g. as a result of excessive heat/cold/moisture/
dust.

Maintenance and repair

During the construction phase, the EPC contractor may require establishment of
systems for the maintenance of the construction plant and equipment.

Subsequently, the EPC contractor will develop and implement a program for
routine inspection and maintenance of plant and equipment on the project site.
Critical plant and equipment for inclusion in the inspection and maintenance
schedule includes:

e Power Generators;

e Cranes and Lift Trucks;

e Slings and lifting equipment;

e Excavators;

e Site Trucks;

e Transport Vehicles;

e Power Leads and Portable Electrical Tools;
e Ladders and Scaffolding; and

e Safety Harnesses.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

ES
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.7

The EPC contractor will develop and implement inspection and maintenance
schedules and frequencies to reflect manufacturers and legislative requirements as
well as good construction work practice.

Plant and equipment requiring registration through the Plant Safety Order under
the OSHA will be specified in a Plant and Equipment Register. Formal
inspections by DOSHS approved persons will also be documented.

Records of plant and equipment inspections, maintenance, repair or modification
will be retained in the Plant and Equipment Register.

Project-authorized drivers or operators will inspect project vehicles and plant
regularly, and the results of the inspection recorded in a logbook.

Plant and equipment found to be defective or dangerous will be taken out of
service and tagged as “Out of Service” until such time as a qualified technician
has made suitable repairs.

Employee selection, competency and training

The EPC contractor will assess and plan the human resource requirements of the
project to ensure personnel are suitably fit, competent and personal with the
necessary safety behaviors for the tasks assigned to contribute to a positive safety
culture on site.

Project H&S training requirements form an integral part of the overall project
human resource strategy and training needs analysis. The competency criteria and
safety attributes necessary for each position will be described in a Competency
and Skills Matrix.

Where a position specification identifies statutory competencies (i.e. certification)
evidence of such competencies will be required prior to selection and a copy of
the certificate retained on site.

Training programs will be delivered by nominated workplace trainers and be
reviewed and reassessed periodically to ensure the adequacy and effectiveness in
delivery of required skills, knowledge and competencies.

All personnel on the project site will receive a project specific induction before
commencing work and accessing the project site.

Induction training will address site and project specific health and safety issues
identified in the hazard identification, risk assessment and control process, their
responsibilities for H&S, the project safety management system and specific
emergency arrangements.

Induction participants will be required to complete an assessment to determine
their level of knowledge and understanding of the project induction training
material.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.8

All supervisors will attend a leader specific induction and be assessed for
competency in key H&S knowledge prior to commencing work on site. The
following includes some key H&S leadership skills:

e Legal obligations;

e Health and Safety responsibilities and Leadership;
e Safety Management System Commitments;

e Project Hazard Identification;

e Accident/Incident reporting;

e Emergency response leadership;

¢ Development of a JHA;

¢ Conducting toolbox meetings; and

¢ Lockout/Tagout (LOTO) procedures.

Specialized training may be required to address safety critical tasks and specific
training needs relative to the project i.e. vehicle operation/driving, permit to work,
manual handling, first aid, heat stress, etc. These training courses will be
developed to complement the project safety management system and controls
identified in the hazard identification and risk assessment process.

A specific induction will be developed and conducted prior to the commencement
of Commissioning and Hand-over Activities. The focus of the Commissioning
component of the induction process will communicate H&S information
contained in the Commissioning Manual including isolation and tagging systems
and emergency arrangements.

A record of all training will be retained on site in a Project Training and Induction
Register. Training course materials, attendance and assessments records will be
reviewed both as part of the project human resource strategy, monitoring and audit
program.

Workplace environment

Workplace environment is part of the industrial hygiene program for construction
sites to establish systems, facilities and processes which ensure and promote a safe
work environment. The EPC contractor will develop health and safety processes
to ensure and to promote a safe working environment. Management of workplace
environment issues will be developed through the Project Construction Hazard
Identification Assessment process and may include the following:

e Protection Against Atmospheric Contamination;
e Control of Dust;

e Housekeeping;

e Lighting and Ventilation;

e Noise Assessment & Management;

e Signposting & Hazard Identification;

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

a
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.9.9

13.9.9.1

13.9.9.2

e Personal Protective Equipment;
e Hygiene;

e¢ Working Hours;

¢ Workplace Amenities;

¢ Chemical spill management; and

¢ Management of defective plant.
First aid and emergency response

First aid facilities and services

First Aid management is regulated in Kenya under Legal Notice 160: The
Factories and Other Places of Work (First Aid) Rules, 1977. First Aid facilities
will be appropriate to the type and location of the work being performed and be
consistent with local regulatory requirements and the Project Emergency
Response Plan. A risk assessment of possible emergencies with respect to the
location/s will be conducted to ensure first aid equipment and resources are
appropriate to manage all potential injury events on the site and travelling to and
from site.

An approved and appropriate first aid kit will be available with each work-crew,
motor vehicle, office, and accommodation facility. First aid equipment checks will
form part of the regular site safety inspection program.

Each work-crew will generally have at least one first aider holding a current
recognized first aid qualification.

A list of trained first aiders is to be displayed on site notice boards. First aiders
will be readily identified (e.g. with a “First Aider” sticker or badge).

A First Aid Treatment Register will be kept for the project.
Emergency management

The EPC contractor will assess each project activity and potential external factors
or influences that may give rise to identifiable emergency events and develop a
project specific Emergency Response Plan.

The project Emergency Response Plan will assign roles and responsibilities of key
personnel including assignment of an Emergency Coordinator and be developed in
consultation with local authority and community emergency response agencies.

All personnel on site including visitors will be informed of key elements of the
project Emergency Response Plan during induction and notified of any changes
during Toolbox meetings. Matters to be covered in the project emergency
response plan include:

e¢ Muster and Assembly points;
e Emergency notification (sirens, radio, etc.) and communication arrangements;
¢ Communication protocols, equipment and facilities;

¢ Communication with Regulatory authorities and the Proponent;

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.10

13.10.1

e Interface with site personnel, other involved stakeholders and community
emergency response agencies;

¢ Out of hours emergency arrangements; and

¢ Camp and facility emergency response arrangements

An emergency contact list will be maintained and displayed at prominent
locations and with each work-crew. The emergency contacts list will include the
telephone numbers and location of community emergency response agencies and a
list of project first aiders.

Emergency Drills will be scheduled and conducted at appropriate times to ensure
readiness, adequacy and effectiveness of the Emergency Response Plan.

Monitoring and evaluation
Inspection, testing and monitoring

The objective of inspection, testing and monitoring is to ensure that the objectives
of the project H&S policy and Safety Management System are implemented.

The EPC contractor will ensure that processes are implemented for the inspection,
testing and monitoring of site construction activities, plant and equipment. Typical
processes include:

e Procedures for ensuring plant is checked prior to use;

e Planned regime of health and safety inspections;

e¢ Work activity observations;

e Pre-operation inspections of vehicles and plant;

e Inspection and testing of electrical equipment;

e Inspections of cranes and lifting equipment;

e Inspections of emergency, first-aid, fire and spill control equipment; and
¢ Camp and amenities inspections.

Planned inspections and/or observations will be performed by competent and
experienced persons and include elected Health and Safety Representatives or the
HSE Manager if there are no representatives. Inspections should follow an agreed
format (i.e. checklist), timeframes, and be documented.

Supervisors should be trained to monitor work practices for health and safety
issues and potential hazards as part of the daily Supervisor reporting process.

Identified unsafe or untagged plant and equipment should be tagged “Out of
Service” until the plant or equipment is repaired or retagged by a competent and
authorized person.

Recommendations for the elimination of hazards or unsafe practices or
improvements in H&S practices including assigned responsible persons should be
recorded in a Corrective Action and System Improvement Request. A Corrective
Action Register should be used to track and close-out actions and improvements.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.10.2

13.10.3

13.10.4

Health monitoring system

The Project should promote a healthy work environment and personnel should be
fit to perform their normal duties safely. Health monitoring includes processes to
ensure that personnel are fit for work with respect to their mental and physical
capabilities. Policies and procedures should be in place to identify and manage
employees’ “Fitness for Work”.

Typical health monitoring and “Fitness for Work” processes include:
e Pre-employment fitness and health assessments;

e Injury and rehabilitation management on and off the work site;

e Employee assistance programs;

e Drug and alcohol policy; and

¢ Camp and amenity hygiene.
Work injury benefits

Workers compensation in Kenya is covered under the Work Injuries Benefit Act,
2007 (WIBA) and its subsidiary legislation. The EPC contractor will be required
to comply fully with the requirements of this Act prior to the pre-construction
phase of the project. Evidence of valid workers compensation under the Act will
be required to be kept at the project sites.

Accident/Incident reporting and investigation

Mandatory reporting of accidents/incidents is covered under Section 21 of the
OSHA. Subsequently the EPC contractor will report all accidents, incidents and
near miss incidents no matter how minor to the relevant County OSH Officer
using the form titled DOSH 1.

All accidents will be investigated in order to identify, and eliminate or control the
causes and prevent recurrences.

The EPC contractor will develop a project specific procedure for the reporting,
investigation and implementation of corrective actions arising from accidents and
incidents.

The following aspects will form an integral part of the accident/incident reporting
and investigation process:

e Making the accident/incident scene safe;

e Protecting others (including members of the public) from injury;

e Treatment, medical assistance and evacuation of injured personnel;
e Assignment of responsibility for the accident/incident site;

e Assessment of the seriousness of the accident/incident event;

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.10.5

e Notification of organizational management personnel, employee
representatives and DOSHS;

e Assignment of responsibility for reporting and investigation;
e Identification of witnesses and protecting evidence at the scene;
¢ Consultation with relevant authorities, site and operations personnel;

e Conducting investigation to identify root causes and recommendations to
prevent recurrence; and

e Timely implementation of recommendations.

Corrective Action Requests provide a permanent and traceable record of the close-
out of recommendations arising from accident/incident reports and investigations.

The type of accidents and incidents that must be reported as well as the timeliness
of reporting and submission of investigation reports are dictated by organizational
and legislative requirements.

Safety Alert Notices should be issued to disseminate information on incidents to
project personnel.

H&S information and reports

The objective of having H&S information and reports is to establish and maintain
a system for the analysis, dissemination, storage archiving and retrieval of
information relevant to H&S.

The EPC contractor’s documentation control and records procedure will include
maintenance and disposition of H&S information and records.

Typical project information and records include:

e Safety alerts e Noise assessment reports

e Hazard reports e Ergonomic and manual handling

. . risk assessments
e Accident and incident reports

e Qualification, certificate, training

e Hazard identification and risk . .
and induction records

assessment reports

. ¢ Government notices
¢ Job Hazard Analysis

. . e Audit reports
e Inspection and maintenance records Pr

. e Meeting reports, toolbox talks, H&S
e Planned Job Observations nS Feports,
committee meetings
e Hazardous materials registers . .
¢ Corrective actions

e Material Safety Data Sheets © Calibration results

Individual employee health records, including details of medical treatment and
rehabilitation need to be controlled to maintain confidentiality.

Project Health and Safety performance will be monitored through a system of
agreed leading and lagging indicators.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013

8
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

13.11

13.11.1

13.11.2

A Project reporting matrix will be established and displayed at the project site to
ensure that Health and Safety reports are prepared and disseminated to relevant
personnel within agreed time frames.

Audit, review and improvement
Project H&S audit

Throughout the construction period, a system and program of health and safety
audits will be established, implemented and maintained to verify that the health
and safety management arrangements are being implemented to specified
regulatory and performance standards and to provide a mechanism to identify
opportunities for system improvement.

Experienced and knowledgeable personnel will be used to conduct the audit.

Audit findings will be submitted in a formal report and corrective action request
as appropriate.

Management review and improvement

Throughout the construction phase, the Construction Manager will periodically
review the effectiveness of the safety management system in meeting the H&S
Policy and objectives of the construction companies involved in the project and to
drive the implementation processes necessary to achieve the Project H&S
objectives.
The review process will utilize progress, audits and risk assessment reports,
statistical data and client and stakeholder feedback, etc. to determine which
arrangements adopted for the project are effective in meeting the Health and
Safety policy objectives and where improvements can be realized.

Performance against the project Health and Safety Policy objectives and Safety
Management System and project Health and Safety improvement plan should
form a specific component of the project close-out report. Typical elements of the
close-out report include:

e Identified areas for health and safety improvement;

¢ Sources of information used and applicable to the project;

e Effectiveness of employee communication and feedback

e Results of Accident/Incident Investigations;

e Results of monitoring, inspection and audit programs;

e Health and Safety impacts of changes in project delivery;

e Changes in the project organization structure;

e Sampling of management and employee safety perception climate”;
¢ Improvements in construction work practices and technology; and

e¢ Community Health and Safety impacts and expectations.

Chapter: Prevention and management of foreseeable accidents and hazardous activities

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

14 Prevention of health hazards and implementation of

SECUFITY MEASULES ooo. eee ee eee trees eeeeeteeeeeees 14-3
14.1 Introduction... crete eee tee teaeteeteaeeeas 14-3
14.2 Potentially beneficial environment health impacts ...... 14-3
14.2.1 Respiratory diseases..........ccccceceeeeseceeeeceeceeeesneeeeeeeeeenes 14-4
14.2.2 Vector related diSCaseS..........cccececceeseeeeeecseceeetneeeeeeeeeeeees 14-4
14.2.3 Sexually transmitted diseases (STDS) .......... ccc 14-4
14.2.4 Water and food-borne diseases ...........:ciceececeeeeeee reece 14-4
14.2.5 Accidents and injuries, SECUTtY .......... ccc eee ete eeee eee 14-5
14.2.6 Chemical exposure-environmental disease ...........c:cceeee 14-5
14.3 Potential adverse health impacts .......... ee 14-5
14.3.1 Temporary NOUSING .........c cece ese ceeeeeeceeeeteceeeeseeeeeeeeeenee 14-6
14.3.2 Transportation ........ccccccccceecceceeecseeeeeeseceeeeseseeeeseseneeeeeenes 14-7
14.3.3 Water and sanitation ........c ccc cece ceeeceeceeeseeeeeeeeeeenee 14-7
14.3.4 TelecOMmmMunications ..........ccccccecseeeeseeeeeeseceeeseeeeeeeeneeenes 14-8

14.4 Mitigation measures for prevention of health hazards 14-9

14.4.1 Respiratory diseases...........cccccecceeee cece eeeeneeeeee
14.4.2 Vector-related diseases .......... cece eeeeee cece tenes
14.4.3 Sexually transmitted diseases... ccc
14.4.4 Water and food related ill NESSES .......... cece eee

14.4.5 Accidents and injuries .......0...cc ccc eeeeeeee cece

14.4.6 Chemical exposure-environmental disease ................

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.5 Security related mitigation measures..........c eee

14.5.1 Security action plan..

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
fa
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14

14.1

14.2

Prevention of health hazards and implementation of
security measures

Introduction

Public health is the combination of sciences, skills, and beliefs that are directed to
the maintenance and improvement of the health of all people. Therefore, the
potential impacts of a major infrastructure project to public health can be
substantial in both an adverse and a beneficial manner. Historically, there has not
been a set of generally accepted standard guidelines or checklists to direct the
public health impacts evaluation of large infrastructure projects, particularly in
leveloping countries. Typically, public health evaluations have primarily focused
on morbidity, mortality, and disability. Both the impacts and potential mitigation
measures have generally been viewed through a health sector or disease specific
perspective (e.g., malaria control programs) and have not necessarily considered
the overall potential available to the infrastructure sector to positively impact and
improve the quality of life and affect disease rates. Since the project is a sizable
infrastructure effort, it is equally appropriate to evaluate its potential impacts in a
broader perspective than traditional evaluation of disease morbidity, mortality and
isability.

The analysis of potential health impacts for an infrastructure project should be
conducted in a manner that is philosophically consistent with the shift from pure
isease specific morbidity, mortality, and disability towards a broader
consideration of the linkages between the proposed project and environmental
health. In this setting, environmental health is the prevention of disease through
the control of biological, chemical, or physical agents in the air, water, and food,
and the control of environmental factors that may have an impact on the well-
being of people.

[his section describes the types of health hazards that may be present during the
construction and operational phases of the project respectively and methods of
preventing such hazards. In order to prevent health hazards, the main contractor
and their nominated sub-contractors will be required to fully comply with relevant
requirements of the Public Health Act.

Potentially beneficial environment health impacts

In general, increased personal disposable income as a direct result of project
employment, business opportunities and associated effects would result in an
increase in spending on preventive and curative health services. It is expected that
the following sub-sectors of environmental health will improve as a result of the
proposed project:

e Respiratory diseases;

e  Vector-related diseases;

e Sexually transmitted diseases (STDs);

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e Water and food-borne diseases;
e Accidents and injuries, security;

¢ Chemical exposure-environmental disease.

The specific beneficial impacts of improvement in the above sub-sectors of

environmental health as a result of the project are outlined below.

14.2.1 Respiratory diseases

e It is expected that local entrepreneurs would obtain information regarding
building sanitation requirements which should positively influence future

housing projects;

e New project workers would receive sanitation/hygiene training which should

positively impact home environments;

e Diseases discovered during the project worker screening process would be

identified for possible treatment.

14.2.2 Vector related diseases

e Local contractors/entrepreneurs would obtain design measures for vector

control which should beneficially affect other local projects;

e Existing roads needed for the project will be improved, particularly drainage
and the minimization of standing pools of water that provide vector habitats;

e Vector-related diseases which are discovered during new project worker

screening would be identified for possible treatment.

14.2.3 Sexually transmitted diseases (STDs)

e New project workers would receive STD/HIV information, education and
communication during orientation which should positively influence sexual

behavior in the local community;

e STDs discovered during new project worker screening would be identified for
possible treatment. This has the potential to reduce the HIV transmission

rates.

14.2.4 Water and food-borne diseases

e Project water wells used during the construction phase and no longer needed
for operations will be donated to the community providing a source for clean

water, if feasible;

¢ Local entrepreneurs/contractors involved in camp site housing construction
would obtain guidelines in the areas of water and food sanitation which should

have a positive impact on future local projects;

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

Fs
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e New project workers would receive food/water sanitation and hygiene training
which should have a positive impact on the home environment.

14.2.5 Accidents and injuries, security

e Driver safety training would be provided to all project drivers thereby
positively impacting overall road safety;

e Site-specific safety training received during new project worker orientation
should positively influence safe work practices at other local projects;

14.2.6 Chemical exposure-environmental disease

e Programs would target potential chemical exposures and the prevention of
environmentally related diseases, thereby positively impacting local health
education.

14.3 Potential adverse health impacts

In order to prevent health hazards during the construction and operation phases,
four sub-sectors have been selected:

e¢ Temporary housing;

e Transportation;

e Water and sanitation; and
e Telecommunications.

There are fundamentally two types of public health related impacts that are
associated with the project: 1) those impacts that arise out of or are a consequence
of the project's presence and 2) those impacts that affect the project arising out of
or as a consequence of the inherent disease burden in the project area. In this
analysis, “impacts” refers to any change, beneficial (positive) or adverse
(negative), above the hypothetical baseline that currently exists. A “significant”
impact occurs when a meaningful change from existing conditions is either
predicted or documented. The definition of “meaningful change” can be described
qualitatively semi-quantitatively or fully quantitatively. The metric selected is a
function of both the assessor’s belief (professional judgment) and the size and
numerical depth of the data characterizing existing conditions. For this section of
the EIA Study, a qualitative assessment is provided.

Impacts are broadly categorized as having the potential to cause a change.
“Significant” is used as a descriptor to imply that the change represents a
meaningful movement, either up or down, from current conditions. If an impact is
categorized as “mitigable”, there is an assumption that 1) the impact is adverse
and 2) a series of measures can be prescribed which will modify the effect such
that projected deviations from existing conditions are judged to be less than
significant “Unavoidable” is a term that is used when permanent and adverse
impacts are expected despite a series of scientifically and ethically appropriate
countermeasures.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.3.1

In general, impacts exist in two broad categories: those that are internal (within
the project facilities) and are therefore directly amenable to some level of
technical and managerial control, and those that are external to the project
facilities. This distinction between “internal” and “external” is a useful construct
because project design measures can be more readily incorporated into internal
activities, e.g., water supply and sanitation for the work force as opposed to
external or adjacent community (village) activities. Internal and external adverse
impacts requiring mitigation are anticipated during both construction (short-term
impacts) and operations (long-term impacts). Overall, most of the impacts and
associated mitigation measures would occur during the short-term construction
phase of the project. The long-term operations phase is not as work intensive and
will require substantially fewer personnel and less external logistical support. As a
result, the magnitude of potential effects and associated need for mitigation
measures will be significantly reduced.

Temporary housing

Temporary housing impacts are related to the construction phase of the project.
Among the significant impacts are increased incidence of vector-borne diseases,
respiratory illnesses, food supply and quality issues, injuries, and solid/liquid
waste disposal problems for sanitary and non-sanitary wastes. Vector-borne
iseases are represented by malaria, filariasis, yellow and dengue fever which are
spread by mosquitos. Other vector-related diseases include schistosomiasis which
is spread by snails; guinea worm which is spread by water fleas; leishmaniasis
which is spread by sand flies (dogs and rodents are the reservoirs); and
onchocerciasis which is spread by the blackfly. These diseases may increase due
to either enhancement or disruption of breeding grounds for mosquitos and flies
(pools of standing water) or habitats (rodents) which may be affected as a result
of:

¢ Construction activities (temporary and permanent housing) and pipeline
construction;

e Inadequate drainage within the project's camp area and external to the project
(worker housing areas constructed locally);

¢ Clogged storm drains;
e Poor drainage at water distribution sites;

e Improper trash collection and disposal both within the project facilities and
external to the project;

e Increased activity at public facilities due to influx of workers/worker families.

Respiratory illnesses may increase as a result of poor ventilation within temporary
and permanent housing facilities both within the project facilities and external to
the project facilities. Cooking in living quarters is a common factor in the increase
of respiratory illnesses. The impact on respiratory diseases would be a significant
but mitigable impact.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

The potential for increases in food-borne illnesses would impact the internal
project facilities and external community. Improper food sanitation practices
could create epidemics of transmission both within project facilities and in the
communities. Workers who contract a food-borne illness at project food facilities
may transmit the disease to family members who could transmit the infection
within the community. Increased utilization and demand on local facilities could
impact overall food supplies. Potential impacts from food-borne illnesses are

significant but mitigable.

Accidents and injuries may increase as a result of construction activities and
workplace violence. There may also be increased rates of confrontations, fights,
and crime both internal and external to the project facilities. This impact would be

significant but mitigable.

14.3.2 Transportation

According to the World Bank literature review, transportation-related
environmental issues with health repercussions are mainly concentrated on
pollution control, i.e., air emissions from construction and work camp related
activities. The impacts of STDs are considered significant because the oil field
and pipeline construction and operation will require road construction and
maintenance and the transportation of materials via trucks and railroads. The role
of truckers in spreading STDs is widely acknowledged to be a major contributor

to the spread of HIV and other STDs.

STD and vector-borne disease transmission associated with road transportation,
construction, and operational maintenance is considered significant but mitigable.
STD/HIV transmission is a complex mixture of biologic and sociologic factors
that are not within the control of a private sector project. The role of government
throughout the National AIDS Program is critical and must be coordinated with
project initiatives, particularly those involving community information, education,
and communication activities. In addition, project work force HIV/AIDS
surveillance activities must be coordinated with existing government activities and
programs. Other significant but mitigable impacts are accidents and injuries
associated with road construction. Increases in vehicular traffic, workers, and
pedestrians on new roadways, and road hazards created by construction equipment
can enhance the risk of injuries. These potential impacts are significant but

mitigable.

The transportation and handling of hazardous materials creates the risk of leaks,

spills, and accidental releases. This is a significant-but-mitigable impact.

14.3.3 Water and sanitation

Construction-related activities that impact water supply and sanitation include:

e Spread of vector-borne diseases;
e Storm drainage-related problems; and

e Water utilization and availability problems.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.3.4

Project water supplies would be obtained by using subsurface aquifers through a
series of wells. Hence, the water quality can be closely monitored and maintained.
Therefore, spread of water borne diseases through inadequate sources is expected
to be a less-than significant impact.

Impacts surrounding storm drainage and runoff are significant but mitigable
through the use of project design measures during both the construction and
operations phases of the project. All waste effluents are to be treated and
monitored so that storm drains do not become open sewers and trigger water
borne disease episodes. Similarly, water utilization at active project sources by the
external community would be prohibited so that cross contamination and over-
utilization are prevented. Conversely, project wells would be given to the
community, if feasible, at project completion. The transfer of secure water
supplies to the external community is a beneficial impact.

On-site sanitation impacts are related to domestic and industrial solid waste
management and environmental control. The large mobile work force associated
with construction activities could produce significant solid and sanitary waste
impacts; however, standard waste management and environmental control
measures will be included in the project design. Therefore, impacts are less than
significant. Sanitary and environmental waste issues could spread outside the
confines of the project area and impact surrounding communities. These impacts
could be produced by storm water/sewer overloads.

The spread of waterborne diseases across the project-community boundary is a
significant impact since workers would be moving back and forth between the
community and the project zone. Contaminated water and interpersonal contact
are considered the main route of transmission of cholera epidemics which can
rapidly spread. However, project design and mitigation measures would be
implemented to reduce this impact to levels which are less than significant.
Moreover, mitigation measures would provide contingency plans for supplemental
chlorination, water delivery, and logistical support.

Increases in food/waterborne illnesses as a result of improper food/water
sanitation practices both within the project and externally, are a significant but
mitigable impact. Workers who contract a food-borne illness at project food
facilities may transmit the disease to others within the community. Food
management plans would reduce the potentially significant but mitigable impact
on local food supply resources.

Telecommunications

Analysis of potential impacts demonstrates that overall beneficial impacts should
be derived, particularly in the area of emergency services and reduced air
pollution as a result of decreased vehicular use. The projects telecommunications
systems would decrease the need for vehicular use for the transport of project-
related messages, thereby decreasing vehicular air pollution which may increase
respiratory diseases. Enhanced telecommunications systems would improve
responses to emergency health needs as well as responses to fires, flood, and
disaster. These are viewed as beneficial impacts both internally and externally.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

Fs
&
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.4

14.4.1

14.4.2

Mitigation measures for prevention of health hazards

The potential environmental health effects associated with the proposed project
were discussed in section 14.3. In summary, potential internal and external health
impacts include:

e Increased incidence of respiratory diseases;

e Increased incidence of vector-relate diseases such as malaria, schistosomiasis
filariasis and onchocerciasis;

e Increased incidence of sexually transmitted diseases including H IV;
e Increases in incidence of water and food-borne illnesses;

e Increases in accidents and injuries; and

e Increase in chemical exposures and environmental diseases.

The mitigation measures for each of the above environmental health hazards is
given in the section below.

Respiratory diseases

To mitigate internal impacts, the Project Engineer should provide sanitation
guidelines in the contracts for companies who are responsible for the construction
and operation of temporary housing and mobile construction camps. These
include living space guidelines such as minimal square footage per occupant,
ceiling height, floor elevation, ventilation, exterior openings, lighting, and
sanitation. These guidelines should also address toilet facilities, potable water,
sewage disposal facilites, laundry, hand washing and bathing facilities. Sanitation
and hygiene training would be incorporated into new employee orientation
programs. Initial medical screening programs provided through the occupational
health program would preclude workers with active respiratory diseases such as
tuberculosis from working at the site. Transportation modes provided by the
project to locally employed workers to and from the project would not be
overcrowded, thus reducing the risk of respiratory disease transmission.

Vector-related diseases

Measures that address vector control and housing standards should be
incorporated in the Request for Proposal (RFP) process for construction,
operation, and maintenance of temporary and permanent housing. Health
screenings and malaria surveillance programs should be implemented through the
project occupational health program. Employee orientation sessions would be
provided regarding the types of work activities which extend breeding areas for
mosquitos due to temporary water accumulation. Measures that prevent water
pooling along construction routes, near water sources, drains, sewers, housing
areas, and waste management areas would be implemented.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.4.3

14.4.4

Sexually transmitted diseases

During employee orientation, information, education and communications (IEC)
sessions would be conducted for all workers addressing the prevention of STDs,
including HIV. Condoms and signage regarding STD prevention would be
available. The project occupational health program would provide medications for
STDs found in workers which are curable, thereby reducing the number of active
treatable STD cases in the population. Active STD prevention is associated with a
significant (up to 40 percent) decrease in AIDS case rates. Project contractors,
including trucking/transportation contractors, will be required to implement STD
IEC programs aimed at reducing the transmission of STDs/HIV. Distribution and
availability of condoms will be aggressively promoted.

The Government of Kenya will be responsible for implementing its existing
programs and policies with the continued support of the World Bank and other
development partners currently involved in Kenya’s STD/HIV initiatives. These
efforts will be concentrated in the project area during project construction. The
role of the government in the overall approach to the problem of STDs is critical
since the movement and activity of high risk commercial sex workers is an issue
that cannot be controlled by the project. Ongoing monitoring and surveillance of
AIDS/HIV rates for the community will be the responsibility of the government
using existing policies, procedures, protocols, and strategies. Any monitoring of
the work force or other activities for STD/HIV will be consistent and compatible
with the overall Kenyan strategies for AIDS/HIV.

Water and food related illnesses

Sanitation requirements would be provided in the contracts for companies who are
responsible for the construction and operation of temporary housing and mobile
construction camps. These guidelines should address toilet facilities, potable
water, sewage disposal facilities, laundry, hand washing, and bathing facilities.
Stewardship measures that include timely audits and evaluations should be
implemented. Sanitation and hygiene training would be incorporated into new
employee orientation programs.

Specifications should be in place for food and water supply maintenance to
prevent depletion of local food and water sources. Food sanitation standards
should be provided for contractors who provide food service for temporary and
permanent housing units. These standards would include: 1) food protection; 2)
food storage; 3) food preparation; 4) food display; 5) food transportation; 6) food
handlers' health, personal cleanliness, clothing, and practices; 7) equipment and
utensil cleaning and sanitization and storage; 8) potable water supply, plumbing,
and toilet facilities; 9) insect and rodent control; 10) construction and maintenance
of physical food service facilities; 11) bacterial testing; and 12) work practice
evaluations. Work practice evaluations are an essential component of an effective
program since the prevention of enteric (diarrheal) diseases by their nature,
involve behavioral change. Food handlers should have valid 6-monthly Food
Handlers Certificates and should participate in health screening programs on a
regular basis through the project occupational health service.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
3
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.4.5

The implementation of an effective food sanitation program will create both short-
term improvements and widespread sustained improvements over the long-term
life of the project.

Local entrepreneurs would have the opportunity to contract as food supply sources
for the project. They should be provided information on project requirements such
as: 1) food protection; 2) food storage; 3) food preparation; 4) food transportation;
5) food handlers' health, personal cleanliness, clothing, and practices; 6)
equipment and utensil cleaning and sanitization and storage; 7) water supply and
pit latrines; and 8) insect and rodent control. After meeting measures for the
protection of food, these local contractors would be equipped with the knowledge
and skills to provide safe food products at local marketplaces, thereby positively
impacting local food sources.

Accidents and injuries

Specific measures will be in place to maintain a safe work environment and
prevent accidents. Site specific medical emergency response plans will be in place
for all work locations. Should an incident occur, specific investigation procedures
would be in place to determine the cause and prevent future occurrences. During
orientation, on-site safety training for all project personnel and driver safety
training for all drivers will be provided. Project workers will be required to use
appropriate safety equipment and follow site safety practices.

Road safety signage would be installed along existing roadways utilized for the
project. Pictorial construction safety signage around all construction sites would
be provided. Access to construction areas will be limited. The project work force,
including drivers should participate in a drug and alcohol program.

Cross-cultural training which relays information regarding the variety of cultures
represented during the construction phase of the project would be provided during
employee orientation. An understanding of cultural behavioral differences can
reduce risks for workplace violence. Specific security measures would be in place
to address violence at the work site and security problems. Project contractors
would be responsible for developing and implementing an accident/injury
prevention plan(s) to address worker safety.

The project would provide educational programs geared toward adults and
children focusing on construction safety, particularly in areas of excavations,
temporary storage of construction/excavation debris, and erosion mudslides. Child
safety would also be presented.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

14.4.6

14.5

14.5.1

Chemical exposure-environmental disease

Standard waste management practices and waste management plans would be
incorporated into the project design. Appropriate waste inventory plans would be
implemented along with an effective waste management plan and emergency
response plan. An occupational health program which would include both medical
and industrial hygiene components should be implemented. Contingency plans
should be in place for the provision of supplemental water during waterborne
disease epidemics. Medical waste would be appropriately separated and managed
to prevent the spread of blood-borne pathogens.

Covered parking facilities, if added to the design (currently not included) for
motor vehicles would be designed with adequate ventilation measures to prevent
accumulation of exhaust gases. Vehicular maintenance procedures would be
implemented for equipment utilized for construction.

Security related mitigation measures

Not only do health issues impact on communities, but the physical safety of
communities can also be endangered as a result of the influx of job seekers and
construction workers (e.g. potential increase in crime). There is perception that
crime increases in an area the moment that construction workers arrive on site.
Because of this perception, occurrences of crime during the time of the project are
likely to be ascribed to the construction workers. This has a mental health impact,
such as fear. However, it should be noted that in most instances it is not the actual
construction workers who engage in criminal activities but more likely job seekers
who loiter at the site in search of employment.

General security related mitigation measures will include:

¢ Construction workers should be clearly identifiable. Overalls should have the
logo of the construction company on it and/or construction workers should
wear identification cards.

e The construction site and construction camp should be fenced and access
should be controlled by means of a security access point.

e Loitering of outsiders at the either the construction site or at the construction
village should not be allowed. Loiterers at the site or the camp should be
removed in cooperation with the local South African Police Service.

Security action plan

The security action plan to be implemented during the construction phase will
include the following:

e Access to the construction site will be strictly controlled by a security
company;

e There will be 24-hour security on-site;

e Labor should be transported to and from the site to discourage loitering in
adjacent areas and possible increase in crime or disturbance;

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

=
ES
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

e Unsocial activities such as consumption or illegal selling of alcohol, drug
utilization or selling and prostitution on site should be prohibited. Any persons
found to be engaged in such activities shall receive disciplinary or criminal

action taken against them;

e The site shall be fenced (where necessary) to prevent any loss or injury to

persons or livestock during the construction phase;

e If any fencing interferes with the construction process, such fencing shall be
deviated until construction is completed. The deviation of fences shall be

negotiated and agreed with the landowner in writing;

¢ No alcohol/drugs will be present on site;

e No firearms will be allowed on site or in vehicles transporting staff to/from

site (unless used by security personnel);

e No harvesting of firewood will be allowed from the site or from the residential

and business properties adjacent to it;

¢ Construction staff is to make use of the facilities provided for them, as
opposed to ad-hoc alternatives (e.g. fires for cooking, the use of surrounding

bush as a toilet facility are forbidden);

e  Trespassing on private/commercial properties adjoining the site is forbidden;

e Driving under the influence of alcohol is prohibited;

e All employees must undergo the necessary safety training and wear the

necessary protective clothing;

e Secure the site in order to reduce the opportunity for criminal activity in the

locality of the construction site.

Chapter: Prevention of health hazards and implementation of security measures

© Kurrent Technologies Ltd. Revision 00: August 2013

z
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

15 Gaps in knowledge and uncertainties encountered .

15.1 INtrOdUCTION .0o.. eect ee ree teeter tee eeaeteaeeaes
15.2 ASSUMPTIONS ol eee teeter tree teeeteeeteaeteaeteae
15.3 Limitations... eee teeter tee teaeteaeteaeeeaes
15.4 ASSUMPTIONS 0... eect ee teeter tree teaeteaeteaetae

15.5 Gaps in knowledge uu... cece cece een eeee ree teeeeeeeeeeee

Chapter: Gaps in knowledge and uncertainties encountered

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

15

15.1

15.2

Gaps in knowledge and uncertainties encountered

Introduction

The proposed 220KV transmission line project is a new development not having
been undertaken before. Therefore, certain gaps in knowledge, assumptions and
uncertainties are likely to occur during the ESIA process. These are discussed
below.

Assumptions

The following assumptions have been made during the ESIA and in the
compilation of this document:

e It is assumed that detailed topographical and geotechnical studies will be
carried out as part of the engineering design of the proposed 220KV
transmission line project;

e Iti sumed that the routing identified by KEL represents a technically

suitable site for the proposed 220KV transmission line project and associated
infrastructure;

e The ESIA Study was undertaken based on baseline environmental and social
studies undertaken by the Firm of Experts and technical knowledge
transmission line construction and operational phase impacts;

e The information regarding the proposed developments as presented in this
ESIA study will not change significantly;

e The concerns and issues raised by the public and stakeholders are
representative of the broader public who may have an interest in the project;

e The cumulative impacts arising from other similar projects have been assessed
qualitatively as it is unknown when these projects will realistically commence;

e It is assumed that KEL has signed easement agreements with all affected land
owners for the transmission line route and compensated the land owners;

e Due to the interrelated nature of biophysical, social and economic issues, it is
assumed that individual specialists collaborated to discuss shared and/or
overlapping issues and/or impacts in order to establish complementary ways of
avoiding and/or managing and/or mitigating impacts.

KEL and its contractors will implement the measures contained in the EMP, and
that the EMP will be revised to include the requisite studies, plans, method
statements and operational procedures prior to the commencement of construction
and/or operational activities.

KEL and its consultants will adopt a process of continual improvement when
managing and/or mitigating negative environmental impacts arising from the
project. The EMP will be used as the basis of environmental management and will
be regularly improved and refined.

Chapter: Gaps in knowledge and uncertainties encountered

© Kurrent Technologies Ltd. Revision 00: August 2013

©
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

15.3

15.4

A monitoring and evaluation system, including auditing, will be established and
operationalized to track the implementation of the EMP to ensure that
management measures are effective to avoid, minimize and mitigate impacts and
that corrective action is being undertaken to address shortcomings and/or non-
performances.

Limitations

The strategic importance of the project implies that the project program has been
and continues to be under significant pressure. This includes the time available to
meet regulatory requirements such as the EIA License for the project.

For avifauna, any inaccuracies in the sources of information used during the ESIA
process could limit the outcomes of this study. For example, there are no bird
atlases available for the project area and subsequently firsthand knowledge of the
avifauna around the project area remains less than comprehensive.

On terrestrial ecology, red listed species by their nature are usually rare and
difficult to locate. Compiling the list of species that could potentially occur in an
area is limited by the paucity of collection records that makes it difficult to predict
whether a species occurs in an area or not. While the methodology used tries to
reduce the risk of omitting any species, it is possible that a species that does not
occur on a list may unexpectedly occur in the project area.

On the social impact assessment, the demographic data used is largely based on
the 2009 national census. While the data provides useful information about the
demographic profile around the project area, the information is dated and should
be treated with care.

While the development is being designed to significantly minimize risk through
implementation of the latest international transmission line industry standards, and
will include international peer review, the possibility of incidents resulting in fire,
electrocutions, etc. cannot be ruled out.

Assumptions

It is assumed that the strategic importance of promoting renewable energy such as
wind power is supported by the national energy policy.

Given that there is only one operational wind energy project in Kenya, practical
experience of the environmental effects of wind energy facilities in the country is
extremely limited. Subsequently, estimates of potential environmental and social
impacts are based on lessons learnt internationally.

It is assumed that the transmission line routing identified by KEL represents a
technically suitable route for the 220KV transmission line project.

Chapter: Gaps in knowledge and uncertainties encountered

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

15.5 Gaps in knowledge

The baseline environmental and social studies for the proposed 220KV
transmission line project were undertaken between February and July 2013.
Climatically this was the period when the wet season was in progress and towards
June, the cold season was commencing. Following the ESIA, the Firm of Experts
established a list of gaps in knowledge:

e Grave sites and cultural resources: While there was no evidence along the
proposed transmission line routing, community and traditional leaders need to
be consulted on the potential for finding grave sites within the easement;

e Easement agreements: KEL needs to formalize easement agreements with the
land owners along the transmission line route;

This study does not consider how the existing and future power needs of Kenya
and the future effects of climate change may affect demand side management of
the project.

Chapter: Gaps in knowledge and uncertainties encountered

© Kurrent Technologies Ltd. Revision 00: August 2013

g
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

Table of Contents

16 CONCIUSIONS 20... eee cee ene eeeeeneeeeeeeeeaeceeetaeeeeenaeeaeeaees 16-2
16.1 Evaluation of the proposed project... 16-2
16.2 Overall CONCIUSION...........::cccceeeeeeeeeeeeeeeeeeeeeeeeeeeeetenaes 16-3

16.3 Overall recommendation...

Chapter: Conclusions

© Kurrent Technologies Ltd. Revision 00: August 2013

2
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

16

16.1

Conclusions

Kipeto Energy Limited (KEL) is proposing to construct a 220kV transmission line
between their wind farm sub-station and the proposed Kenya Power Isinya
switching sub-station; the total length of the transmission line is about 17km. The
project involves acquisition of a wayleave (or right of way - ROW) 60m wide
from land owners along the transmission line route.

Once completed, KEL will hand over the transmission line to Kenya Power who
will sign a Power Purchase Agreement (PPA) with KEL.

The Environment and Social Impact Assessment (ESIA) for the proposed
transmission line project has been undertaken in accordance with the Environment
Management and Coordination Act, 1999 (EMCA) and its subsidiary legislation
Legal Notice 101: Environment (Impact Assessment and Audit) Regulations,
2003.

The ESIA Study aimed to achieve the following:

a) Provide an overall assessment of the social and biophysical environment
affected by the proposed alternatives put forward as part of the project;

b) Assess the potentially significant impacts associated with the proposed
project;

c) Comparatively assess identified technically feasible alternatives put forward as
part of the project;

d) Identify and recommend appropriate mitigation measures for potentially
significant environmental impacts;

e) Undertake a fully inclusive public stakeholder consultation process to ensure
that communities living along and in the vicinity of the ROW are accorded the
opportunity to participate and that their issues and concerns are recorded.

Evaluation of the proposed project

The preceding chapters of this report together with the specialist studies contained
within Appendices A — D provide a detailed assessment of the impacts on the
social and biophysical environment as a result of the project. This chapter
concludes the ESIA Study by providing an assessment summary of the proposed
project. In so doing it draws on the information gathered as part of the ESIA
process and the knowledge gained by the Firm of Experts and Specialists
associated with the proposed project.

Avifauna: the impacts to avifauna resulting from the proposed transmission line
are expected to have a medium to low impact prior to mitigation. With mitigation,
the residual impacts on avifauna were established to be low. The unmitigated
impacts of concern are potential collisions of avifauna with the transmission lines
and associated infrastructure and electrocutions associated with the larger birds.

Chapter: Conclusions

© Kurrent Technologies Ltd. Revision 00: August 2013

fa
fa
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

16.2

Bats: A total of fifteen species of bats categorized into eight families were
surveyed in the Kipeto wind farm and transmission line footprint area
respectively. The unmitigated potential impacts associated with bats on the
proposed transmission line are electrocution and collisions. Most impacts on bats
were classified as either medium or low without mitigation and were all low after
mitigation.

Terrestrial ecology: Overall, the proposed 220kV transmission line project is
expected to have a medium to low impact on ecology within the project area prior
to mitigation. The unmitigated impacts on ecology are more pertinent within
riverine areas and bush land that will be cleared for the wayleave than in other
parts of the ROW. An additional significant concern without mitigation is the
potential introduction of alien invasive species which is considered a long-term
irreversible impact if not mitigated effectively.

Socio-economics: Most of the potential positive socio-economic impacts as a
result of the construction of the proposed project are expected to be low without
enhancement and medium with enhancements. The positive impacts relate to
change in the economic profile of the land owners and non-land owners in the
Kipeto area. Access roads are expected to be upgraded during the construction
phase to allow construction materials to be safely transported to the wayleave.

A potential adverse social impact relates to disturbance caused by construction
related activities such as construction plant, vehicles, etc., noise, dust emissions,
influx of workers from outside the communities, etc. The damage associated with
construction safety hazards is expected to be from medium to low without
mitigation measures and low after implementation of the mitigation measures.

Overall conclusion

The findings of the specialist studies undertaken within this ESIA to assess both
the benefits and potential adverse impacts anticipated as a result of the proposed
project conclude that:

e There are no significant shortcomings that should prevent the proposed
transmission line project from proceeding provided that the recommended
mitigation measures and EMP are implemented and given due consideration
during the detailed engineering design and construction phases respectively;

e Based on the social impact assessment, most landowners welcome the project.
In order to enhance the local employment and business opportunities, the
mitigation measures listed in the report should be implemented;

e The proposed development represents an investment in renewable supply of
electrical power to the national grid which is an essential part of the energy

mix and security of Kenya; 2
e By having the proposed project, Kenya will continue to grow economically 2
with additional supply of electricity to the national grid. 3
8

(6)

3

ro

©

x=

1S)

163

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed 220kV Transmission Line Project, Kajiado County, Kenya

16.3

The significance levels of the majority of identified negative impacts can
generally be reduced by implementing the recommended mitigation measures.

Some of the negative impacts that will require management include:
e Risks to public safety, avifauna, bats during the operational phase;

e Potential negative impacts associated with inconsistent communications with
land owners;

e Increased risk of disease with influx of workers.

It is anticipated that it will be possible to successfully mitigate impacts associated
with the development. In particular, the transmission line will be designed,
constructed and operated according to the latest industry norms and standards. The
ESMP includes plans to be formulated during the pre-construction, construction
and operational phases respectively and has been developed as part of the ESIA to
manage potential impacts. Programs and plans developed and implemented
through the ESMP will be monitored and audited to ensure compliance.

As stated above, the project is anticipated to offer several benefits (positive
impacts) either directly or through the spin-offs generated by the development and
operation of the transmission line. These include: the creation of employment
opportunities, especially during the preconstruction and construction phase;
national economic development; and improved stability of electrical transmission.
These positive impacts should be enhanced wherever possible.

Overall recommendation

It is the opinion of the ESIA project team that the potential environmental and
social impacts associated with the proposed transmission line project should
proceed, if appropriate mitigation measures are implemented. This opinion is
based on the nature and extent of the proposed project, the local level of
disturbance predicted because of the construction and operation of the
transmission line, the findings of this ESIA and the understanding of the level of
significance of potential impacts.

Chapter: Conclusions

© Kurrent Technologies Ltd. Revision 00: August 2013

a
&
EIA Study of proposed Line 1 Pipeline Replacement Project, Kenya

Table of Contents

17 ROfPEFENCES ..... ee ecccccceteceeeceescsteceeeceescseaeeeeeesesteaeeeeeeess

17.1 Environment and Social Impact Assessment...............
17.2 Terrestrial CCOIOGY .......cceccessescessessesseeesecsecsteeeteestesenteats
17.3 Shadow fliCKer oo. eee ce cece eee eeeeeeeeseetseeneeeeteeeneeeeeeees

17.4 Landscape and visual assessment .......... cee

Chapter: References

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed Line 1 Pipeline Replacement Project, Kenya

17

17.1

References

Environment and Social Impact Assessment

Environment Management and Coordination Act 1999 and Subsidiary
Legislation, Government of Kenya

Energy Act 2006, Government of Kenya

Occupational Safety and Health Act 2007 and its Subsidiary Legislation,
Government of Kenya

Public Health Act Cap 242, Government of Kenya

Physical Planning Act Chapter 286, Laws of Kenya

Water Act 2002, Government of Kenya

Least Cost Power Development Plan-LCPDP (2011 — 2030), Ministry of Energy
Scaling-up Renewable Energy Program-SREP Revision 1, 2011, Ministry of
Energy

United Nations Framework Convention on Climate Change (UNFCC), United
Nations

Feed-in-Tariff (FiT) Policy for Renewable Energy Projects, Revision 1-2010,
Ministry of Energy

Good Practice During Wind Farm Construction: A joint publication by Scottish
Renewables, Scottish Natural Heritage, Scottish Environment Protection Agency,
Forestry Commission Scotland Version 1, October 2010

Kajiado District Environment Action Plan 2009 -— 2013: Ministry of
Environment and Natural Resources, National Environment Management
Authority

Kajiado District Strategic Plan 2005 — 2010 Implementation of the National
Population Policy for Sustainable Development: National Coordinating Agency
for Population and Development, Ministry of Planning and National Development

Kenya Energy Atlas: © 2005 United Nations Development Programme (UNDP)
Global Village Energy Partnership, Nairobi, Kenya

National Climate Change Response Strategy Executive Brief April 2010:
Government of Kenya

World Bank Group 2007 Environmental, Health, and Safety Guidelines for
Wind Energy. Environmental, Health, and Safety Guidelines International

Finance Corporation (IFC). g
http://www. ifc.org/ifcext/sustainability .nsf/AttachmentsB yTitle/gui_EHSGuidelin e
es2007_WindEnergy/$FILE/Final+-+Wind+Energy.pdf 5
Draft EIA Study of the Proposed Suurplaat Wind Energy Facility and a
Associated Infrastructure on Site Near Sutherland, Western Cape & Northern L
Cape Provinces September 2010: Savannah Environmental Pty Ltd. 2
e
x=
1S)
172

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed Line 1 Pipeline Replacement Project, Kenya

17.2

17.3

Final EJA Study of Proposed 20MW Wind Farm, Nelson Mandela Metropolitan
Area July 2010: SRK Consulting

GE Wind Energy Technical Documentation: Wind Turbine Generator System
1.6-100 (rotor diameter 100) Specification: Site Roads and Crane Pad European
version

Wind Energy Siting Handbook February 2008: American Wind Energy
Association (AWEA)

Guidelines for onshore and offshore wind farms — Health and Safety in the
Wind Energy Sector August 2010: British Wind Energy Association (BWEA)

Terrestrial ecology

Colvile, R.N., Hutchinson, E.J., Mindell, J.S., Warren, R.F., 2001. The
transport sector as a source of air pollution. Atmospheric Environment 35, 1537-
1565.

Hoare D. 2010. Environmental Impate Assessment: a specialist ecological study
of proposed Suurplaat wind energy facility project, near Sutherland, Northern
and Western Cape. David Hoare Consulting Company.

Honour, Sarah L.; Bell, J. Nigel B.; Ashenden, Trevor A.; Cape, J. Neil; Power,
Sally A.. 2009 Responses of herbaceous plants to urban air pollution: Effects on
growth, phenology and leaf surface characteristics. Environmental Pollution,
157 (4). 1279-1286. 10.1016/j.envpol.2008.11.049

Solomon Bekure, de Leeuw P N. Grandin B E and Neate P J H (eds). 1991.
Maasai herding: An analysis of the livestock production system of Maasai
pastoralists in eastern Kajiado District, Kenya. ILCA Systems Study 4. ILCA
(International Livestock Centre for Africa), Addis Ababa, Ethiopia. 172 pp.
Sombroek W C, Braun H M H and van der Pouw B J A. 1982.Explanatory soil
map and agro-climatic zone map of Kenya. Report El. National Agricultural
Laboratories, Soil Survey Unit, Nairobi, Kenya.56 pp.

Websites

IUCN 2011. IUCN Red List of Threatened Species. Version
2011.2.<www.iucnredlist.org>. Downloaded on 07 December 2011.

http://www.fao.org/wairdocs/ILRI/x5552E/x5552e04.htm, Access Date: Sept 12",
2011 23:12 hr

http://www.learnaboutbutterflies .com/A frica%20-%20Colotis%20antevippe.htm

http://www.biodiversityexplorer.org/butterflies/pieridae/colotis_evagore.htm

Shadow flicker

DoEHLG (2006) Planning Guidelines for Wind Farm Developments.
Department of Environment, Heritage and Local Government (Ireland)
(http://www.windpower.org/en/tour/env/shadow/index.htm)

Chapter: References

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed Line 1 Pipeline Replacement Project, Kenya

17.4

Clarke A.D. (1984). A Case of Shadow Flicker/Flashing: Assessment and
Solution. Techno Policy group, Open University, Walton Hall, Milton Keynes,
Bucks, UK.

Landscape and visual assessment

Anon. 1994. “Projects in Kenya: Centro Internacional de Investigaciones para
el Desarrollo”. Corporate. IDRC CRDI._http://www.idre.org/es/ev-83049-
201_928454-1-IDRC_ADM_INFO. html.

Chorowicz, Jean. 2005. “The East African rift system.” Journal of African Earth
Sciences 43 (1-3) (October): 379-410. doi:10.1016/j jafrearsci.2005.07.019.

International Development Research Centre (Canada). 1993. Annual report -
International Development Research Centre. International Development
Research Centre.

IUCN, and UNEP. 2010. “The World Database on Protected Areas (WDPA)”.
Protected Areas. Cambridge, UK: UNEP-WCMC. http://protectedplanet.net/.

Kurrent Technologies. 2011. Environment Project Report Study for a Proposed
100MW Wind Energy Project, Kajiado District, Kenya. Environmental Report.
Kajiado District, Kenya: Kipeto Energy Ltd.

KWS. 2008. “OLERAI COMMUNITY CONSERVANCY.” Kenya Wildlife
Service.
http://www.kws.org/parks/community_wildlife_program/Conservancies/olerai.ht
ml.

Matheson, F.J. 1966. Geology of the Kajiado Area. Geology. Kenya: Ministry of
Natural Resources and Wildlife, Geological Survey of Kenya. ISRIC Library,
Wageningen, The Netherlands.

Meshack, Malo, Jeff Odera, and Thomas Ochuodho. 2007. “Challenges and
opportunities in community based dryland natural resources management.” In
Challenges and opportunities in community based dryland natural resources
management, Adis Ababa, Ethiopia: UN. ECA.
http://www.uneca.org/aec/documents/Meshack%20Malo_Jeff%200dera%20_Tho
mas%20Ochuodho.pdf.

NEMA. 2007. Provincial Environment Action Plan, Rift Valley Province, 2007-
2011. Environment Action Plan. Provincial Environment Action Plan. Rift Valley
Province, Kenya: National Environment Management Authority, Kenya.

2009. Kajiado District Environment Action Plan 2009-2013. Environment
Action Plan. Nairobi, Kenya: National Environment Management Authority,
Ministry of Environment and Mineral Resources.

Safari Seekers. 2011. “Ecotourism - The Elangata Wuas_ ecosystem 2
Management Programme”. Tourism. Safari Seekers. — http://www.safari- Se
seekerskenya.com/ecotourism.htm. ©
World Bank Group. 2007. Environmental, Health, and Safety Guidelines for 3
Wind Energy. Guidelines. Environmental, Health, and Safety Guidelines. ©
International Finance Corporation (IFC). 5
e
x=
(6)
174

© Kurrent Technologies Ltd. Revision 00: August 2013
EIA Study of proposed Line 1 Pipeline Replacement Project, Kenya

http://www. ifc.org/ifcext/sustainability nsf/AttachmentsB yTitle/gui_EHSGuidelin

es2007_WindEnergy/$FILE/Final+-+Wind+Energy pdf.

Chapter: References

© Kurrent Technologies Ltd. Revision 00: August 2013
